 

Exhibit 10.1

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:       Chapter 11 BIOVEST INTERNATIONAL, INC.,       Case No.
8:08-bk-17796-KRM BIOVAX, INC.,       Case No. 8:08-bk-17803-KRM AUTOVAXID,
INC.,       Case No. 8:08-bk-17804-KRM BIOLENDER, LLC,       Case No.
8:08-bk-17805-KRM BIOLENDER II, LLC,       Case No. 8:08-bk-17806-KRM

Debtors.

     

 

   /   

FIRST AMENDED JOINT PLAN OF REORGANIZATION OF BIOVEST

INTERNATIONAL, INC., BIOVAX, INC., AUTOVAXID, INC., BIOLENDER, LLC, AND

BIOLENDER II, LLC UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE

 

STICHTER, RIEDEL, BLAIN & PROSSER, P.A. Charles A. Postler (Florida Bar
No. 455318) 110 East Madison Street, Suite 200 Tampa, Florida 33602 Telephone:  
    (813) 229-0144 Facsimile:       (813) 229-1811 Email:   cpostler@srbp.com
Counsel for Debtors and Debtors in Possession

Tampa, Florida

Dated as of August 16, 2010



--------------------------------------------------------------------------------

 

PURSUANT TO SECTION 1125 OF TITLE 11 OF THE UNITED STATES CODE, NOTHING
CONTAINED IN THIS FIRST AMENDED JOINT PLAN OF REORGANIZATION (THE “PLAN”) SHOULD
BE CONSTRUED AS CONSTITUTING A SOLICITATION OF ACCEPTANCES OF THE PLAN UNTIL
SUCH TIME AS THE DEBTORS’ DISCLOSURE STATEMENT (AS DEFINED HEREIN) HAS BEEN
APPROVED BY AN ORDER OF THE UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE
DISTRICT OF FLORIDA, TAMPA DIVISION, AND DISTRIBUTED, WITH APPROPRIATE BALLOTS
(INCLUDING THE BIOVEST STOCKHOLDER BALLOTS), TO ALL HOLDERS OF CLAIMS AGAINST
AND EQUITY INTERESTS IN THE DEBTORS ENTITLED TO VOTE ON THE PLAN. THE DEBTORS
RESERVE THE RIGHT TO FILE A SECOND AMENDED OR AN AMENDED AND RESTATED PLAN AND A
SECOND AMENDED OR AN AMENDED AND RESTATED DISCLOSURE STATEMENT FROM TIME TO TIME
HEREAFTER. REFERENCE IS MADE TO SUCH DISCLOSURE STATEMENT FOR A DISCUSSION OF
THE DEBTORS’ HISTORY, BUSINESSES, PROPERTIES, AND OPERATIONS, THE PROJECTIONS
FOR THE DEBTORS’ FUTURE OPERATIONS, A SUMMARY OF SIGNIFICANT EVENTS WHICH HAVE
OCCURRED TO DATE IN THE BANKRUPTCY CASES, A SUMMARY OF THE MEANS OF IMPLEMENTING
AND FUNDING THE PLAN, AND THE PROCEDURES FOR VOTING ON THE PLAN. ALL HOLDERS OF
CLAIMS AGAINST AND EQUITY INTERESTS IN THE DEBTORS ARE HEREBY ADVISED AND
ENCOURAGED TO READ THE DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS OR THREATENED
ACTIONS, THE PLAN AND THE DISCLOSURE STATEMENT SHALL NOT BE CONSTRUED AS AN
ADMISSION OR STIPULATION, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT
NEGOTIATIONS.

 

ii



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1

   INTRODUCTION      1   

ARTICLE 2

   DEFINED TERMS; RULES OF CONSTRUCTION      3   

2.1

   Defined Terms      3   

2.2

   Rules of Construction      30   

ARTICLE 3

   TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY TAX CLAIMS, AND DIP LOAN
CLAIMS      31   

3.1

   Administrative Expense Claims      31   

3.2

   Priority Tax Claims      32   

3.3

   DIP Loan Claims      32   

ARTICLE 4

   DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS      34   

4.1

   Class 1: Priority Claims      34   

4.2

   Class 2: Secured Claims and Other Claims of Laurus/Valens      34   

4.3

   Class 3: Secured Claims and Other Claims of Accentia      34   

4.4

   Class 4: Secured Claims and Other Claims of the 2008 Secured Debentures
Holders      35   

4.5

   Class 5: Secured Tax Claims of Governmental Units      35   

4.6

   Class 6: Other Secured Claims      35   

4.7

   Class 7: Unsecured Claims of Ronald E. Osman under the Osman Note      35   

4.8

   Class 8: Unsecured Claims (Unsecured Claims Not Otherwise Classified)      35
  

4.9

   Class 9: Unsecured Convenience Claims      35   

4.10

   Class 10: Intercompany Claims      35   

4.11

   Class 11: Subordinated Securities Claims      35   

4.12

   Class 12: Equity Interests      35   

4.13

   Class 13: Subsidiary Equity Interests      35   

ARTICLE 5

   TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS      36   

5.1

   Unclassified Claims      36   

5.2

   Class 1: Priority Claims      36   

5.3

   Class 2: Secured Claims and Other Claims of Laurus/Valens      36   

5.4

   Class 3: Secured Claims and Other Claims of Accentia      42   

5.5

   Class 4: Secured Claims and Other Claims of the 2008 Secured Debentures
Holders      43   

5.6

   Class 5: Secured Tax Claims of Governmental Units      45   

5.7

   Class 6: Other Secured Claims      45   

5.8

   Class 7: Unsecured Claims of Ronald E. Osman under the Osman Note      46   

5.9

   Class 8: Unsecured Claims (Unsecured Claims Not Otherwise Classified)      47
  

5.10

   Class 9: Unsecured Convenience Claims      49   

5.11

   Class 10: Intercompany Claims      50   

5.12

   Class 11: Subordinated Securities Claims      50   

5.13

   Class 12: Equity Interests      50   

5.14

   Class 13: Subsidiary Equity Interests      51   

ARTICLE 6

   ACCEPTANCE OR REJECTION OF THE PLAN      51   

6.1

   Each Impaired Class Entitled to Vote Separately      51   

6.2

   Acceptance by Impaired Classes      51   

6.3

   Presumed Acceptance of Plan by Unimpaired Classes      52   

6.4

   Deemed Non-Acceptance of Plan      52   

6.5

   Impairment Controversies      52   

 

iii



--------------------------------------------------------------------------------

 

ARTICLE 7

   TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES      52   

7.1

   Assumption or Rejection of Executory Contracts and Unexpired Leases      52
  

7.2

   Approval of Assumption or Rejection of Executory Contracts and Unexpired
Leases      53   

7.3

   Inclusiveness      53   

7.4

   Cure of Defaults      53   

7.5

   Claims under Rejected Executory Contracts and Unexpired Leases      54   

7.6

   Insurance Policies      54   

7.7

   Indemnification Rights      54   

7.8

   Existing Biovest Stock Options      55   

7.9

   Existing Biovest Stock Warrants      55   

ARTICLE 8

   MEANS OF IMPLEMENTATION OF THE PLAN      56   

8.1

   General Overview of the Plan      56   

8.2

   Effective Date Actions      57   

8.3

   Vesting of Property of the Estates in Reorganized Biovest      57   

8.4

   Continued Corporate Existence; Dissolution      58   

8.5

   Corporate Action      58   

8.6

   Boards of Directors and Executive Officers of the Reorganized Debtors      58
  

8.7

   Amendment and Restatement of Certificate of Incorporation and Bylaws of
Biovest      59   

8.8

   Issuance of Reorganized Biovest Common Stock      60   

8.9

   Exemptions from Securities Laws      60   

8.10

   SEC Public Reports      62   

8.11

   Section 1146 Exemption      62   

8.12

   Pursuit of Causes of Action      63   

8.13

   Prosecution and Settlement of Claims and Causes of Action      64   

8.14

   Effectuating Documents; Further Transactions      65   

8.15

   Cancellation of Existing Loan Documents and Agreements      65   

8.16

   Exit Financing      65   

8.17

   Exclusivity Period      65   

8.18

   Dissolution of the Committee      65   

ARTICLE 9

   PROVISIONS GOVERNING DISTRIBUTIONS      66   

9.1

   Initial Distribution      66   

9.2

   Execution and Delivery of Plan Notes and Security Documents      66   

9.3

   Determination of Claims      66   

9.4

   Distributions as to Allowed Claims in Classes 8 and 11      67   

9.5

   Unclaimed Distributions      68   

9.6

   Transfer of Claim      68   

9.7

   One Distribution Per Holder      69   

9.8

   Effect of Pre-Confirmation Distributions      69   

9.9

   No Interest on Claims      69   

9.10

   Determination of Voting and Distribution Rights of Holders of Equity
Interests      69   

9.11

   Fractional Shares      69   

9.12

   Certain Restrictions on Stock Transfers      70   

9.13

   Compliance with Tax Requirements      70   

ARTICLE 10

   SUBSTANTIVE CONSOLIDATION OF THE DEBTORS’ ESTATES      70   

10.1

   Request for Substantive Consolidation      70   

10.2

   Effect of Substantive Consolidation      71   

 

iv



--------------------------------------------------------------------------------

 

ARTICLE 11

   CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE EFFECTIVE DATE     
71   

11.1

   Conditions Precedent to Confirmation of the Plan      71   

11.2

   Conditions Precedent to the Effective Date      72   

11.3

   Notice of the Effective Date      72   

ARTICLE 12

   DISCHARGE, EXCULPATION FROM LIABILITY, RELEASE, AND GENERAL INJUNCTION     
72   

12.1

   Discharge of Claims      72   

12.2

   Exculpation from Liability      73   

12.3

   Release      74   

12.4

   General Injunction      74   

12.5

   Term of Certain Injunctions and Automatic Stay      75   

12.6

   No Liability for Tax Claims      75   

12.7

   Regulatory or Enforcement Actions      76   

ARTICLE 13

   RETENTION OF JURISDICTION      76   

13.1

   General Retention      76   

13.2

   Specific Purposes      76   

13.3

   Closing of the Biovest Bankruptcy Cases      79   

ARTICLE 14

   MODIFICATION OF PLAN AND CONFIRMATION OVER OBJECTIONS      79   

14.1

   Modification of Plan      79   

14.2

   Confirmation Over Objections      80    ARTICLE 15    MISCELLANEOUS
PROVISIONS      80   

15.1

   No Admissions      80   

15.2

   Revocation or Withdrawal of the Plan      80   

15.3

   Standard for Approval of the Bankruptcy Court      80   

15.4

   Further Assurances      81   

15.5

   Headings      81   

15.6

   Notices      81   

15.7

   Governing Law      81   

15.8

   Limitation on Allowance      82   

15.9

   Estimated Claims      82   

15.10

   Consent to Jurisdiction      82   

15.11

   Setoffs      82   

15.12

   Successors and Assigns      82   

15.13

   Modification of Payment Terms      83   

15.14

   Entire Agreement      83   

15.15

   Severability of Plan Provisions      83   

15.16

   Controlling Document      83   

15.17

   Plan Supplement      83   

15.18

   Computation of Time      84   

15.19

   Substantial Consummation      84   

 

v



--------------------------------------------------------------------------------

 

INDEX TO EXHIBITS TO PLAN

 

Exhibit A    –    DIP Loan Documents Exhibit B    –    Schedule of Intercompany
Claims Exhibit C    –    Rejected Contracts Exhibit D    –    Reorganized
Biovest Bylaws Exhibit E    –    Reorganized Biovest Charter Exhibit F    –   
Pro Forma Recapitalization of Reorganized Biovest

 

vi



--------------------------------------------------------------------------------

 

ARTICLE 1

INTRODUCTION

Biovest International, Inc. and its wholly-owned subsidiaries, Biovax, Inc.,
AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC, as Debtors and Debtors
in Possession in the Biovest Bankruptcy Cases, hereby propose the following Plan
for the reorganization of the Debtors and the resolution of the outstanding
Claims against and Equity Interests in the Debtors pursuant to the provisions of
Chapter 11 of the Bankruptcy Code, and request Confirmation of the Plan pursuant
to Section 1129 of the Bankruptcy Code. This Plan shall amend, restate and
replace in its entirety the Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
May 14, 2010 (Docket No. 674). Capitalized terms used in the Plan shall have the
meanings ascribed to such terms in Article 2.1 of the Plan. The Debtors are the
proponents of the Plan within the meaning of Section 1129 of the Bankruptcy
Code.

In summary, but subject to more specific details provided herein, the Plan
provides for the reorganization of the Debtors and the payment in full of all of
the Allowed Claims against the Debtors and the retention by the Biovest
Stockholders of their Equity Interests in Biovest subject to dilution as
provided in the Plan. Although the Debtors’ Estates are presently being jointly
administered for procedural purposes, the Debtors and their Estates have not yet
been substantively consolidated. Accordingly, the Plan is really five distinct
plans, one for each of the Debtors. The Articles of the Plan generally apply to
all of the Debtors, except where otherwise indicated.

Article 10 of the Plan constitutes a motion by the Debtors seeking the
substantive consolidation of the Debtors’ Estates. If such motion is granted and
the Plan is confirmed by the Bankruptcy Court, then, on the Effective Date of
the Plan, the Properties of all of the Debtors’ Estates will be consolidated
into one estate to be thereafter known as the Biovest Estate. The Biovest Estate
and the implementation of the Plan will be managed by the Board of Directors of
Biovest.

Under Section 1125(b) of the Bankruptcy Code, a vote to accept or reject the
Plan cannot be solicited from the Holder of a Claim or Equity Interest until
such time as the Debtors’ Disclosure Statement has been approved by the
Bankruptcy Court and distributed to Holders of Claims and Equity Interests. The
Debtors’ Disclosure Statement was approved by the Bankruptcy Court in the
Biovest Disclosure Statement Approval Order, and has been distributed
simultaneously with the Plan to all Holders of Claims and Equity Interests whose
votes are being solicited. The Disclosure Statement contains, among other
things, (a) a discussion of the Debtors’ history, businesses, properties, and
operations, (b) the Projections for the Debtors’ future operations, (c) a
summary of significant events which have occurred to date in the Bankruptcy
Cases, (d) a summary of the means of implementing and funding the Plan, and
(e) the procedures for voting on the Plan. Unless otherwise ordered by the
Bankruptcy Court, no materials, other than the Plan and the accompanying
Disclosure Statement, Biovest Disclosure Statement Approval Order, Ballot or
Biovest Stockholder Ballot, and Committee Support Letter have been approved by
the Debtors or the Bankruptcy Court for use in soliciting acceptances or
rejections of the Plan. ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN
THE DEBTORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ THE PLAN AND THE
DISCLOSURE STATEMENT, AND ANY EXHIBITS ATTACHED THERETO, IN THEIR ENTIRETY
BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

 

1



--------------------------------------------------------------------------------

 

Subject to certain restrictions and requirements set forth in Section 1127 of
the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on
modifications to the Plan set forth in Article 14 of the Plan, the Debtors
expressly reserve the right to alter, amend, modify, revoke or withdraw the
Plan, one or more times, prior to the Plan’s substantial consummation.

THE PLAN HAS BEEN APPROVED BY THE BOARD OF DIRECTORS OF BIOVEST. IN THE OPINION
OF THE DEBTORS, THE TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN
CONTEMPLATES A GREATER RECOVERY THAN THAT WHICH IS LIKELY TO BE ACHIEVED UNDER
OTHER ALTERNATIVES FOR THE REORGANIZATION OR LIQUIDATION OF THE DEBTORS.
ACCORDINGLY, THE DEBTORS BELIEVE THAT CONFIRMATION OF THE PLAN IS IN THE BEST
INTERESTS OF CREDITORS AND HOLDERS OF EQUITY INTERESTS, AND THE DEBTORS
RECOMMEND THAT CREDITORS AND HOLDERS OF EQUITY INTERESTS VOTE TO ACCEPT THE
PLAN.

IN ADDITION, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF THE DEBTORS
BELIEVES THAT CONFIRMATION OF THE PLAN IS IN THE BEST INTERESTS OF UNSECURED
CREDITORS AND RECOMMENDS THAT UNSECURED CREDITORS VOTE TO ACCEPT THE PLAN.
UNSECURED CREDITORS ARE ENCOURAGED TO READ THE COMMITTEE SUPPORT LETTER INCLUDED
WITH THE DISCLOSURE STATEMENT AND THE PLAN.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS OTHERWISE STATED, ALL
STATEMENTS IN THE PLAN AND IN THE ACCOMPANYING DISCLOSURE STATEMENT CONCERNING
THE HISTORY OF THE DEBTORS’ BUSINESSES, THE PAST OR PRESENT FINANCIAL CONDITION
OF THE DEBTORS, THE PROJECTIONS FOR THE FUTURE OPERATIONS OF THE DEBTORS,
TRANSACTIONS TO WHICH THE DEBTORS WERE OR ARE PARTY, OR THE EFFECT OF
CONFIRMATION OF THE PLAN ON HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN
THE DEBTORS ARE ATTRIBUTABLE EXCLUSIVELY TO THE DEBTORS AND NOT TO ANY OTHER
PARTY.

THE PLAN AND THE DISCLOSURE STATEMENT HAVE NOT BEEN REQUIRED TO BE PREPARED IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE
NON-BANKRUPTCY LAW. PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING OR
SELLING OR TRANSFERRING SECURITIES OF ACCENTIA BIOPHARMACEUTICALS, INC. OR
BIOVEST INTERNATIONAL, INC. SHOULD EVALUATE THE PLAN AND THE DISCLOSURE
STATEMENT IN LIGHT OF THE PURPOSES FOR WHICH THEY WERE PREPARED.

 

2



--------------------------------------------------------------------------------

 

ARTICLE 2

DEFINED TERMS; RULES OF CONSTRUCTION

 

2.1 Defined Terms.

2.1.1 As used in the Plan, the following terms (which appear in the Plan as
capitalized terms) shall have the meanings set forth below:

“1 Month Anniversary Date” means the date that is one (1) month after the
Effective Date.

“4 Month Anniversary Date” means the date that is four (4) months after the
Effective Date.

“6 Month Anniversary Date” means the date that is six (6) months after the
Effective Date.

“12 Month Anniversary Date” means the date that is twelve (12) months after the
Effective Date.

“2008 Secured Debentures” means the 15% Secured Convertible Debentures Due
March 31, 2010, issued by Biovest to the 2008 Secured Debentures Holders in
September and October 2008, in the non-converted aggregate principal amount of
$1,450,000.00 (Kathleen M. O’Donnell, Trustee, Irrevocable Trust #1 FBO Francis
E. O’Donnell, Jr. ($100,000.00), Ronald E. Osman ($400,000.00), Philip E.
Rosensweig ($300,000.00), and Valens U.S. ($650,000.00)).

“2008 Secured Debentures Allowed Class 4 Claim” has the meaning ascribed to such
term in Article 5.5.1 of the Plan.

“2008 Secured Debentures Claims” means any and all Secured Claims and other
Claims of the 2008 Secured Debentures Holders represented by, relating to, or
arising under or in connection with the 2008 Secured Debentures Documents.

“2008 Secured Debentures Documents” means all of the Prepetition documents
evidencing the 2008 Secured Debentures Claims and any and all other documents
executed by Biovest, Accentia, the 2008 Secured Debentures Holders, or
Laurus/Valens in any way relating to the 2008 Secured Debentures Claims, as any
such documents have been amended, modified or supplemented thereafter in
accordance with their terms.

“2008 Secured Debentures Holders” means, collectively, Kathleen M. O’Donnell,
Trustee, Irrevocable Trust #1 FBO Francis E. O’Donnell, Jr., Ronald E. Osman,
Philip E. Rosensweig, and Valens U.S.

“2008 Secured Debentures Plan Note” has the meaning ascribed to such term in
Article 5.5.1.1 of the Plan.

 

3



--------------------------------------------------------------------------------

 

“2008 Secured Debentures Warrants” means the Common Stock Purchase Warrants for
the purchase of shares of Biovest Common Stock, issued to the 2008 Secured
Debentures Holders in connection with the issuance of the 2008 Secured
Debentures.

“Accentia” means Accentia Biopharmaceuticals, Inc., a Florida corporation.

“Accentia Allowed Class 3 Claim” has the meaning ascribed to such term in
Article 5.4.1 of the Plan.

“Accentia Bankruptcy Cases” means, collectively, the jointly administered cases
of the Accentia Debtors currently pending before the Bankruptcy Court under
Chapter 11 of the Bankruptcy Code, which cases were commenced by the Accentia
Debtors on the Petition Date and presently bear Case Nos. 8:08-bk-17795-KRM
(Accentia Biopharmaceuticals, Inc.), 8:08-bk-17798-KRM (Analytica International,
Inc.), 8:08-bk-17800-KRM (TEAMM Pharmaceuticals, Inc.), 8:08-bk-17801-KRM
(AccentRx, Inc.), and 8:08-bk-17802-KRM (Accentia Specialty Pharmacy, Inc.).

“Accentia Confirmation Order” means the order of the Bankruptcy Court in the
Bankruptcy Cases confirming the Accentia Plan pursuant to Section 1129 and other
applicable sections of the Bankruptcy Code, as such order may be amended,
modified or supplemented.

“Accentia Debtors” means, collectively, Accentia, Analytica, TEAMM
Pharmaceuticals, Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc.

“Accentia Guaranty” has the meaning ascribed to such term in Article 5.3.2.5 of
the Plan. The form of the Accentia Guaranty is included in Composite Exhibit 1
attached to the Laurus/Valens Compromise Motion.

“Accentia Plan” means the First Amended Joint Plan of Reorganization of Accentia
Biopharmaceuticals, Inc., Analytica International, Inc., TEAMM Pharmaceuticals,
Inc., AccentRx, Inc., and Accentia Specialty Pharmacy, Inc. under Chapter 11 of
Title 11, United States Code dated as of August 16, 2010, and all exhibits
thereto, as the same may be amended, supplemented, modified or amended and
restated from time to time in accordance with the provisions of the Accentia
Plan and the Bankruptcy Code.

“Accentia Prepetition Claims” means any and all Secured Claims and other Claims
of Accentia represented by, relating to, or arising under or in connection with
the Accentia Prepetition Loan Documents and the Accentia Royalty Agreement.

“Accentia Prepetition Loan Documents” means all of the Prepetition documents
evidencing the Accentia Prepetition Claims and any and all other documents
executed by the Debtors or Accentia in any way relating to the Accentia
Prepetition Claims, as any such documents have been amended, modified or
supplemented thereafter in accordance with their terms.

“Accentia Royalty Agreement” means the Royalty Agreement by and between Biovest
and Accentia, dated as of October 31, 2006, as amended by a letter agreement
dated February 5, 2008, and as further amended, modified or supplemented
thereafter in accordance with its terms.

 

4



--------------------------------------------------------------------------------

 

“Accentia Royalty Assignment Agreements” means the four (4) separate Assignment
of Rights Under Royalty Agreements, each dated as of June 18, 2008, by and among
Accentia, Biovest, Erato Corp., Valens U.S., Valens Offshore I, and PSource, as
amended, modified or supplemented thereafter in accordance with their terms.

“Accentia Royalty Termination Agreement” means the Royalty Termination Agreement
by and between Reorganized Biovest and Accentia, and acknowledged by
Laurus/Valens, to be executed on the Closing Date, providing for the termination
of the Accentia Royalty Agreement, as it may be amended, modified or
supplemented thereafter in accordance with its terms. The form of the Accentia
Royalty Termination Agreement is included in Composite Exhibit 1 attached to the
Laurus/Valens Compromise Motion.

“Accentia Term Loan Agreement” means the Term Loan and Security Agreement, to be
executed on the Closing Date, by and among LV, the lenders party thereto, and
Accentia, as it may be amended, modified or supplemented thereafter in
accordance with its terms.

“Administrative Expense” means (a) any cost or expense of administration of the
Biovest Bankruptcy Cases under Section 503(b) or 507(a)(1) of the Bankruptcy
Code, to the extent the party claiming any such cost or expense files an
application, motion, request or other Bankruptcy Court-approved pleading seeking
such expense in the Bankruptcy Cases on or before the applicable Administrative
Expense Claim Bar Date, including (i) any actual and necessary costs and
expenses of preserving the Estates or operating the businesses of the Debtors
(including wages, salaries, or commissions for services rendered) incurred on or
after the Petition Date, (ii) any Postpetition cost, indebtedness or contractual
obligation duly and validly incurred or assumed by the Debtors in Possession in
the ordinary course of their businesses, (iii) any Claim granted administrative
priority status by a Final Order of the Bankruptcy Court, (iv) any Claim by a
Governmental Unit for taxes (and for interest and/or penalties related to such
taxes) due from the Debtors for any Postpetition tax year or period, and
(v) compensation or reimbursement of expenses of Professionals awarded or
allowed pursuant to an order of the Bankruptcy Court under Section 330(a) or 331
of the Bankruptcy Code (including any amounts held back pursuant to an order of
the Bankruptcy Court); (b) any Superpriority Claim; (c) all fees and charges
assessed against the Estates under Chapter 123 of title 28, United States Code,
28 U.S.C. §§ 1911-1930; and (d) any and all other costs or expenses of
administration of the Biovest Bankruptcy Cases that are allowed by a Final Order
of the Bankruptcy Court; provided, however, that, when used in the Plan, the
term “Administrative Expense” shall not include the DIP Loan Claims, any
Priority Tax Claim, any Cure Claim, any Environmental Claim, any Disallowed
Claim, or, unless otherwise expressly provided in the Plan, any of the Claims in
Classes 1 through 11. In no event shall any Claim set out in a Proof of Claim be
deemed to be an Administrative Expense (except for any Claim by a Governmental
Unit for taxes (and for interest and/or penalties related to such taxes) due
from the Debtors for any Postpetition tax year or period).

“Administrative Expense Claim” means any Claim for the payment of an
Administrative Expense.

“Administrative Expense Claim Bar Date” means the date(s) established by one or
more orders of the Bankruptcy Court as the deadline for the filing by any
Creditor or other party in

 

5



--------------------------------------------------------------------------------

interest of an application, motion, request or other Bankruptcy Court-approved
pleading for allowance of any Administrative Expense Claim, including as
established in the Biovest Disclosure Statement Approval Order; provided,
however, that (a) unless otherwise ordered by the Bankruptcy Court, the
Administrative Expense Claim Bar Date for the filing by any Professional of an
application for any Administrative Expense Claim not yet filed as of the date of
the Plan shall be no later than fourteen (14) days after the date of entry of
the Biovest Disclosure Statement Approval Order, and (b) to the extent the
Bankruptcy Court has entered an order establishing a different and specific
deadline for a Creditor or other party in interest to file an Administrative
Expense Claim, the date set forth in such order shall be deemed to be the
Administrative Expense Claim Bar Date as to such Creditor or other party in
interest. Any Holder of an Administrative Expense Claim (including a Holder of a
Claim for Postpetition federal, state or local taxes) that does not file an
application, motion, request or other Bankruptcy Court-approved pleading by the
applicable Administrative Expense Claim Bar Date shall be forever barred,
estopped and enjoined from ever asserting such Administrative Expense Claim
against the Debtors, the Reorganized Debtors, any of their respective Properties
or Estates, or the Biovest Estate, and such Holder shall not be entitled to
participate in any Distribution under the Plan on account of any such
Administrative Expense Claim.

“Affiliate” means, with respect to any Person (other than the Debtors), (a) any
other Person which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person, (b) any other Person that, directly
or indirectly, owns or controls, whether beneficially, or as trustee, guardian
or other fiduciary, twenty-five percent (25%) or more of the equity interests
having ordinary voting power in the election of directors of such Person, or
(c) any other Person who is a director, officer, joint venturer or partner
(i) of such Person, (ii) of any subsidiary of such Person, or (iii) of any
Person described in clause (a) above. For the purposes of this definition,
control of a Person shall mean the power (direct or indirect) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise. When used in the Plan as relating to the Debtors, the term
“Affiliate” has the meaning ascribed to such term in Section 101(2) of the
Bankruptcy Code.

“Allowed Amount” means the dollar amount in which a Claim is allowed.

“Allowed Claim” means a Claim or that portion of a Claim which is not a Disputed
Claim or a Disallowed Claim and (a) as to which a Proof of Claim was filed with
the Clerk’s Office on or before the Bar Date or the Governmental Unit Bar Date,
as applicable, or, by order of the Bankruptcy Court, was not required to be so
filed, or (b) as to which no Proof of Claim was filed with the Clerk’s Office on
or before the Bar Date or the Governmental Unit Bar Date, as applicable, but
which has been or hereafter is listed by the Debtors in the Schedules as
liquidated in amount and not disputed or contingent, and, in the case of
subparagraph (a) and (b) above, as to which either (i) no objection to the
allowance of such Claim has been filed within the time allowed for the making of
objections as fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or
an order of the Bankruptcy Court, or (ii) any objection as to the allowance of
such Claim has been settled or withdrawn or has been overruled by a Final Order.
“Allowed Claim” shall also include a Claim that is allowed by the Bankruptcy
Court in a Final Order. “Allowed,” when used as an adjective herein (such as
Allowed Administrative Expense Claim, Allowed Priority Tax Claim, Allowed
Priority Claim, Allowed Secured Claim, and Allowed Unsecured Claim), has a
corresponding meaning.

 

6



--------------------------------------------------------------------------------

 

“Allowed Class ... Claim” means an Allowed Claim in the particular Class
described.

“Allowed Class ... Equity Interest” means an Allowed Equity Interest in the
particular Class described.

“Allowed Equity Interest” means any Equity Interest (a) which is registered as
of the Record Date in a stock register that is maintained by Biovest or the
Transfer Agent and (b) which either (i) is not a Disputed Equity Interest or
(ii) has been Allowed by a Final Order of the Bankruptcy Court.

“Analytica” means Analytica International, Inc., a Florida corporation.

“Assigned Biovest Royalty” means 4.00% of the royalty of 19.50% granted to
Accentia by Biovest pursuant to the Accentia Royalty Agreement, which 4.00% was
assigned by Accentia to Laurus/Valens pursuant to the Accentia Royalty
Assignment Agreements.

“Assumed Contracts” has the meaning ascribed to such term in Article 7.1 of the
Plan.

“Automatic Conversion Amount” has the meaning ascribed to such term in Article
5.9.2.3 of the Plan.

“Automatic Conversion Date” has the meaning ascribed to such term in Article
5.9.2.3 of the Plan.

“Automatic Conversion VWAP Price” means the average of the VWAPs for the ten
(10) consecutive Trading Days ending on the Trading Day that is immediately
preceding the then applicable Automatic Conversion Date.

“AutovaxID” means AutovaxID, Inc., a Florida corporation.

“AutovaxID Instrument” means the automated cell and biologic production
instrument known as AutovaxIDTM manufactured by Biovest.

“AutovaxID Royalty” means a non-cancelable royalty equal to three percent
(3%) of world-wide net sales (i.e., gross receipts from the world-wide sales of
AutovaxID Instruments less any rebates, returns and discounts) of AutovaxID
Instruments for a period of five (5) years through May 31, 2012, granted to
Laurus by Biovest and AutovaxID in a letter agreement dated March 19, 2007.
Biovest’s royalty payments to Laurus are required to aggregate a minimum of
$8,000,000.00, with $500,000.00 of the minimum royalty having been paid on
December 31, 2007 and the remaining balance, less actual royalties paid, being
immediately due at the end of the five (5) year term on May 31, 2012. As of the
date of the Plan, the remaining balance of the AutovaxID Royalty is
$7,500,000.00.

 

7



--------------------------------------------------------------------------------

 

“Avoidance Actions” means any and all actions to avoid or recover a transfer of
Property of the Debtors’ Estates or an interest of the Debtors in Property,
which a trustee, debtor in possession or other appropriate party in interest may
assert on behalf of the Debtors’ Estates under Chapter 5 of the Bankruptcy Code,
including actions under one or more provisions of Section 542, 544, 545, 547,
548, 549, 550, 551 or 553 of the Bankruptcy Code or under any other similar
applicable federal, state or common law, regardless of whether or not such
action has been commenced prior to the Effective Date.

“Ballot” means the Ballot, accompanying the Disclosure Statement and the Plan,
on which (a) Holders of Impaired Claims entitled to vote on the Plan may
indicate their acceptance or rejection of the Plan in accordance with the Voting
Instructions, (b) certain Holders of Unsecured Claims may make the Convenience
Class Opt-In Election or the Convenience Class Opt-Out Election, and (c) Holders
of Claims in Classes 4, 6, 7, and 8 may make a Conversion Election.

“Balloting Agent” means the company to be retained by Biovest to (a) provide
service of the Plan Solicitation Package upon the Biovest Stockholders,
(b) receive and tabulate the Biovest Stockholder Ballots and the Master Ballots,
and (c) certify to the Bankruptcy Court the results of the votes for acceptance
and rejection of the Plan by the Biovest Stockholders.

“Bankruptcy Cases” means, collectively, the Accentia Bankruptcy Cases and the
Biovest Bankruptcy Cases.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., as in effect on the Petition Date, together with all amendments and
modifications thereto that were subsequently made applicable to the Bankruptcy
Cases.

“Bankruptcy Counsel” means Stichter, Riedel, Blain & Prosser, P. A.

“Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division, or, as the context requires, any other
court of competent jurisdiction exercising jurisdiction over the Bankruptcy
Cases.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
promulgated under Section 2075 of title 28 of the United States Code, and the
Local Rules, as in effect on the Petition Date, together with all amendments and
modifications thereto that were subsequently made applicable to the Bankruptcy
Cases.

“Bar Date” means June 1, 2009, the date set by the Bankruptcy Court in the Bar
Date Order as the last day for filing a Proof of Claim against the Debtors in
the Biovest Bankruptcy Cases, excluding (a) a Prepetition Claim of a
Governmental Unit, for which a Proof of Claim must be filed with the Bankruptcy
Court by the Governmental Unit Bar Date, (b) an Administrative Expense Claim,
for which a request for payment of an Administrative Expense must be filed with
the Bankruptcy Court by the Administrative Expense Claim Bar Date, (c) a Claim
for which a bar date may have been otherwise established by a Final Order of the
Bankruptcy Court, for which a Proof of Claim must be filed with the Bankruptcy
Court by the date set forth in such Final Order, and (d) a Claim with respect to
an executory contract or unexpired lease that is assumed or rejected pursuant to
the Plan (as to which the bar date shall be as set forth in Article 7.4 or 7.5,
respectively, of the Plan) or a Final Order of the Bankruptcy Court (as to which
the bar date shall be as set forth in such Final Order).

 

8



--------------------------------------------------------------------------------

 

“Bar Date Order” means the Order Granting Debtors’ Motion to Set a Bar Date for
the Filing of Proofs of Claim and Approving Form of Notice of Bar Date, dated
April 8, 2009, entered in the Bankruptcy Cases (Docket No. 257).

“Biolender” means Biolender, LLC, a Delaware limited liability company.

“Biolender II” means Biolender II, LLC, a Delaware limited liability company.

“Biovax” means Biovax, Inc., a Florida corporation.

“BiovaxID®” means the personalized, patient-specific therapeutic vaccine,
currently in clinical development by Biovest, designed to stimulate the
patient’s own immune system to recognize and destroy cancerous B-cells for
treatment of follicular non-Hodgkin’s lymphoma.

“Biovest” means Biovest International, Inc., a Delaware corporation.

“Biovest Bankruptcy Cases” means, collectively, the jointly administered cases
of the Debtors currently pending before the Bankruptcy Court under Chapter 11 of
the Bankruptcy Code, which cases were commenced by the Debtors on the Petition
Date and presently bear Case Nos. 8:08-bk-17796-KRM (Biovest International,
Inc.), 8:08-bk-17803-KRM (Biovax, Inc.), 8:08-bk-17804-KRM (AutovaxID, Inc.),
8:08-bk-17805-KRM (Biolender, LLC), and 8:08-bk-17806-KRM (Biolender II, LLC).

“Biovest Biologic Products” means all biopharmaceutical products, including
monoclonal antibodies, peptides, infectious disease and cancer vaccines,
including BiovaxID®, autologous cancer vaccines such as for non-Hodgkins
lymphoma and renal cell carcinoma, cell-based therapies, stem cells, cytokines,
and viruses produced by mouse-human heterohybridoma cell culture techniques,
which are currently owned, licensed or being developed by Biovest or its
Affiliates or which may be subsequently acquired or developed by Reorganized
Biovest or its Affiliates during the term of the Biovest Royalty Agreement.
Notwithstanding the foregoing, Biovest Biologic Products shall not include
(i) any vaccines for respiratory viruses, such as influenza, (ii) any
biopharmaceutical products produced under contract for third parties, (iii) any
biopharmaceutical products being developed by Biovest or its Affiliates for
third parties, or (iv) any products owned, licensed, or developed by the
Accentia Debtors; provided that in the cases of clauses (i), (ii) and (iii), no
such vaccine for a respiratory virus or biopharmaceutical product shall be based
upon or related to BiovaxID® or Biovest’s intellectual property (as of the
Closing Date) or shall be based on an autologous production process or shall be
produced using mouse-human heterohybridoma cell culture techniques.

“Biovest Common Stock” means the common stock, par value $.01 per share, of
Biovest.

 

9



--------------------------------------------------------------------------------

 

“Biovest Disclosure Statement Approval Order” means the Order Approving First
Amended Joint Disclosure Statement, Fixing Time to File Applications for
Administrative Expenses, Setting Hearing on Confirmation of First Amended Joint
Plan, and Setting Deadlines with Respect to Confirmation Hearing, dated
August 16, 2010, entered in the Bankruptcy Cases (Docket No. 908).

“Biovest Estate” means the Estate of Biovest on and after the Effective Date,
and after the Estates of Biovax, AutovaxID, Biolender, and Biolender II have
been consolidated with the Estate of Biovest in accordance with the terms of the
Substantive Consolidation Motion and as provided in the Confirmation Order.

“Biovest Royalty Agreement” means the Royalty Agreement by and between
Reorganized Biovest and LV, to be executed on the Closing Date, as it may be
amended, modified or supplemented thereafter in accordance with its terms. The
form of the Biovest Royalty Agreement is included in Composite Exhibit 1
attached to the Laurus/Valens Compromise Motion.

“Biovest Stockholder” means a Holder of Existing Biovest Common Stock.

“Biovest Stockholder Ballot” means the Class 12 Ballot to be distributed in the
Plan Solicitation Package to each Biovest Stockholder as of the Record Date, on
which the Biovest Stockholders may indicate their acceptance or rejection of the
Plan in accordance with the Voting Instructions.

“Biovest Subsidiaries” means, collectively, Biovax, AutovaxID, Biolender, and
Biolender II.

“Biovest Term Loan Agreement” means the Term Loan and Security Agreement, to be
executed on the Closing Date, by and among LV, the lenders party thereto,
Biovest, and the Biovest Subsidiaries, as it may be amended, modified or
supplemented thereafter in accordance with its terms.

“Board of Directors” means the Board of Directors of Biovest.

“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a
“legal holiday” (as “legal holiday” is defined in Bankruptcy Rule 9006(a)), or
(d) a day on which commercial banks in Tampa, Florida are required or authorized
to close by law.

“Cash” means cash, cash equivalents and other readily marketable direct
obligations of the United States, as determined in accordance with generally
accepted accounting principles, including bank deposits, certificates of
deposit, checks and similar items. When used in the Plan with respect to a
Distribution under the Plan, the term “Cash” means lawful currency of the United
States, a certified check, a cashier’s check, a wire transfer of immediately
available funds from any source, or a check from Reorganized Biovest drawn on a
domestic bank.

“Causes of Action” means any and all of the Debtors’ or the Debtors’ Estates
actions, claims, demands, rights, defenses, counterclaims, suits and causes of
action, whether known

 

10



--------------------------------------------------------------------------------

or unknown, in law, equity or otherwise, against any Creditor or other third
party, including (a) the Avoidance Actions, and (b) any and all other claims or
rights or proceedings of any value whatsoever, at law or in equity, including
the Rosensweig Adversary Proceeding, turnover actions and claims of the type
referred to in the Disclosure Statement or in Article 8.12 of the Plan. The
Causes of Action shall vest in Reorganized Biovest on the Effective Date. When
used in the Plan, the term “Causes of Action” shall not include any claims,
obligations, suits, judgments, damages, rights, remedies, causes of action,
charges, costs, debts, indebtedness, or liabilities released or waived by the
Debtors pursuant to a Final Order of the Bankruptcy Court.

“Causes of Action Recoveries” means the proceeds, benefits and other recoveries
of any Causes of Action received by Reorganized Biovest.

“Claim” has the meaning ascribed to such term in Section 101(5) of the
Bankruptcy Code. Notwithstanding anything to the contrary contained herein, when
used in the Plan, the term “Claim” shall be given the broadest possible meaning
permitted by applicable law and shall include all manner and type of claim,
whenever and wherever such claim may arise, including Administrative Expense
Claims, Environmental Claims, and claims based upon or arising under any federal
or state securities laws.

“Class” means a category of Claims or Equity Interests classified together as
described in Article 4 of the Plan.

“Class 3 Plan Shares” has the meaning ascribed to such term in Article 5.4.1.1
of the Plan.

“Class 4 Plan Shares” has the meaning ascribed to such term in Article 5.5.1.6
of the Plan.

“Class 6 Plan Shares” has the meaning ascribed to such term in Article 5.7.1.2
of the Plan.

“Class 7 Plan Note” has the meaning ascribed to such term in Article 5.8.1.1 of
the Plan.

“Class 7 Plan Shares” has the meaning ascribed to such term in Article 5.8.1.2
of the Plan.

“Class 8 Plan Shares” has the meaning ascribed to such term in Articles 5.9.2.2
and 5.9.2.3 of the Plan.

“Class 12 Plan Shares” has the meaning ascribed to such term in Article 5.13 of
the Plan.

“Clerk” means the Clerk of the Bankruptcy Court.

 

11



--------------------------------------------------------------------------------

 

“Clerk’s Office” means the Office of the Clerk of the Bankruptcy Court located
at the Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, 5th
Floor, Tampa, Florida 33602.

“Closing” has the meaning ascribed to such term in Article 5.3.1 of the Plan.

“Closing Date” means the date of the Closing under the Biovest Term Loan
Agreement.

“Collateral” means Property in which any of the Estates has (or had) an interest
and that secures (or secured), in whole or part, whether by agreement, statute,
or judicial decree, the payment of a Claim.

“Committee” means the Committee of the Unsecured Creditors appointed by the
United States Trustee in the Bankruptcy Cases pursuant to Section 1102 of the
Bankruptcy Code on December 1, 2008 (Docket No. 74), as such appointment was
amended by the United States Trustee on June 9, 2009 (Docket No. 336), on
May 27, 2010 (Docket No. 686) and on August 9, 2010 (Doc. No. 874), and as the
membership of such Committee may hereafter be further amended or modified by the
United States Trustee.

“Committee Support Letter” means a letter from the Committee to Unsecured
Creditors dated August 16, 2010, recommending that Unsecured Creditors vote to
accept the Plan.

“Confirmation” or “Confirmation of the Plan” means the approval of the Plan by
the Bankruptcy Court at the Confirmation Hearing.

“Confirmation Date” means the date on which the Confirmation Order is entered on
the Docket by the Clerk pursuant to Bankruptcy Rule 5003(a).

“Confirmation Hearing” means the hearing which will be held before the
Bankruptcy Court to consider Confirmation of the Plan and related matters
pursuant to Section 1128(a) of the Bankruptcy Code, as such hearing may be
adjourned or continued from time to time. The date of the Confirmation Hearing
is set forth in the Biovest Disclosure Statement Approval Order.

“Confirmation Order” means the order of the Bankruptcy Court in the Bankruptcy
Cases confirming the Plan pursuant to Section 1129 and other applicable sections
of the Bankruptcy Code, as such order may be amended, modified or supplemented.

“Convenience Class Opt-In Election” means the irrevocable election by a Holder
of an Unsecured Claim in an amount greater than $5,000.00 to have such Unsecured
Claim reduced to $5,000.00 and treated as an Unsecured Convenience Claim under
the Plan. The election must be made by the Holder on the Ballot and filed with
the Bankruptcy Court on or before the Voting Deadline.

 

12



--------------------------------------------------------------------------------

 

“Convenience Class Opt-Out Election” means the irrevocable election by a Holder
of an Unsecured Claim in an amount less than or equal to $5,000.00 to have such
Unsecured Claim treated as a Class 8 Unsecured Claim under the Plan. The
election must be made by the Holder on the Ballot and filed with the Bankruptcy
Court on or before the Voting Deadline.

“Conversion Election” means the election by a 2008 Secured Debentures Holder,
the Holder of a Class 6 Claim, Ronald E. Osman (as the Holder of the Osman
Allowed Class 7 Claim), or the Holder of a Class 8 Claim to convert the Allowed
Amount of its Claim into shares of Reorganized Biovest Common Stock as provided
in Article 5 of the Plan.

“Creditor” means the Holder of a Claim, within the meaning of Section 101(10) of
the Bankruptcy Code, including Secured Creditors, Unsecured Creditors, and
Creditors with Administrative Expense Claims, Priority Tax Claims, Priority
Claims, Cure Claims, and Environmental Claims.

“Cure Claim” means any Claim of any nature whatsoever, including any Claim for
any cure payment, cost or other amount, if any, due and owing by the Debtors
pursuant to Section 365(b) of the Bankruptcy Code or otherwise and any Claim for
a default (monetary or non-monetary), arising from, relating to or in connection
with the assumption by the Debtors of any Assumed Contract (provided such Claim
is filed with the Bankruptcy Court by the Cure Claim Submission Deadline). In no
event shall any Claim set out in a Proof of Claim be deemed to be a Cure Claim.

“Cure Claim Submission Deadline” means, and shall occur on the same day as, the
Voting Deadline.

“D & O Policy” means any insurance policy in effect at any time on or before the
Effective Date (and as such policy may be continued following the Effective
Date) under which any Person carrying on an insurance business may be liable to
satisfy, or to indemnify or reimburse for payments made to satisfy, part or all
of a judgment rendered against, or a settlement made to resolve claims made
against, or defense costs incurred by, the Debtors or any past, present or
future director, officer, trustee or employee of the Debtors, including the
policies issued to Biovest by XL Specialty Insurance Company (Policy Numbers
ELU107905-08 and ELU107906-08) and Carolina Casualty Insurance Company (Policy
Number 1853099).

“Debt” has the meaning ascribed to such term in Section 101(12) of the
Bankruptcy Code.

“Debtors” means, collectively, Biovest, Biovax, AutovaxID, Biolender and
Biolender II.

“Debtors in Possession” means, collectively, Biovest, Biovax, AutovaxID,
Biolender and Biolender II, as debtors in possession in the Biovest Bankruptcy
Cases.

“Delaware General Corporation Law” means Title 8 of the Delaware Code, as now in
effect or hereafter amended.

 

13



--------------------------------------------------------------------------------

 

“Determination Date” means the later of (i) the Effective Date and (ii) the date
the order of the Bankruptcy Court allowing a Claim becomes a Final Order (if
applicable).

“DIP Advances” means the aggregate outstanding Postpetition advances extended to
Biovest by the DIP Lender pursuant to the DIP Loan Documents and in accordance
with and subject to the terms and conditions of the DIP Financing Order. As of
the date of the Plan, the DIP Advances totaled $1,640,000.00. Notwithstanding
anything to the contrary contained in the Plan, the DIP Advances shall not
exceed the sum of $3,000,000.00.

“DIP Facility” has the meaning ascribed to such term in Article 3.3.1 of the
Plan.

“DIP Financing Order” means, collectively, (a) the Interim Order Granting
Debtor’s Emergency Motion for Authority to Obtain Postpetition Financing and
Grant Senior Liens, Superpriority Administrative Expense Status and Adequate
Protection Pursuant to 11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001, dated
December 22, 2008, entered in the Bankruptcy Cases (Docket No. 119), (b) the
Second Interim Order Granting Debtor’s Emergency Motion for Authority to Obtain
Postpetition Financing and Grant Senior Liens, Superpriority Administrative
Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§ 364(c) and
(d) and F.R.B.P. 4001, dated February 6, 2009, entered in the Bankruptcy Cases
(Docket No. 164), (c) the Third Interim Order Granting Debtor’s Emergency Motion
for Authority to Obtain Postpetition Financing and Grant Senior Liens,
Superpriority Administrative Expense Status and Adequate Protection Pursuant to
11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001, dated March 5, 2009, entered in
the Bankruptcy Cases (Docket No. 202), (d) the Fourth Interim Order Granting
Debtor’s Emergency Motion for Authority to Obtain Postpetition Financing and
Grant Senior Liens, Superpriority Administrative Expense Status and Adequate
Protection Pursuant to 11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001, dated
April 8, 2009, entered in the Bankruptcy Cases (Docket No. 256), (e) the Fifth
Interim Order Granting Debtor’s Emergency Motion for Authority to Obtain
Postpetition Financing and Grant Senior Liens, Superpriority Administrative
Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§ 364(c) and
(d) and F.R.B.P. 4001, dated June 2, 2009, entered in the Bankruptcy Cases
(Docket No. 325), (f) the Sixth Interim Order Granting Debtor’s Emergency Motion
for Authority to Obtain Postpetition Financing and Grant Senior Liens,
Superpriority Administrative Expense Status and Adequate Protection Pursuant to
11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001, dated July 1, 2009, entered in
the Bankruptcy Cases (Docket No. 348), (g) the Order Granting Debtor’s Emergency
Motion for Authority to Obtain Additional Advances under Existing Debtor in
Possession Financing Facility with Corps Real, LLC, dated August 5, 2009,
entered in the Bankruptcy Cases (Docket No. 381), (h) the Seventh Interim Order
Granting Debtor’s Emergency Motion for Authority to Obtain Postpetition
Financing and Grant Senior Liens, Superpriority Administrative Expense Status
and Adequate Protection Pursuant to 11 U.S.C. §§ 364(c) and (d) and F.R.B.P.
4001, dated August 6, 2009, entered in the Bankruptcy Cases (Docket No. 384),
(i) the Eighth Interim Order Granting Debtor’s Emergency Motion for Authority to
Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated October 23, 2009, entered in the
Bankruptcy Cases (Docket No. 423), (j) the Ninth Interim Order Granting Debtor’s
Emergency Motion for Authority to Obtain Postpetition Financing and Grant Senior
Liens, Superpriority Administrative Expense Status and Adequate Protection
Pursuant to 11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001,

 

14



--------------------------------------------------------------------------------

dated December 3, 2009, entered in the Bankruptcy Cases (Docket No. 457),
(k) the Tenth Interim Order Granting Debtor’s Emergency Motion for Authority to
Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated December 16, 2009 (Docket No. 472),
(l) the Eleventh Interim Order Granting Debtor’s Emergency Motion for Authority
to Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated January 22, 2010 (Docket No. 494),
(m) the Twelfth Interim Order Granting Debtor’s Emergency Motion for Authority
to Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated March 11, 2010 (Docket No. 559), (n) the
Thirteenth Interim Order Granting Debtor’s Emergency Motion for Authority to
Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated April 20, 2010 (Docket No. 645), (o) the
Fourteenth Interim Order Granting Debtor’s Emergency Motion for Authority to
Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated June 29, 2010 (Docket No. 738), (p) the
Fifteenth Interim Order Granting Debtor’s Emergency Motion for Authority to
Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001, dated July 28, 2010 (Docket No. 804), and
(q) any other orders entered by the Bankruptcy Court in the Bankruptcy Cases
after the date of the Plan authorizing any DIP Advances.

“DIP Lender” means Corps Real, LLC, an Illinois limited liability company, in
its capacity as lender under the DIP Loan Documents.

“DIP Lender Allowed Claim” means the Allowed Claim of the DIP Lender in an
amount equal to the outstanding balance of the DIP Loan Claims as of the
Effective Date (including any additional advances hereafter made under the DIP
Facility pursuant to Article 3.3.1 of the Plan up to a maximum amount of
$1,360,000.00) as determined by the terms and provisions of the DIP Loan
Documents and the DIP Financing Order plus the DIP Loan Available Balance (to
the extent actually advanced by the DIP Lender, whether advanced prior to or
after the Effective Date).

“DIP Lender Plan Note” has the meaning ascribed to such term in Article 3.3.2.1
of the Plan.

“DIP Lender Plan Shares” has the meaning ascribed to such term in Article
3.3.2.4 of the Plan.

“DIP Lender Subordination Agreement” means the Subordination Agreement by and
between the DIP Lender and LV, to be executed on the Closing Date, as it may be
amended, modified or supplemented thereafter in accordance with its terms. The
form of the DIP Lender Subordination Agreement is included in Composite Exhibit
1 attached to the Laurus/Valens Compromise Motion.

 

15



--------------------------------------------------------------------------------

 

“DIP Loan Available Balance” means an amount equal to the difference between
(i) $3,000,000.00 and (ii) the principal amount outstanding under the DIP
Facility as of the Effective Date.

“DIP Loan Claims” means any and all Claims of the DIP Lender represented by,
relating to, or arising under or in connection with the DIP Loan Documents and
the DIP Financing Order, whether Administrative Expense Claims or Secured
Claims, including the DIP Advances and accrued and unpaid interest.

“DIP Loan Documents” means all of the documents evidencing the DIP Loan Claims
including those listed in Exhibit A attached to the Plan, and all other
documents executed in connection therewith, as any such document has been
amended, modified or supplemented thereafter in accordance with its terms.

“Disallowed Claim” means any Claim which has been disallowed by an order of the
Bankruptcy Court, which order has not been stayed pending appeal.

“Disclosure Statement” means the First Amended Joint Disclosure Statement for
First Amended Joint Plan of Reorganization of Biovest International, Inc.,
Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC under
Chapter 11 of Title 11, United States Code dated as of August 16, 2010,
including all Exhibits attached thereto, as submitted and filed by the Debtors
pursuant to Section 1125 of the Bankruptcy Code in respect of the Biovest
Bankruptcy Cases and approved by the Bankruptcy Court in the Biovest Disclosure
Statement Approval Order, and as such Disclosure Statement may be amended,
supplemented, modified or amended and restated from time to time.

“Disputed Claim” means any Claim or portion thereof (other than a Disallowed
Claim) that is not an Allowed Claim and (a) as to which a Proof of Claim has
been filed with the Clerk’s Office or is deemed filed under applicable law or
order of the Bankruptcy Court, or (b) which has been scheduled in the Schedules,
and, in the case of subparagraph (a) and (b) above, as to which an objection has
been or may be timely filed or deemed filed under the Plan, the Bankruptcy Code,
the Bankruptcy Rules, or an order of the Bankruptcy Court and any such objection
has not been (i) withdrawn, (ii) overruled by an order of the Bankruptcy Court,
or (iii) sustained by an order of the Bankruptcy Court. In addition to the
foregoing, a Disputed Claim shall mean a Claim that is not an Allowed Claim,
whether or not an objection has been or may be timely filed, if (a) the amount
of the Claim specified in the Proof of Claim exceeds the amount of any
corresponding Claim scheduled in the Schedules, (b) the classification of the
Claim specified in the Proof of Claim differs from the classification of any
corresponding Claim scheduled in the Schedules, (c) any corresponding Claim has
been scheduled in the Schedules as disputed, contingent or unliquidated, (d) no
corresponding Claim has been scheduled in the Schedules, or (e) such Claim is
reflected as unliquidated or contingent in the Proof of Claim filed in respect
thereof. To the extent an objection relates to the allowance of only a part of a
Claim, such Claim shall be a Disputed Claim only to the extent of the amount
subject to objection. “Disputed,” when used as an adjective herein (such as
Disputed Administrative Expense Claim, Disputed Priority Tax Claim, Disputed
Priority Claim, Disputed Secured Claim, and Disputed Unsecured Claim), has a
corresponding meaning.

 

16



--------------------------------------------------------------------------------

 

“Disputed Equity Interest” means any Equity Interest (a) which is not registered
as of the Record Date in a stock register that is maintained by Biovest or the
Transfer Agent, or (b) as to which an objection has been or may be timely filed
or deemed filed under the Plan, the Bankruptcy Code, the Bankruptcy Rules, or an
order of the Bankruptcy Court and any such objection has not been (i) withdrawn,
(ii) overruled by an order of the Bankruptcy Court, or (iii) sustained by an
order of the Bankruptcy Court.

“Distribution” means a distribution of Cash or shares of Reorganized Biovest
Common Stock, as the context requires, to a Creditor on account of an Allowed
Claim pursuant to the terms of the Plan.

“Distribution Date” means, when used with respect to an Allowed Administrative
Expense Claim (including Allowed Administrative Expense Claims of
Professionals), an Allowed Secured Tax Claim in Class 5, or an Allowed Unsecured
Convenience Claim in Class 9, the date which is as soon as reasonably
practicable (as determined by Reorganized Biovest) after the Determination Date,
but in no event more than ten (10) days after the Determination Date.
“Distribution Date,” when used with respect to an Allowed Priority Tax Claim or
Allowed Claims in Classes 1, 4, 6, 7, 8, and 11, means the date or dates for any
Distribution to Holders of Allowed Priority Tax Claims or Allowed Claims in
Classes 1, 4, 6, 7, 8, and 11 as provided in the Plan, unless such date or dates
have been otherwise established by an order of the Bankruptcy Court.

“Docket” means the docket or dockets in the Bankruptcy Cases maintained by the
Clerk.

“Effective Date” means, and shall occur on, the first Business Day on which all
of the conditions precedent to the occurrence of the Effective Date contained in
Article 11.2 of the Plan have been satisfied or waived by the Debtors.

“Effective Date Notice” has the meaning ascribed to such term in Article 11.3 of
the Plan.

“Entity” has the meaning ascribed to such term in Section 101(15) of the
Bankruptcy Code.

“Environmental Claim” means any Claim or demand now existing or hereafter
arising (including all thereof in the nature of or sounding in tort, contract,
warranty or under any other theory of law or equity) against the Debtors, their
predecessors, successors or assigns, or Affiliates, or their present or former
officers, directors or employees, arising out of, or related to, any
Environmental Laws, including any Claim or demand: (a) to restrict or enjoin, or
recover damages, costs or expenses to remedy, any release, environmental
pollution, contamination or nuisance or to require the Debtors to remedy or to
reimburse, pay or incur costs to remedy any release, environmental pollution,
contamination or nuisance, (b) to remedy, reimburse, compensate or pay any
damage, penalty, fine or forfeiture for, or to restrict or enjoin, any violation
of or alleged violation of any Environmental Laws, (c) to pay any contractual
claim with respect to any Environmental Laws, or (d) to pay or reimburse any
Person or Entity for personal injury (including worker’s compensation, sickness,
disease or death), tangible or intangible property damage or natural

 

17



--------------------------------------------------------------------------------

resource damage arising out of, or relating to, any release, environmental
pollution, contamination or nuisance, whether or not contemplated in
subparagraphs (a) through (c) above, or whether or not such Claim or demand is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured, or whether or not the
facts of or legal basis for such Claim or demand are known or unknown, or
whether or not the injury or damage giving rise to such Claim or demand was
diagnosable, undiagnosable, detectable or undetectable before the Confirmation
of the Plan or before the Final Decree Date. Notwithstanding anything to the
contrary contained herein, when used in the Plan, the term “Environmental Claim”
shall be broadly construed and shall include (a) claims that may or may not
presently constitute “claims” within the meaning of Section 101(5) of the
Bankruptcy Code and (b) demands that may or may not presently constitute
“demands” within the meaning of Section 524(g)(5) of the Bankruptcy Code.

“Environmental Laws” means all federal, state, local and foreign laws, statutes,
ordinances, codes, rules, standards and regulations, now or hereafter in effect,
and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree, or judgment, imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). As used in the
Plan, the term “Environmental Laws” shall include (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601, et
seq., (b) the Resource Conservation and Recovery Act, as amended by the
Hazardous and Solid Waste Amendment of 1984, 42 U.S.C. §§ 6901, et seq., (c) the
Clean Air Act, 42 U.S.C. §§ 7401, et seq., (d) the Clean Water Act of 1977, 33
U.S.C. §§ 1251, et seq., (e) the Toxic Substances Control Act, 15 U.S.C. §§
2601, et seq., (f) the Oil Pollution Act of 1990 (OPA 90), (g) the Hazardous
Materials Transportation Authorization Act of 1994, 49 U.S.C. §§ 5101, et seq.,
(h) the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et
seq., (i) the Solid Waste Disposal Act, 42 U.S.C. §§ 6901, et seq., (j) the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et seq., (k) the
Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq., (l) the Safe
Drinking Water Act, 42 U.S.C. §§ 300(f), et seq., (m) all other statutes or laws
issued or promulgated by any Governmental Unit, as they may be amended from time
to time, relating to environmental contamination or pollution, air pollution,
water pollution, noise control and/or the handling, transportation, discharge,
existence, release, disposal or recovery of on-site or off-site hazardous, toxic
or dangerous wastes, substances, chemicals or materials (including petroleum),
including any transfer of ownership notification or approval statutes, and
(n) the ordinances, rules, regulations, orders, notices of violation, requests,
demands and requirements issued or promulgated by any Governmental Unit in
connection with such statutes or laws.

“Equity Interests” means the interests in Biovest held by all Holders of
Existing Biovest Common Stock; provided, however, that, when used in the Plan,
the term “Equity Interests” shall not include the Existing Biovest Stock Options
or the Existing Biovest Stock Warrants.

“Estates” means, collectively, the estates created for the Debtors by
Section 541 of the Bankruptcy Code upon the commencement of the Biovest
Bankruptcy Cases.

 

18



--------------------------------------------------------------------------------

 

“Estimation Hearing” means a hearing for the estimation of Claims under
Section 502(c) of the Bankruptcy Code.

“Exchange Act” means the Securities Exchange Act of 1934, as it has been or may
be amended from time to time, and the rules and regulations promulgated
thereunder.

“Exculpated Parties” has the meaning ascribed to such term in Article 12.2 of
the Plan.

“Exhibit” means an exhibit annexed to the Plan or to the Disclosure Statement,
as the context requires.

“Existing Biovest Common Stock” means the 97,549,783 shares of Biovest Common
Stock issued and outstanding on the Petition Date. As used in the Plan, the term
“Existing Biovest Common Stock” shall not include any shares of Biovest Common
Stock held in treasury by Biovest.

“Existing Biovest Stock Options” means any options granted by Biovest to its
employees, officers, directors, or consultants, and outstanding on the Effective
Date, to purchase shares of Biovest Common Stock, as authorized by the Board of
Directors or a duly appointed committee of the Board of Directors.

“Existing Biovest Stock Warrants” means any warrants issued by Biovest, and
outstanding on the Effective Date, for the purchase of shares of Biovest Common
Stock, including the 2008 Secured Debentures Warrants and the Osman Warrants;
provided, however, that, when used in the Plan, the term “Existing Biovest Stock
Warrants” shall not include the Laurus/Valens Warrants.

“Exit Financing” has the meaning ascribed to such term in Article 8.16 of the
Plan.

“Final Decree” means the final decree for the Biovest Bankruptcy Cases entered
by the Bankruptcy Court after the Effective Date pursuant to Bankruptcy Rule
3022.

“Final Decree Date” means the date on which the Final Decree, obtained after a
hearing on notice to the Notice Parties and to such other Persons and Entities
as the Bankruptcy Court may direct, is entered on the Docket.

“Final Order” means (a) an order, judgment, ruling or other decree (or any
revision, modification or amendment thereto) issued and entered by the
Bankruptcy Court or by any state or other federal court as may have jurisdiction
over any proceeding in connection with the Bankruptcy Cases for the purpose of
such proceeding, which order, judgment, ruling or other decree has not been
reversed, vacated, stayed, modified or amended and as to which (i) no appeal,
petition for review, reargument, rehearing, reconsideration or certiorari has
been taken and is pending and the time for the filing of any such appeal,
petition for review, reargument, rehearing, reconsideration or certiorari has
expired, or (ii) such appeal or petition has been heard and dismissed or
resolved and the time to further appeal or petition has expired with no further
appeal or petition pending; or (b) a stipulation or other agreement entered into
which has the effect of any such aforesaid order, judgment, ruling or other
decree with like finality.

 

19



--------------------------------------------------------------------------------

 

“Governmental Unit” has the meaning ascribed to such term in Section 101(27) of
the Bankruptcy Code.

“Governmental Unit Bar Date” means June 1, 2009, the date set by the Bankruptcy
Court in the Bar Date Order as the last day for a Governmental Unit to file a
Proof of Claim against the Debtors in the Biovest Bankruptcy Cases.

“Holder” means (a) as to any Claim, (i) the owner or holder of such Claim as
such is reflected on the Proof of Claim filed with respect to such Claim, or
(ii) if no Proof of Claim has been filed with respect to such Claim, the owner
or holder of such Claim as such is reflected on the Schedules or the books and
records of the Debtors or as otherwise determined by order of the Bankruptcy
Court, or (iii) if the owner or holder of such Claim has assigned or transferred
the Claim to a third party and the Debtors or Reorganized Biovest, as the case
may be, have received sufficient written evidence of such assignment or
transfer, the assignee or transferee; and (b) as to any Equity Interest, the
record owner or holder of such Equity Interest as of the Record Date as shown on
the stock register that is maintained by Biovest or the Transfer Agent or as
otherwise determined by order of the Bankruptcy Court.

“Impaired” refers to any Claim or Equity Interest that is impaired within the
meaning of Section 1124 of the Bankruptcy Code.

“Indemnification Rights” means any obligations or rights of any of the Debtors
to indemnify, reimburse, advance, or contribute to the losses, liabilities or
expenses of an Indemnitee pursuant to such Debtor’s articles or certificate of
incorporation, articles of organization, bylaws, operating agreement, or policy
of providing indemnification, applicable law, or a specific agreement in respect
of any claims, demands, suits, causes of action or proceedings against an
Indemnitee based upon any act or omission related to an Indemnitee’s service
with, for, or on behalf of such Debtor.

“Indemnitee” means all present and former directors, officers, employees, agents
or representatives of the Debtors who are entitled to assert Indemnification
Rights.

“Initial Distribution” has the meaning ascribed to such term in Article 9.1 of
the Plan.

“Initial Distribution Date” means the date on which the Initial Distribution is
commenced by Reorganized Biovest.

“Intercompany Claim” means any Claim which one Debtor holds against another
Debtor. A schedule of the Intercompany Claims is set forth in Exhibit B attached
to the Plan.

“Laurus” means Laurus Master Fund, Ltd. (In Liquidation), a Cayman Islands
company, and its successors or assigns.

 

20



--------------------------------------------------------------------------------

 

“Laurus Prepetition Claims” means any and all Secured Claims and other Claims of
Laurus represented by, relating to, or arising under or in connection with the
Laurus Prepetition Loan Documents, including all of the Claims of Laurus
described or referenced in the Laurus/Valens Proofs of Claim.

“Laurus Prepetition Loan Documents” means all of the Prepetition documents
evidencing the Laurus Prepetition Claims and any and all other documents
executed by the Debtors or the Accentia Debtors or Laurus/Valens in any way
relating to the Laurus Prepetition Claims, as any such documents have been
amended, modified or supplemented thereafter in accordance with their terms.

“Laurus/Valens” means, collectively, Laurus, LV, PSource, Valens, and each of
their respective Affiliates.

“Laurus/Valens Additional Allowed Secured Claim” has the meaning ascribed to
such term in Article 5.3.2.2 of the Plan.

“Laurus/Valens Allowed Class 2 Claims” means, collectively, the Laurus/Valens
Allowed Secured Claim and the Laurus/Valens Additional Allowed Secured Claim.

“Laurus/Valens Allowed Secured Claim” has the meaning ascribed to such term in
Article 5.3.2.1 of the Plan.

“Laurus/Valens Compromise Motion” means the Debtors’ Motion for Approval of
Settlement Between the Debtors and Laurus Master Fund, Ltd. (in Liquidation) and
its Affiliates and Assignees, Pursuant to 11 U.S.C. § 105(a) and Rule 9019(a) of
the Federal Rules of Bankruptcy Procedure (Docket No. 627).

“Laurus/Valens Compromise Order” means the Order Granting Debtors’ Motion for
Approval of Settlement Between the Debtors and Laurus Master Fund, Ltd. (in
Liquidation) and its Affiliates and Assignees, Pursuant to 11 U.S.C. § 105(a)
and Rule 9019(a) of the Federal Rules of Bankruptcy Procedure, dated June 8,
2010, entered in the Bankruptcy Cases (Docket No. 698).

“Laurus/Valens Conversion Shares” has the meaning ascribed to such term in
Article 5.3.2.3 of the Plan.

“Laurus/Valens Plan Shares” has the meaning ascribed to such term in Article
5.3.2.9 of the Plan.

“Laurus/Valens Prepetition Claims” means, collectively, the Laurus Prepetition
Claims, the LV Prepetition Claims, the PSource Prepetition Claims, and the
Valens Prepetition Claims.

“Laurus/Valens Prepetition Loan Documents” means, collectively, the Laurus
Prepetition Loan Documents, the LV Prepetition Loan Documents, the PSource
Prepetition Loan Documents, and the Valens Prepetition Loan Documents.

 

21



--------------------------------------------------------------------------------

 

“Laurus/Valens Proofs of Claim” means, collectively, (a) claim number 47 filed
by Laurus/Valens in Case No. 8:08-bk-17796-KRM (Biovest International, Inc.),
(b) claim number 4 filed by Laurus/Valens in Case No. 8:08-bk-17803-KRM (Biovax,
Inc.), (c) claim number 2 filed by Laurus/Valens in Case No. 8:08-bk-17804-KRM
(AutovaxID, Inc.), (d) claim number 2 filed by Laurus/Valens in Case
No. 8:08-bk-17805-KRM (Biolender, LLC), and (e) claim number 1 filed by
Laurus/Valens in Case No. 8:08-bk-17806-KRM (Biolender II, LLC), each of which
asserts an aggregate Secured Claim against the Debtors of $30,154,082.65.

“Laurus/Valens Royalty” means, collectively, the Assigned Biovest Royalty and
the Valens Royalty.

“Laurus/Valens Settlement” has the meaning ascribed to such term in Article
5.3.1 of the Plan.

“Laurus/Valens Settlement Documents” has the meaning ascribed to such term in
Article 5.3.1 of the Plan. The Laurus/Valens Settlement Documents with respect
to the Debtors are included in Composite Exhibit 1 attached to the Laurus/Valens
Compromise Motion.

“Laurus/Valens Term A Notes” has the meaning ascribed to such term in Article
5.3.2.1 of the Plan. The form of the Laurus/Valens Term A Note is included in
Composite Exhibit 1 attached to the Laurus/Valens Compromise Motion.

“Laurus/Valens Term B Notes” has the meaning ascribed to such term in Article
5.3.2.2 of the Plan. The form of the Laurus/Valens Term B Note is included in
Composite Exhibit 1 attached to the Laurus/Valens Compromise Motion.

“Laurus/Valens Term Notes” means, collectively, the Laurus/Valens Term A Notes
and the Laurus/Valens Term B Notes.

“Laurus/Valens Warrants” means, collectively, (a) the Common Stock Purchase
Warrant dated March 31, 2006, issued by Biovest to Laurus, for the purchase of
up to 18,087,889 shares of Biovest Common Stock at an exercise price of $0.01
per share, (b) the Common Stock Purchase Warrant dated September 22, 2008,
issued by Biovest to Valens U.S., for the purchase of up to 1,015,625 shares of
Biovest Common Stock at an exercise price of $0.40 per share, and (c) the
Warrant dated October 31, 2006, issued by Accentia to Laurus, for the purchase
of up to 10,000,000 shares of Biovest Common Stock owned by Accentia at an
exercise price of $0.01 per share.

“Liabilities” means any and all liabilities, obligations, judgments, damages,
charges, costs, Debts, and indebtedness of any and every kind and nature
whatsoever, whether heretofore, now or hereafter owing, arising, due or payable,
direct or indirect, absolute or contingent, liquidated or unliquidated, known or
unknown, foreseen or unforeseen, in law, equity or otherwise, of or relating to
the Debtors or any predecessor, successor or assign thereof, or otherwise based
in whole or in part upon any act or omission, transaction, event or other
occurrence taking place prior to the Effective Date in any way relating to the
Debtors or any predecessor, successor or assign thereof, any Property of the
Debtors, the businesses or operations of the Debtors, the Bankruptcy Cases, or
the Plan,

 

22



--------------------------------------------------------------------------------

including any and all liabilities, obligations, judgments, damages, charges,
costs, Debts, and indebtedness based in whole or in part upon any Claim of or
relating to successor liability, transferee liability, or other similar theory;
provided, however, that, when used in the Plan, the term “Liabilities” shall not
include any obligations of the Reorganized Debtors expressly set forth in the
Plan.

“Lien” means, with respect to any Property, any mortgage, pledge, security
interest, lien, right of first refusal, option or other right to acquire,
assignment, charge, claim, easement, conditional sale agreement, title retention
agreement, defect in title, or other encumbrance or hypothecation or restriction
of any nature pertaining to or affecting such Property, whether voluntary or
involuntary and whether arising by law, contract or otherwise.

“Local Rules” means the Local Rules of the United States Bankruptcy Court for
the Middle District of Florida, as in effect on the Petition Date, together with
all amendments and modifications thereto that were subsequently made applicable
to the Bankruptcy Cases.

“LV” means LV Administrative Services, Inc., a Delaware corporation, as
administrative and collateral agent for Laurus, PSource, and Valens, and its
successors or assigns.

“LV Prepetition Claims” means any and all Secured Claims and other Claims of LV
represented by, relating to, or arising under or in connection with the LV
Prepetition Loan Documents, including all of the Claims of LV described or
referenced in the Laurus/Valens Proofs of Claim.

“LV Prepetition Loan Documents” means all of the Prepetition documents
evidencing the LV Prepetition Claims and any and all other documents executed by
the Debtors or the Accentia Debtors or Laurus/Valens in any way relating to the
LV Prepetition Claims, as any such documents have been amended, modified or
supplemented thereafter in accordance with their terms.

“Market Price” means the average of the VWAPs for the ten (10) consecutive
Trading Days ending on the Trading Day that is immediately preceding the
Effective Date; provided, however, that with respect to a Disputed Claim, the
term “Market Price” means the average of the VWAPs for the ten (10) consecutive
Trading Days ending on the Trading Day that is immediately preceding the date
that an order of the Bankruptcy Court determining that such Disputed Claim is an
Allowed Claim becomes a Final Order.

“Master Ballot” means the Master Ballot to be distributed to brokers, proxy
intermediaries, custodian banks or other nominees, on which such parties shall
indicate the acceptance or rejection of the Plan by Biovest Stockholders in
accordance with the Voting Instructions.

“Master Service List” has the meaning ascribed to such term in the Master
Service List Order.

 

23



--------------------------------------------------------------------------------

 

“Master Service List Order” means the Order Granting Debtors’ Emergency Motion
to Establish Notice Procedures dated November 19, 2008, entered in the
Bankruptcy Cases (Docket No. 44).

“Notice Parties” means (a) Reorganized Biovest, (b) Bankruptcy Counsel,
(c) counsel to Laurus/Valens, (d) counsel to the Committee (to the extent the
Committee is then in existence), (e) the United States Trustee, and (f) all
parties then set forth on the Master Service List.

“Option C Allowed Claim Amount” has the meaning ascribed to such term in Article
5.9.2.3 of the Plan.

“Option C Holder” has the meaning ascribed to such term in Article 5.9.2.3 of
the Plan.

“Option C Interest” has the meaning ascribed to such term in Article 5.9.2.3 of
the Plan.

“Option C Maturity Date” has the meaning ascribed to such term in Article
5.9.2.3 of the Plan.

“Osman Allowed Class 7 Claim” has the meaning ascribed to such term in Article
5.8.1 of the Plan.

“Osman Note” means the Convertible Promissory Note dated May 9, 2008 in the
original principal amount of $1,000,000, executed by Biovest in favor of Ronald
E. Osman.

“Osman Warrants” means the warrants for the purchase of shares of Biovest Common
Stock issued by Biovest to Ronald E. Osman in connection with the execution of
the Osman Note.

“Permitted Liens” has the meaning ascribed to such term in the Biovest Term Loan
Agreement.

“Person” means any person, individual, corporation, association, partnership,
limited liability company, joint venture, trust, organization, business,
government, governmental agency or political subdivision thereof, or any other
entity or institution of any type whatsoever, including any “person” as such
term is defined in Section 101(41) of the Bankruptcy Code.

“Petition Date” means November 10, 2008, the date on which the Debtors commenced
the Biovest Bankruptcy Cases by filing their voluntary petitions under Chapter
11 of the Bankruptcy Code.

“Plan” means the First Amended Joint Plan of Reorganization of Biovest
International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
August 16, 2010, and all Exhibits to the Plan, as the same may be amended,
supplemented, modified or amended and restated from time to time in accordance
with the provisions of the Plan and the Bankruptcy Code.

 

24



--------------------------------------------------------------------------------

 

“Plan Documents” means all documents that aid in effectuating the Plan,
including the Laurus/Valens Settlement Documents, the Plan Notes, the
Reorganized Biovest Bylaws, the Reorganized Biovest Charter, and the Security
Documents.

“Plan Notes” means, collectively, the DIP Lender Plan Note, the Laurus/Valens
Term Notes, the 2008 Secured Debentures Plan Note, and the Class 7 Plan Note.
The final form of the Plan Notes shall be included in the Plan Supplement.

“Plan Shares” means, collectively, the DIP Lender Plan Shares, the Laurus/Valens
Plan Shares, the Laurus/Valens Conversion Shares, the Class 3 Plan Shares, the
Class 4 Plan Shares, the Class 6 Plan Shares, the Class 7 Plan Shares, the Class
8 Plan Shares, and the Class 12 Plan Shares.

“Plan Solicitation Package” means, collectively, the Disclosure Statement, the
Plan, the Biovest Disclosure Statement Approval Order, and the Biovest
Stockholder Ballot, unless otherwise ordered by the Bankruptcy Court.

“Plan Supplement” means the document containing the Plan Documents (to the
extent not already on file with the Bankruptcy Court), which shall be filed with
the Bankruptcy Court in accordance with Article 15.17 of the Plan.

“Postpetition” means arising or accruing on or after the Petition Date and
before the Effective Date.

“Postpetition Interest” means interest accrued on the Allowed Amount of a Claim
for the period from the Petition Date through and including the day immediately
preceding the Effective Date.

“Prepetition” means arising or accruing prior to the Petition Date.

“Priority Claim” means a Claim that is entitled to a priority in payment
pursuant to Sections 507(a)(4), (5) and (7) of the Bankruptcy Code and that is
not an Administrative Expense Claim, a Priority Tax Claim, a Secured Claim, a
Secured Tax Claim or an Unsecured Claim.

“Priority Tax Claim” means a Claim of a Governmental Unit that is entitled to a
priority in payment pursuant to Section 507(a)(8) of the Bankruptcy Code and
that is not an Administrative Expense Claim, a Priority Claim, a Secured Claim,
a Secured Tax Claim or an Unsecured Claim.

“Professional” means any professional employed in the Bankruptcy Cases pursuant
to an order of the Bankruptcy Court, pursuant to Section 327 or 1103 of the
Bankruptcy Code.

 

25



--------------------------------------------------------------------------------

 

“Projections” means the cash forecast for Reorganized Biovest for the fiscal
quarters ended December 31, 2010 through March 31, 2014, a copy of which is
attached as Exhibit 1 to the Disclosure Statement.

“Proof of Claim” means a proof of claim filed with the Bankruptcy Court with
respect to a Claim against the Debtors pursuant to Bankruptcy Rule 3001, 3002 or
3003.

“Property” means any property or asset of any kind, whether real, personal or
mixed, tangible or intangible, whether now existing or hereafter acquired or
arising, and wherever located, and any interest of any kind therein.

“PSource” means PSource Structured Debt Limited, a Guernsey limited liability
company, and its successors or assigns.

“PSource Prepetition Claims” means any and all Secured Claims and other Claims
of PSource represented by, relating to, or arising under or in connection with
the PSource Prepetition Loan Documents, including all of the Claims of PSource
described or referenced in the Laurus/Valens Proofs of Claim.

“PSource Prepetition Loan Documents” means all of the Prepetition documents
evidencing the PSource Prepetition Claims and any and all other documents
executed by the Debtors or the Accentia Debtors or Laurus/Valens in any way
relating to the PSource Prepetition Claims, as any such documents have been
amended, modified or supplemented thereafter in accordance with their terms.

“Record Date” means the date of the Biovest Disclosure Statement Approval Order,
which shall be the date for determination of the ownership of the Class 12
Equity Interests for the purpose of voting on acceptance or rejection of the
Plan by the Holders of the Class 12 Equity Interests.

“Rejected Contracts” has the meaning ascribed to such term in Article 7.1 of the
Plan. A list of the Rejected Contracts is set forth in Exhibit C attached to the
Plan.

“Released Parties” has the meaning ascribed to such term in Article 12.3 of the
Plan.

“Reorganized Biovest” means Biovest on and after the Effective Date as
reorganized pursuant to the Plan, including any successor thereto by merger,
consolidation or otherwise.

“Reorganized Biovest Bylaws” has the meaning ascribed to such term in Article
8.7.2 of the Plan. The Reorganized Biovest Bylaws shall be substantially in the
form attached as Exhibit D to the Plan. The final form of the Reorganized
Biovest Bylaws shall be included in the Plan Supplement.

“Reorganized Biovest Charter” means the certificate of incorporation of
Reorganized Biovest, as amended or amended and restated pursuant to the Plan,
the Confirmation Order, the Delaware General Corporation Law or otherwise and
filed with the Office of the Secretary

 

26



--------------------------------------------------------------------------------

of State of the State of Delaware. The Reorganized Biovest Charter shall be
substantially in the form attached as Exhibit E to the Plan. The final form of
the Reorganized Biovest Charter shall be included in the Plan Supplement.

“Reorganized Biovest Common Stock” means the shares of Biovest Common Stock
authorized in the Reorganized Biovest Charter to be issued and distributed
pursuant to the provisions of the Plan.

“Reorganized Debtor” means each of the Debtors on and after the Effective Date
as reorganized pursuant to the Plan, including any successor thereto by merger,
consolidation or otherwise.

“Rosensweig Adversary Proceeding” means the adversary proceeding filed in the
Bankruptcy Cases styled as Biovest International, Inc., Plaintiff, v. Phillip E.
Rosensweig, Defendant, Adv. Pro. No. 8:10-ap-249-KRM.

“Rule 144” means Rule 144 of the Rules and Regulations under the Securities Act
promulgated by the SEC.

“Schedules” means, collectively, Schedules D, E, F, G, and H filed by the
Debtors in the Biovest Bankruptcy Cases pursuant to Bankruptcy Rule 1007, as any
of such Schedules has been or may hereafter be amended or supplemented from time
to time.

“SEC” means the United States Securities and Exchange Commission.

“Secured Claim” means any Claim of a Creditor that is (a) secured in whole or in
part, as of the Petition Date, by a Lien (i) on Collateral and (ii) which is
valid, perfected and enforceable under applicable law and is not subject to
avoidance under the Bankruptcy Code or applicable non-bankruptcy law, or
(b) subject to setoff under Section 553 of the Bankruptcy Code, but, with
respect to both (a) and (b) above, only to the extent of the value of such
Creditor’s interest in the Estates’ interest in such Collateral or the amount
subject to setoff, as the case may be. Except as otherwise provided in the Plan,
if the value of a Creditor’s interest in the Estates’ interest in such
Collateral or the amount subject to setoff is less than the amount of the
Allowed Claim, then such deficiency shall constitute an Unsecured Claim.

“Secured Creditor” means any Creditor holding a Secured Claim.

“Secured Tax Claim” means a Secured Claim of a Governmental Unit for Prepetition
taxes.

“Securities Act” means the Securities Act of 1933, as it has been or may be
amended from time to time, and the rules and regulations promulgated thereunder.

“Security” has the meaning ascribed to such term in Section 101(49) of the
Bankruptcy Code.

 

27



--------------------------------------------------------------------------------

 

“Security Documents” means the security agreements and other documents to be
executed by Reorganized Biovest as described in Articles 3.3.2.2 and 5.5.1.2 of
the Plan. The final form of the Security Documents shall be included in the Plan
Supplement.

“Subordinated Securities Claim” means any Claim subject to subordination under
Section 510(b) of the Bankruptcy Code, including any Claim that arises from the
rescission of a purchase or sale of a Security of Biovest (including the
Existing Biovest Common Stock), or for damages arising from the purchase or sale
of such a Security, or for reimbursement, indemnification, or contribution
allowed under Section 502 of the Bankruptcy Code on account of such Claim;
provided that, in each such case, such Claim is filed with the Bankruptcy Court
by the Bar Date.

“Subsidiary Equity Interests” means the equity interests (including common stock
and membership interests) issued by any of the Biovest Subsidiaries and held,
directly or indirectly, by Biovest.

“Substantive Consolidation Motion” has the meaning ascribed to such term in
Article 10.1 of the Plan.

“Superpriority Claim” means any Claim created by a Final Order of the Bankruptcy
Court providing for a priority senior to that provided in Section 507(a)(1) of
the Bankruptcy Code, including any such Claims granted under Section 364(c)(1)
of the Bankruptcy Code.

“Trading Day” means a day on which a Trading Market is open for trading;
provided that, if the Reorganized Biovest Common Stock is not on a Trading
Market, then as reported on any day in the “Pink Sheets” published by Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices).

“Trading Market” means The American Stock Exchange, the NASDAQ Capital Market,
the NASDAQ Global Market, the NASDAQ Global Select Market, the New York Stock
Exchange, the OTCQB marketplace, or the OTC Bulletin Board.

“Transfer Agent” means StockTrans, Inc. or any successor transfer agent engaged
by Biovest.

“Unimpaired” refers to a Claim that is not Impaired.

“United States” means the United States of America.

“United States Trustee” means the Office of the United States Trustee for the
Middle District of Florida.

“Unsecured Claim” means any Claim which is not an Administrative Expense Claim,
Priority Tax Claim, Priority Claim, Secured Tax Claim, Secured Claim, Cure
Claim, or Intercompany Claim, including (a) any Claim arising from the rejection
of an executory contract or unexpired lease under Section 365 of the Bankruptcy
Code, (b) except as otherwise provided in the

 

28



--------------------------------------------------------------------------------

Plan, any portion of a Claim to the extent the value of the Creditor’s interest
in the Estates’ interest in the Collateral securing such Claim is less than the
amount of the Allowed Claim, or to the extent that the amount of the Claim
subject to setoff is less than the amount of the Allowed Claim, as determined
pursuant to Section 506(a) of the Bankruptcy Code, (c) any Claim arising from
the provision of goods or services to the Debtors prior to the Petition Date,
(d) any Unsecured Claim in the Allowed Amount of $5,000.00 or less to the extent
the Holder thereof has made the Convenience Class Opt-Out Election, and (e) any
Claim designated as an Unsecured Claim elsewhere in the Plan.

“Unsecured Convenience Claim” means an Unsecured Claim (a) in an amount less
than or equal to $5,000.00 and the Holder of such Claim has not made the
Convenience Class Opt-Out Election, or (b) in an amount greater than $5,000.00
and the Holder of such Claim has agreed to reduce the amount of its Claim to
$5,000.00 by making the Convenience Class Opt-In Election.

“Unsecured Creditor” means any Creditor holding an Unsecured Claim.

“Valens” means, collectively, Valens Offshore I, Valens Offshore II, and Valens
U.S.

“Valens Offshore I” means Valens Offshore SPV I, Ltd., a Delaware limited
liability company, and its successors or assigns.

“Valens Offshore II” means Valens Offshore SPV II, Corp., a Delaware
corporation, and its successors or assigns.

“Valens Offshore II Royalty” means a royalty equal to 10.54% of net sales and
licensee net sales from any Biovest Biologic Products (as that term is defined
in the Valens Offshore II Royalty Agreement).

“Valens Offshore II Royalty Agreement” means, collectively, (a) the Royalty
Agreement by and between Biovest and Valens Offshore II dated October 30, 2007,
and (b) the Royalty Agreement by and between Biovest and Valens Offshore II
dated December 10, 2007, as amended by a letter agreement dated May 30, 2008,
and as further amended, modified or supplemented thereafter in accordance with
their terms.

“Valens Prepetition Claims” means any and all Secured Claims and other Claims of
Valens represented by, relating to, or arising under or in connection with the
Valens Prepetition Loan Documents, including all of the Claims of Valens
described or referenced in the Laurus/Valens Proofs of Claim.

“Valens Prepetition Loan Documents” means all of the Prepetition documents
evidencing the Valens Prepetition Claims and any and all other documents
executed by the Debtors or the Accentia Debtors or Laurus/Valens in any way
relating to the Valens Prepetition Claims, including the Valens Royalty
Agreements, as any such documents have been amended, modified or supplemented
thereafter in accordance with their terms.

“Valens Royalty” means, collectively, the Valens Offshore II Royalty and the
Valens U.S. Royalty.

 

29



--------------------------------------------------------------------------------

 

“Valens Royalty Agreements” means, collectively, the Valens Offshore II Royalty
Agreement and the Valens U.S. Royalty Agreement.

“Valens U.S.” means Valens U.S. SPV I, LLC, a Delaware limited liability
company, and its successors or assigns.

“Valens U.S. Royalty” means a royalty equal to 4.96% of net sales and licensee
net sales from any Biovest Biologic Products (as that term is defined in the
Valens U.S. Royalty Agreement).

“Valens U.S. Royalty Agreement” means, collectively, (a) the Royalty Agreement
by and between Biovest and Valens U.S. dated October 30, 2007, and (b) the
Royalty Agreement by and between Biovest and Valens U.S. dated December 10,
2007, and as amended, modified or supplemented thereafter in accordance with
their terms.

“Voting Deadline” means the last day to file, with the Bankruptcy Court, a
Ballot, Biovest Stockholder Ballot, or Master Ballot accepting or rejecting the
Plan as fixed by the Biovest Disclosure Statement Approval Order.

“Voting Instructions” means the instructions for voting on the Plan contained in
the section of the Disclosure Statement entitled “Voting Instructions” and in
the Ballot, the Biovest Stockholder Ballot, or the Master Ballot, as the case
may be.

“VWAP” means, for any date, the price of the Reorganized Biovest Common Stock
determined under the following clause that applies: (a) if the Reorganized
Biovest Common Stock is then listed or quoted for trading on a Trading Market,
the volume weighted average price per share of the Reorganized Biovest Common
Stock for such date on the Trading Market on which the Reorganized Biovest
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); or (b) if the Reorganized Biovest Common Stock is not then
listed or quoted for trading on a Trading Market and if prices for the
Reorganized Biovest Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the volume weighted average price per share
of the Reorganized Biovest Common Stock so reported for such date.

2.1.2 Any capitalized term used in the Plan that is not defined in the Plan but
that is defined in the Bankruptcy Code or in the Bankruptcy Rules shall have the
meaning ascribed to that term in the Bankruptcy Code or in the Bankruptcy Rules,
as the case may be (with the Bankruptcy Code or the Bankruptcy Rules, as the
case may be, controlling in the case of a conflict or ambiguity).

 

2.2 Rules of Construction.

For purposes of the Plan: (a) whenever from the context it is appropriate, each
term, whether stated in the singular or the plural, shall include both the
singular and the plural; (b) any reference in the Plan to a contract,
instrument, release, indenture or other agreement or document being in a

 

30



--------------------------------------------------------------------------------

particular form or on particular terms and conditions means that such contract,
instrument, release, indenture or other agreement or document shall be
substantially in such form or substantially on such terms and conditions;
(c) any reference in the Plan to an existing document or Exhibit means such
document or Exhibit as it may have been or may be amended, modified or
supplemented; (d) if the Plan’s description of the terms of an Exhibit is
inconsistent with the terms of the Exhibit, the terms of the Exhibit shall
control; (e) unless otherwise specified, all references in the Plan to Articles
and Exhibits are references to Articles and Exhibits of or to the Plan;
(f) unless the context requires otherwise, the words “herein,” “hereunder” and
“hereto” refer to the Plan in its entirety rather than to a particular Article
or section or subsection of the Plan; (g) any phrase containing the term
“include” or “including” shall mean including without limitation; (h) all of the
Exhibits referred to in the Plan shall be deemed incorporated herein by any such
reference and made a part hereof for all purposes; (i) any reference to an
Entity as a Holder of a Claim or Equity Interest includes that Entity’s
successors and assigns; and (j) the rules of construction set forth in
Section 102 of the Bankruptcy Code shall apply in the construction of the Plan,
to the extent such rules are not inconsistent with any other provision in this
Article 2.2.

ARTICLE 3

TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,

PRIORITY TAX CLAIMS, AND DIP LOAN CLAIMS

In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims, Priority Tax Claims, and the DIP Loan Claims have not been
classified in the Plan. The treatment accorded to Administrative Expense Claims,
Priority Tax Claims, and the DIP Loan Claims is set forth below in this Article
3.

 

3.1 Administrative Expense Claims.

3.1.1 Except as otherwise provided in Articles 3.1.2 and 3.1.3 below, each
Holder of an Allowed Administrative Expense Claim (including Allowed
Administrative Expense Claims of Professionals) shall be paid (a) on the
Distribution Date, an amount, in Cash, by Reorganized Biovest equal to the
Allowed Amount of its Administrative Expense Claim, in accordance with
Section 1129(a)(9)(A) of the Bankruptcy Code, or (b) under such other terms as
may be agreed upon by both the Holder of such Allowed Administrative Expense
Claim and the Debtors or Reorganized Biovest, as the case may be, or (c) as
otherwise ordered by a Final Order of the Bankruptcy Court.

3.1.2 All unpaid fees and charges assessed against the Estates under Chapter 123
of title 28, United States Code, 28 U.S.C. §§ 1911-1930, for any calendar
quarter ending prior to the Effective Date shall be paid to the United States
Trustee by Reorganized Biovest by no later than thirty (30) days following the
Effective Date. At the time of such payment, Reorganized Biovest shall provide
to the United States Trustee an affidavit indicating the disbursements made by
the Debtors for the relevant periods, if requested by the United States Trustee.
Following the Effective Date, any fees required to be paid to the United States
Trustee, pursuant to 28 U.S.C. §1930(a)(6), with respect to the Biovest
Bankruptcy Cases shall be paid by Reorganized Biovest, until the earlier of
(i) the closing of the Biovest Bankruptcy Cases by the issuance of a Final
Decree by the Bankruptcy Court, or (ii) the entry of an order by the Bankruptcy
Court dismissing the Biovest Bankruptcy Cases or

 

31



--------------------------------------------------------------------------------

converting the Biovest Bankruptcy Cases to another chapter under the Bankruptcy
Code. Any such payment to the United States Trustee shall be in the appropriate
sum required pursuant to 28 U.S.C. §1930(a)(6) based upon the applicable
disbursements for the relevant period and shall be made within the time period
set forth in 28 U.S.C. §1930(a)(6). At the time of each such payment,
Reorganized Biovest shall provide to the United States Trustee an affidavit
indicating the disbursements for the relevant period, if requested by the United
States Trustee.

3.1.3 All Allowed Administrative Expense Claims with respect to liabilities
incurred by the Debtors in the ordinary course of business during the Biovest
Bankruptcy Cases shall be paid by Reorganized Biovest (a) in the ordinary course
of business in accordance with contract terms, or (b) under such other terms as
may be agreed upon by both the Holder of such Allowed Administrative Expense
Claim and the Debtors or Reorganized Biovest, as the case may be, or (c) as
otherwise ordered by a Final Order of the Bankruptcy Court.

 

3.2 Priority Tax Claims.

Each Holder of an Allowed Priority Tax Claim shall receive from Reorganized
Biovest, on account of such Allowed Priority Tax Claim, regular installment
payments in Cash on the Distribution Date in accordance with
Section 1129(a)(9)(C) of the Bankruptcy Code. Notwithstanding the above, each
Holder of an Allowed Priority Tax Claim may be paid under such other terms as
may be agreed upon by both the Holder of such Allowed Priority Tax Claim and the
Debtors or Reorganized Biovest, as the case may be.

 

3.3 DIP Loan Claims.

3.3.1 Pursuant to the terms of the DIP Financing Order, the Bankruptcy Court has
approved a $3,000,000.00 Postpetition line of credit facility (the “DIP
Facility”) from the DIP Lender to Biovest, secured by a first Lien in favor of
the DIP Lender on substantially all of the Property of Biovest. As of the date
of the Plan, the DIP Advances totaled $1,640,000.00. The DIP Advances may
increase by another $1,360,000.00 to a total of $3,000,000.00, prior to or after
the Effective Date, with the consent of the DIP Lender. Any request for
additional advances above the $1,640,000.00 previously authorized by the
Bankruptcy Court will be pursuant to a motion filed by Biovest with the
Bankruptcy Court, with notice to all of the Notice Parties. As of the date of
the Plan, Biovest has filed a motion with the Bankruptcy Court to request an
additional advance of $250,000.00 under the DIP Facility on or prior to
August 17, 2010. As set forth in the Laurus/Valens Compromise Motion,
Laurus/Valens has agreed to support any request by Biovest seeking such
additional advances, whether prior to or after the Effective Date, up to a
maximum principal amount of $3,000,000.00 outstanding under the DIP Facility.

3.3.2 Pursuant to Section 1129(a)(9)(A) of the Bankruptcy Code, the DIP Lender
is entitled to receive on the Effective Date, in full and final satisfaction,
settlement, release, extinguishment, and discharge of the DIP Lender Allowed
Claim, Cash equal to the amount of the DIP Lender Allowed Claim. In addition,
pursuant to the terms of the DIP Loan Documents, the DIP Lender Allowed Claim is
due and payable in full on the Effective Date. Subject to and pursuant to the
terms of the Plan, the DIP Lender has agreed that the DIP Lender Allowed Claim
shall not constitute an Administrative Expense Claim under the Plan and has
further agreed to extend the maturity date set

 

32



--------------------------------------------------------------------------------

forth in the DIP Loan Documents in consideration for the treatment of the DIP
Lender Allowed Claim as set forth below in this Article 3.3.2. Accordingly, the
DIP Lender shall receive the following treatment in full and final satisfaction,
settlement, release, extinguishment and discharge of the DIP Lender Allowed
Claim:

3.3.2.1 On the Effective Date, Reorganized Biovest shall execute and deliver in
favor of the DIP Lender a promissory note (the “DIP Lender Plan Note”) in an
original principal amount equal to the DIP Lender Allowed Claim. The DIP Lender
Plan Note shall amend and restate the secured promissory note executed by
Biovest in favor of the DIP Lender pursuant to the DIP Financing Order (as
listed on Exhibit A attached hereto), and shall contain the following terms:
(a) a maturity date of two (2) years following the Effective Date, (b) interest
will accrue and be payable on the outstanding principal at a fixed rate of
sixteen percent (16%) per annum, calculated based on a 360 day year, with
interest in the amount of ten percent (10%) to be paid monthly and interest in
the amount of six percent (6%) to accrue and be paid at the maturity date,
(c) the outstanding principal together with all accrued and unpaid interest will
be due and payable in full on the maturity date, (d) Reorganized Biovest may
prepay the DIP Lender Plan Note in full, without penalty, at any time (provided
that Reorganized Biovest must provide ten (10) days advance written notice to
the DIP Lender of the date for any such prepayment), and (e) any additional
advances made after the Effective Date (up to a maximum principal amount of
$3,000,000.00 outstanding under the DIP Facility) shall be added to the
principal amount of the DIP Lender Plan Note and be included in the DIP Lender
Allowed Claim.

3.3.2.2 The DIP Lender Plan Note shall be secured by a first priority Lien on
all of the Property of Reorganized Biovest (as described in the DIP Financing
Order), and, on the Effective Date, Reorganized Biovest shall execute and
deliver in favor of the DIP Lender an amended and restated security agreement
(which shall amend and restate the security agreement executed by Biovest in
favor of the DIP Lender pursuant to the DIP Financing Order as listed on Exhibit
A attached hereto) and other customary security documents evidencing such Lien.

3.3.2.3 On the Closing Date, the DIP Lender and LV shall enter into the DIP
Lender Subordination Agreement, pursuant to which LV shall subordinate the
payment of the Laurus/Valens Allowed Class 2 Claims to the payment of the DIP
Lender Allowed Claim.

3.3.2.4 At the option of the DIP Lender, at any time prior to the earlier to
occur of (a) the date of the prepayment of the DIP Lender Plan Note in full or
(b) the maturity date of the DIP Lender Plan Note, the DIP Lender, in its
discretion, may convert all or a portion of the outstanding balance of the DIP
Lender Plan Note (including any accrued and unpaid interest comprising part of
the DIP Loan Claims and added to the original principal balance of the DIP
Lender Plan Note and any accrued and unpaid interest after the Effective Date)
into shares of Reorganized Biovest Common Stock (the “DIP Lender Plan Shares”)
at a conversion rate of $0.75 per share of Reorganized Biovest Common Stock
(i.e., the DIP Lender will receive that number of shares of Reorganized Biovest
Common Stock determined by dividing such outstanding principal and interest
being converted by $0.75). The DIP Lender Plan Shares shall be issued pursuant
to Section 1145 of the Bankruptcy

 

33



--------------------------------------------------------------------------------

Code and shall not have any legend restricting the sale thereof under federal
securities laws, but the transfer thereof shall be subject to the following
provisions: (i) any restrictions or limitations under Rule 144(e), (ii) a limit
on the sale of the DIP Lender Plan Shares in any ninety (90) day period to that
number of the DIP Lender Plan Shares equal to one percent (1%) of the issued and
outstanding shares of Reorganized Biovest Common Stock, (iii) a prohibition on
the sale of any DIP Lender Plan Shares for a period of one hundred twenty
(120) days following any debt or equity raise by Reorganized Biovest of less
than $10,000,000.00, (iv) a prohibition on the sale of any DIP Lender Plan
Shares for a period of one hundred eighty (180) days following any debt or
equity raise by Reorganized Biovest of $10,000,000.00 or more, and (v) in the
event the DIP Lender Plan Shares are issued pursuant to subparagraph (a) above,
such shares may not be sold or transferred until after the 12 Month Anniversary
Date (provided, however, that this prohibition on transfer shall not prohibit
the transfer of any such shares to a family member or to an Entity for the
benefit of or controlled by a family member provided that the family member or
Entity agrees to be bound by the provisions of this Article 3.3.2.4). Any
certificate for the DIP Lender Plan Shares shall contain a legend thereon
setting forth the foregoing provisions and restrictions. In addition, the
transfer or resale of the DIP Lender Plan Shares by any recipient thereof would
not be exempted under Section 1145 of the Bankruptcy Code if such recipient is
deemed to be an underwriter (see Article 8.9 of the Plan for a further
discussion of the securities law issues relating to underwriters).

ARTICLE 4

DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS

Pursuant to Section 1122 of the Bankruptcy Code, set forth below is a
designation of Classes of Claims and Equity Interests. A Claim or Equity
Interest (a) is classified in a particular Class only to the extent the Claim or
Equity Interest qualifies within the description of that Class and (b) is
classified in a different Class to the extent the Claim or Equity Interest
qualifies within the description of that different Class. Unless otherwise
expressly stated, the Classes of Claims set forth below include Claims against
each of the Debtors that qualify within the description of that Class. For
purposes of the Plan, the Claims and Equity Interests are classified as follows:

 

4.1 Class 1: Priority Claims.

Class 1 consists of all Priority Claims.

 

4.2 Class 2: Secured Claims and Other Claims of Laurus/Valens.

Class 2 consists of all of the Laurus/Valens Prepetition Claims.

 

4.3 Class 3: Secured Claims and Other Claims of Accentia.

Class 3 consists of all of the Accentia Prepetition Claims.

 

34



--------------------------------------------------------------------------------

 

4.4 Class 4: Secured Claims and Other Claims of the 2008 Secured Debentures
Holders.

Class 4 consists of all of the 2008 Secured Debentures Claims.

 

4.5 Class 5: Secured Tax Claims of Governmental Units.

Class 5 consists of all Secured Tax Claims of Governmental Units.

 

4.6 Class 6: Other Secured Claims.

Class 6 consists of all Secured Claims not otherwise specifically classified in
the Plan. In the event there is more than one Secured Claim in this Class, such
Secured Claims shall be separated into subclasses in Class 6.

 

4.7 Class 7: Unsecured Claims of Ronald E. Osman under the Osman Note.

Class 7 consists of all Unsecured Claims of Ronald E. Osman represented by,
relating to, or arising under or in connection with the Osman Note.

 

4.8 Class 8: Unsecured Claims (Unsecured Claims Not Otherwise Classified).

Class 8 consists of all Unsecured Claims not otherwise classified in the Plan.

 

4.9 Class 9: Unsecured Convenience Claims.

Class 9 consists of all Unsecured Convenience Claims.

 

4.10 Class 10: Intercompany Claims.

Class 10 consists of all Intercompany Claims.

 

4.11 Class 11: Subordinated Securities Claims.

Class 11 consists of all Subordinated Securities Claims.

 

4.12 Class 12: Equity Interests.

Class 12 consists of all Equity Interests.

 

4.13 Class 13: Subsidiary Equity Interests.

Class 13 consists of all Subsidiary Equity Interests.

 

35



--------------------------------------------------------------------------------

 

ARTICLE 5

TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS

Claims and Equity Interests shall be treated under the Plan in the manner set
forth in this Article 5. Except as otherwise specifically provided in the Plan,
the treatment of, and the consideration to be received by, Holders of Allowed
Claims and Holders of Allowed Equity Interests pursuant to the Plan shall be in
full and final satisfaction, settlement, release, extinguishment and discharge
of their respective Allowed Claims (of any nature whatsoever) and Allowed Equity
Interests.

 

5.1 Unclassified Claims.

Holders of Allowed Administrative Expense Claims and Allowed Priority Tax Claims
and the DIP Lender (with respect to the DIP Lender Allowed Claim) shall receive
the treatment set forth in Article 3 of the Plan.

 

5.2 Class 1: Priority Claims.

Class 1 consists of all Priority Claims. Each Holder of an Allowed Priority
Claim shall receive from Reorganized Biovest a deferred Cash payment, on the 6
Month Anniversary Date, of a value, as of the Effective Date, equal to the
Allowed Amount of its Priority Claim, in accordance with
Section 1129(a)(9)(B)(i) of the Bankruptcy Code; provided, however, that if
Class 1 has not accepted the Plan (as provided in Section 1126(c) of the
Bankruptcy Code), each Holder of an Allowed Priority Claim shall be paid, on the
Determination Date, an amount, in Cash, by Reorganized Biovest equal to the
Allowed Amount of its Priority Claim in accordance with
Section 1129(a)(9)(B)(ii) of the Bankruptcy Code. Notwithstanding the foregoing,
each Holder of an Allowed Priority Claim may be paid under such other terms as
may be agreed upon by both the Holder of such Allowed Priority Claim and the
Debtors or Reorganized Biovest, as the case may be. Class 1 is Impaired by the
Plan. Each Holder of a Priority Claim in Class 1 is entitled to vote to accept
or reject the Plan.

 

5.3 Class 2: Secured Claims and Other Claims of Laurus/Valens.

5.3.1 Class 2 consists of all of the Laurus/Valens Prepetition Claims. Following
extensive negotiations, the Debtors, the Accentia Debtors, and Laurus/Valens
reached a compromise as to all disputes with respect to the Laurus/Valens
Prepetition Claims and all disputes between Laurus/Valens and the Accentia
Debtors (the “Laurus/Valens Settlement”). On April 16, 2010, the Debtors filed
the Laurus/Valens Compromise Motion with the Bankruptcy Court, which sets forth
the principal terms of the Laurus/Valens Settlement and includes substantially
all of the documents to be executed by the Debtors, the Accentia Debtors,
Laurus/Valens and certain other parties in order to consummate the Laurus/Valens
Settlement (collectively, the “Laurus/Valens Settlement Documents”). On June 8,
2010, after notice and a hearing, the Bankruptcy Court entered the Laurus/Valens
Compromise Order, which approved all of the terms of the Laurus/Valens
Settlement. The closing of the Laurus/Valens Settlement (the “Closing”) for both
the Debtors and the Accentia Debtors must occur concurrently and will occur upon
the Effective Date of the Plan and the effective date of the Accentia Plan and
the satisfaction or waiver of the other conditions to Closing set forth in the
Biovest Term Loan Agreement and in the Accentia Term Loan Agreement.

 

36



--------------------------------------------------------------------------------

 

5.3.2 The pertinent terms and conditions of the Laurus/Valens Settlement with
the Debtors are summarized below. This summary is qualified in its entirety by
the Laurus/Valens Settlement Documents and, to the extent of any inconsistencies
between this summary and the Laurus/Valens Settlement Documents, the
Laurus/Valens Settlement Documents shall control. As stated elsewhere in the
Plan, the Laurus/Valens Settlement Documents with respect to the Debtors are
included in Composite Exhibit 1 attached to the Laurus/Valens Compromise Motion
and, thus, are on file with the Bankruptcy Court and available for review.
Copies of the Laurus/Valens Settlement Documents may also be obtained upon
written request to Bankruptcy Counsel (to the attention of Charles A. Postler,
Esquire). Unless otherwise defined in the Plan, capitalized terms used in this
Article 5.3.2 shall have the meanings ascribed thereto in the Laurus/Valens
Settlement Documents.

5.3.2.1 Laurus/Valens will have an Allowed Secured Claim against Reorganized
Biovest in the amount of $24,900,000.00 (the “Laurus/Valens Allowed Secured
Claim”) in full and final satisfaction of all principal asserted by
Laurus/Valens against Biovest and the Biovest Subsidiaries in the Laurus/Valens
Proofs of Claim. The Laurus/Valens Allowed Secured Claim will be evidenced by
one or more term notes (the “Laurus/Valens Term A Notes”), which will be
executed and delivered by Reorganized Biovest on the Closing Date. The
Laurus/Valens Term A Notes will contain the following terms: (a) a maturity date
of two (2) years following the Closing Date, (b) interest will accrue at the
rate of eight percent (8%) per annum, calculated based on a 365 day year, and
will be payable at the time of any principal payment or prepayment of principal,
(c) a default rate of interest of twelve percent (12%) per annum, (d) the
outstanding principal together with all accrued and unpaid interest will be due
and payable in full on the maturity date, (e) Reorganized Biovest may prepay the
Laurus/Valens Term A Notes, without penalty, at any time, and (f) Reorganized
Biovest is required to make mandatory prepayments under the Laurus/Valens Term A
Notes as follows: (i) a prepayment equal to thirty percent (30%) of the Net
Proceeds (i.e., the gross proceeds received less any investment banking or
similar fees and commissions and legal costs and expenses incurred by
Reorganized Biovest) of any Capital Raise (excluding (x) any additional loans to
Reorganized Biovest from either the DIP Lender or Accentia up to a maximum
amount equal to the difference between $3,000,000.00 and the outstanding balance
of the DIP Facility as of the Closing Date, and (y) the first $1,500,000.00 of
Net Proceeds received by Reorganized Biovest after the Closing Date, and
(z) cash proceeds received by Reorganized Biovest from the exercise of stock
options or stock purchase warrants if the stock option or stock purchase warrant
was issued prior to the Closing Date or issued pursuant to the Plan), but only
up to the then outstanding principal and accrued interest under the
Laurus/Valens Term A Notes, and (ii) from any intercompany funding by Accentia
to Reorganized Biovest, provided that thirty percent (30%) of such intercompany
funding shall first be used by Accentia to prepay the Accentia Term Notes and,
if the Accentia Term Notes have been paid in full, the balance of such thirty
percent (30%) of the intercompany funding shall then be used to prepay the
Laurus/Valens Term A Notes, and (iii) a prepayment equal to fifty percent
(50%) of positive Net Cash Flow of Reorganized Biovest for each fiscal quarter
after the Closing Date, less the amount of Biologic Products Capital
Expenditures made during such fiscal quarter or during any prior fiscal quarter
ending after

 

37



--------------------------------------------------------------------------------

the Closing Date (excluding any such expenditures that have previously been
taken into account in calculating the prepayment amount for any prior fiscal
quarter). The term “Biologic Products Capital Expenditures” shall mean capital
expenditures of the Reorganized Debtors directly related to the development and
production of the Biovest Biologic Products, including any capital expenditures
incurred by the Reorganized Debtors in modifying or expanding their biologics
manufacturing facilities, but shall not include any allocation for corporate
overhead or other general and administrative expenses. Any mandatory prepayment
will be applied, pro rata, as a reduction of principal on the then outstanding
balance of the Laurus/Valens Term A Notes and interest accrued on such paid
principal amount through the date of payment.

5.3.2.2 Laurus/Valens will have an additional Allowed Secured Claim against
Reorganized Biovest in the amount of $4,160,000.00 (the “Laurus/Valens
Additional Allowed Secured Claim”) in full and final satisfaction of the
interest, penalties, fees, and default interest in the amount of $7,332,987.49
asserted by Laurus/Valens against Biovest and the Biovest Subsidiaries in the
Laurus/Valens Proofs of Claim. The Laurus/Valens Additional Allowed Secured
Claim will be evidenced by one or more term notes (the “Laurus/Valens Term B
Notes”), which will be executed and delivered by Reorganized Biovest on the
Closing Date. The Laurus/Valens Term B Notes will contain the following terms:
(a) a maturity date of three (3) years following the Closing Date, (b) interest
will accrue at the rate of eight percent (8%) per annum, calculated based on a
365 day year, and will be payable at the time of any principal payment or
prepayment of principal, (c) a default rate of interest of twelve percent
(12%) per annum, (d) the outstanding principal together with all accrued and
unpaid interest will be due and payable in full on the maturity date,
(e) Reorganized Biovest may prepay the Laurus/Valens Term B Notes, without
penalty, at any time, and (f) provided that the Laurus/Valens Term A Notes have
been paid in full, Reorganized Biovest is required to make mandatory prepayments
under the Laurus/Valens Term B Notes from any intercompany funding by Accentia
to Reorganized Biovest (excluding any additional loans to Reorganized Biovest
from Accentia up to a maximum amount equal to the difference between
$3,000,000.00 and the outstanding balance of the DIP Facility as of the Closing
Date), provided that thirty percent (30%) of such intercompany funding shall
first be used by Accentia to prepay the Accentia Term Notes and, if the Accentia
Term Notes have been paid in full, the balance of such thirty percent (30%) of
the intercompany funding shall be used to prepay the Laurus/Valens Term B Notes,
but only up to the outstanding principal and accrued interest under the
Laurus/Valens Term B Notes. Any mandatory prepayment will be applied, pro rata,
as a reduction of principal on the then outstanding balance of the Laurus/Valens
Term B Notes and interest accrued on such paid principal amount through the date
of payment.

5.3.2.3 On notice to and with the prior written consent of Laurus/Valens,
Reorganized Biovest may convert all or any portion of the outstanding principal
and accrued interest under either the Laurus/Valens Term A Notes or the
Laurus/Valens Term B Notes into shares of Reorganized Biovest Common Stock. The
number of shares of Reorganized Biovest Common Stock issuable on a conversion
(the “Laurus/Valens Conversion Shares”) shall be equal to (i) an amount equal to
the aggregate portion of the principal and accrued and unpaid interest thereon
outstanding under the Laurus/Valens Term Note being converted,

 

38



--------------------------------------------------------------------------------

divided by (ii) ninety percent (90%) of the average closing price publicly
reported for the Reorganized Biovest Common Stock for the ten (10) Trading Days
(if the Reorganized Biovest Common Stock is not on a Trading Market, then as
reported in the “Pink Sheets” published by Pink Sheets, LLC (or a similar
organization or agency succeeding to its functions of reporting prices))
immediately preceding the date of the notice of conversion. The Laurus/Valens
Conversion Shares shall be issued pursuant to Section 1145 of the Bankruptcy
Code and shall not have any legend restricting the sale thereof under federal
securities laws, but sales of any such shares by Laurus/Valens will be subject
to the limitations on the number of shares of Reorganized Biovest Common Stock
that may be sold from time to time contained in Rule 144(e), without regard to
whether or not Laurus/Valens is considered an “Affiliate” of Reorganized Biovest
for purposes of Rule 144(e). In addition, the transfer or resale of the
Laurus/Valens Conversion Shares by any recipient thereof would not be exempted
under Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter (see Article 8.9 of the Plan for a further discussion of the
securities law issues relating to underwriters).

5.3.2.4 The Laurus/Valens Term Notes will be secured by a first Lien in (i) all
of the assets of Reorganized Biovest (including all intellectual property),
junior only to the Lien granted by the Bankruptcy Court to the DIP Lender in the
DIP Financing Order (which DIP Facility as of the Closing Date cannot exceed
$3,000,000.00) and to Permitted Liens, and (ii) all of the assets of the Biovest
Subsidiaries, which will secure Guaranties (as to the entire indebtedness under
the Laurus/Valens Term Notes) to be executed by the Biovest Subsidiaries in
favor of Laurus/Valens.

5.3.2.5 The Laurus/Valens Term Notes will also be guaranteed by Accentia (the
“Accentia Guaranty”), up to a maximum amount of $4,991,360.00. The Accentia
Guaranty will be secured by a pledge by Accentia of 20,115,818 shares of
Reorganized Biovest Common Stock owned by Accentia.

5.3.2.6 Analytica will execute a security agreement, a separate grant of a
security interest in its intellectual property, and a guaranty in favor of
Laurus/Valens to secure the obligations of Accentia under the Accentia Guaranty
and under the Accentia Term Notes. The foregoing documents, insofar as they
relate to the Accentia Guaranty, are also limited to a maximum amount of
$4,991,360.00.

5.3.2.7 Accentia will enter into a subordination agreement with Laurus/Valens,
pursuant to which Accentia will agree to subordinate any indebtedness owing, and
liens granted, to it by the Reorganized Debtors to any indebtedness owing, and
liens granted, to Laurus/Valens under the Laurus/Valens Settlement Documents;
provided that, (i) Accentia may convert the Accentia Allowed Class 3 Claim into
shares of Reorganized Biovest Common Stock as described in Article 5.4.1.1, and
(ii) Reorganized Biovest will be permitted to make certain payments to Accentia
related to the sharing of expenses and shared administrative and overhead costs
between the companies and the repayment of any future loans made by Accentia to
Biovest in lieu of any additional advances from the DIP Lender.

 

39



--------------------------------------------------------------------------------

 

5.3.2.8 All of the Laurus/Valens Warrants will be terminated and cancelled as of
the Closing. Laurus/Valens will not have any rejection damages or other Claims
against Biovest or Accentia in connection with the termination and cancellation
of the Laurus/Valens Warrants.

5.3.2.9 In consideration for the cancellation of the Laurus/Valens Warrants, on
the Closing Date, Laurus/Valens will receive that number of shares of
Reorganized Biovest Common Stock equal to 9.99% of the fully diluted issued and
outstanding shares of Reorganized Biovest Common Stock as of the Closing Date
(after taking into account any shares of Reorganized Biovest Common Stock to be
issued to Creditors under the Plan and any shares of Reorganized Biovest Common
Stock subject to issuance under the Existing Biovest Stock Warrants, but
excluding any shares of Reorganized Biovest Common Stock subject to issuance
pursuant to the Existing Biovest Stock Options) (the “Laurus/Valens Plan
Shares”). Except for the Laurus/Valens Plan Shares and the Laurus/Valens
Conversion Shares, Laurus/Valens will not be entitled to receive any shares of
Reorganized Biovest Common Stock under the Biovest Term Loan Agreement or the
Accentia Term Loan Agreement. The Laurus/Valens Plan Shares will be issued
pursuant to Section 1145 of the Bankruptcy Code and shall not have any legend
restricting the sale thereof under federal securities laws, but the transfer
thereof shall be subject to the following provisions: (a) any restrictions or
limitations under Rule 144(e), and (b) Laurus/Valens will not be entitled to
offer, sell, contract to sell, hypothecate, pledge or otherwise dispose of any
of the Laurus/Valens Plan Shares (i) during the six (6) month period following
the closing of each of the first two (2) common equity offerings of Reorganized
Biovest (whether in a registered public offering or in a private placement
transaction), with gross proceeds of $10,000,000 or more, and (ii) during the
three (3) month period following the closing of a common equity offering of
Reorganized Biovest (whether in a registered public offering or in a private
placement transaction) that closes within three (3) months after the Closing
Date, with gross proceeds of between and including $5,000,000 and $10,000,000.
Any certificate for the Laurus/Valens Plan Shares shall contain a legend thereon
setting forth the foregoing provisions and restrictions. In addition, the
transfer or resale of the Laurus/Valens Plan Shares by any recipient thereof
would not be exempted under Section 1145 of the Bankruptcy Code if such
recipient is deemed to be an underwriter (see Article 8.9 of the Plan for a
further discussion of the securities law issues relating to underwriters).

5.3.2.10 In full and final satisfaction of the Laurus/Valens Royalty,
Laurus/Valens will receive a new perpetual royalty equal to 6.25% of the gross
revenues from the sale, license or other disposition of the Biovest Biologic
Products received by Reorganized Biovest or its sublicensees or transferees.

5.3.2.11 At the Closing, Reorganized Biovest, Accentia and Laurus/Valens will
enter into several agreements terminating the Laurus/Valens Royalty in its
entirety.

5.3.2.12 The AutovaxID Royalty (including the guaranteed minimum amount of
$7,500,000.00) will be terminated as of the Closing Date.

 

40



--------------------------------------------------------------------------------

 

5.3.2.13 Biovest will amend and restate its bylaws and certificate of
incorporation as of the Effective Date to incorporate provisions (i) required by
the Plan, the Confirmation Order, and/or the Bankruptcy Code, and (ii) granting
Laurus/Valens the right, upon an Event of Default under Section 20(a) of the
Biovest Term Loan Agreement (after giving effect to any applicable grace period
provided therein), to appoint and maintain one-third (1/3) of the total number
of directors of Reorganized Biovest. Thereafter, such right to appoint directors
will continue notwithstanding Reorganized Biovest’s cure of any such Event of
Default until the Laurus/Valens Term Notes have been paid in full.

5.3.2.14 As stated in Article 3.3.2.3 above, on the Closing Date, the DIP Lender
and LV will enter into the DIP Lender Subordination Agreement, pursuant to which
LV will agree to subordinate the Laurus/Valens Allowed Class 2 Claims owing, and
liens granted, to Laurus/Valens by Reorganized Biovest to any indebtedness owing
(up to a maximum amount of $3,000,000.00), and liens granted, to the DIP Lender
under the DIP Financing Order and the Plan; provided that, the DIP Lender
Subordination Agreement will not prohibit any mandatory prepayments, or the
issuance of the Laurus/Valens Conversion Shares, to Laurus/Valens under the
Laurus/Valens Term Notes.

5.3.2.15 On the Closing Date, Accentia and Reorganized Biovest will enter into
the Accentia Royalty Termination Agreement.

5.3.2.16 Except as to any obligations under the Laurus/Valens Settlement
Documents or the Plan, the Debtors and Laurus/Valens and their respective
officers, directors, employees, agents, and attorneys will be deemed to have
released each other, as of the Closing Date, from any and all claims of any
nature whatsoever. The release provisions are included in the Laurus/Valens
Compromise Order.

5.3.2.17 All of the Laurus/Valens Settlement Documents (except for the DIP
Lender Subordination Agreement) will be governed by the laws of the State of New
York. Until the Closing Date, the Bankruptcy Court will have and retain
exclusive jurisdiction over the Laurus/Valens Settlement and any disputes
arising thereunder. Following the Closing Date, the state and/or federal courts
in the State of New York will have jurisdiction over the Laurus/Valens
Settlement Documents.

5.3.2.18 On the Closing Date, Laurus/Valens will withdraw the Laurus/Valens
Proofs of Claim with prejudice.

5.3.2.19 Effective as of the Closing Date, any and all of the Laurus/Valens
Prepetition Loan Documents shall be deemed cancelled and void and of no further
force and effect.

Class 2 is Impaired by the Plan. Laurus/Valens, as the Holder of the Class 2
Claims, is entitled to vote to accept or reject the Plan.

 

41



--------------------------------------------------------------------------------

 

5.4 Class 3: Secured Claims and Other Claims of Accentia.

5.4.1 Class 3 consists of all of the Accentia Prepetition Claims. The Class 3
Claims of Accentia are secured by a Lien on all assets of Biovest, junior only
to the Liens in favor of (a) the DIP Lender granted in the DIP Financing Order,
(b) Laurus/Valens as described in the Laurus/Valens Compromise Motion, and
(c) the 2008 Secured Debentures Holders as described in Article 5.5.1. Under the
Plan, the Class 3 Claims of Accentia will be allowed in the amount of
$11,991,510.00 plus Postpetition Interest at the rate of six percent (6%) per
annum (the “Accentia Allowed Class 3 Claim”). Under the Plan, the following
shall occur with respect to the Accentia Allowed Class 3 Claim:

5.4.1.1 On the Effective Date, Accentia will convert the entire amount of the
Accentia Allowed Class 3 Claim into shares of Reorganized Biovest Common Stock
(the “Class 3 Plan Shares”) at a conversion rate of $0.75 per share of
Reorganized Biovest Common Stock (i.e., Accentia will receive that number of
shares of Reorganized Biovest Common Stock determined by dividing the Accentia
Allowed Class 3 Claim by $0.75). Based on an estimated amount of $13,351,643.00
for the Accentia Allowed Class 3 Claim (assuming an Effective Date of
September 30, 2010), Accentia will receive approximately 17,802,191 shares of
Reorganized Biovest Common Stock under this Article 5.4.1.1. The Class 3 Plan
Shares shall be issued as soon as reasonably practicable following the Effective
Date (but in no event more than five (5) Business Days following the Effective
Date, subject to the procedures followed by the Transfer Agent) pursuant to
Section 1145 of the Bankruptcy Code and shall not have any legend restricting
the sale thereof under federal securities laws, but the transfer thereof shall
be subject to the following provisions: (a) any restrictions or limitations
under Rule 144(e), (b) a limit on the sale of the Class 3 Plan Shares in any
ninety (90) day period to that number of the Class 3 Plan Shares equal to one
percent (1%) of the issued and outstanding shares of Reorganized Biovest Common
Stock, (c) a prohibition on the sale of any Class 3 Plan Shares for a period of
one hundred twenty (120) days following any debt or equity raise by Reorganized
Biovest of less than $10,000,000.00, and (d) a prohibition on the sale of any
Class 3 Plan Shares for a period of one hundred eighty (180) days following any
debt or equity raise by Reorganized Biovest of $10,000,000.00 or more. Any
certificate for the Class 3 Plan Shares shall contain a legend thereon setting
forth the foregoing provisions and restrictions. In addition, the transfer or
resale of the Class 3 Plan Shares by any recipient thereof would not be exempted
under Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter (see Article 8.9 of the Plan for a further discussion of the
securities law issues relating to underwriters).

5.4.1.2 As of the Effective Date, without any further action by any party, the
Liens that secure the Class 3 Claims of Accentia shall be deemed to be
extinguished, satisfied and released. To the extent that any Liens to secure the
Class 3 Claims have been filed or recorded publicly, if requested by Reorganized
Biovest, Accentia shall take any commercially reasonable steps that are
necessary to cancel, terminate and/or extinguish such Liens.

5.4.1.3 On the Closing Date, Accentia and Reorganized Biovest shall enter into
the Accentia Royalty Termination Agreement.

 

42



--------------------------------------------------------------------------------

 

Class 3 is Impaired by the Plan. Accentia, as the Holder of the Class 3 Claims,
is entitled to vote to accept or reject the Plan.

 

5.5 Class 4: Secured Claims and Other Claims of the 2008 Secured Debentures
Holders.

5.5.1 Class 4 consists of all of the 2008 Secured Debentures Claims. The Class 4
Claims of the 2008 Secured Debentures Holders are secured by a Lien on all
assets of Biovest, junior only to the Liens in favor of (a) the DIP Lender
granted in the DIP Financing Order, and (b) Laurus/Valens as described in the
Laurus/Valens Compromise Motion. Under the Plan, subject to Article 5.5.1.7, the
Class 4 Claims of each of the 2008 Secured Debentures Holders will be allowed in
an amount equal to the outstanding principal and accrued and unpaid interest as
of the Petition Date under its 2008 Secured Debentures (each, a “2008 Secured
Debentures Allowed Class 4 Claim”). Under the Plan, the following shall occur
with respect to the 2008 Secured Debentures Allowed Class 4 Claims:

5.5.1.1 On the Effective Date, in the event a 2008 Secured Debentures Holder
does not make the Conversion Election described in Article 5.5.1.6, Reorganized
Biovest shall execute and deliver in favor of such 2008 Secured Debentures
Holder a promissory note (the “2008 Secured Debentures Plan Note”) in an
original principal amount equal to the amount of its 2008 Secured Debentures
Allowed Class 4 Claim. Each of the 2008 Secured Debentures Plan Notes shall
contain the following terms: (a) a maturity date of forty (40) months following
the Effective Date, (b) interest will accrue and be payable on the outstanding
principal at a fixed rate of eight percent (8%) per annum, calculated based on a
365 day year, (c) the outstanding principal together with all accrued and unpaid
interest will be due and payable in full on the maturity date, (d) Reorganized
Biovest may prepay all or any portion of the 2008 Secured Debentures Plan Note,
without penalty, at any time, and (e) a subordination of the Lien granted
hereunder in favor of the 2008 Secured Debentures Holder to the Liens in favor
of (i) the DIP Lender granted in the DIP Financing Order, and (ii) Laurus/Valens
granted in the Laurus/Valens Settlement Documents. The 2008 Secured Debentures
Plan Notes shall not contain any conversion or redemption rights.

5.5.1.2 Each of the 2008 Secured Debentures Plan Notes shall be secured by a
Lien on all of the Property of Reorganized Biovest securing the 2008 Secured
Debentures, to the same extent, validity and priority as existed in favor of the
2008 Secured Debentures Holders as of the Petition Date; provided, however, that
such Lien shall be junior to the Liens in favor of (i) the DIP Lender granted in
the DIP Financing Order, and (ii) Laurus/Valens granted in the Laurus/Valens
Settlement Documents. Reorganized Biovest shall execute and deliver in favor of
the 2008 Secured Debentures Holders a security agreement and other customary
security documents evidencing such Lien.

5.5.1.3 As of the Effective Date, without any further action by any party,
subject to the Lien to be granted to each of the 2008 Secured Debentures Holders
in Article 5.5.1.2, the Liens that secure the 2008 Secured Debentures Claims
shall be deemed to be extinguished, satisfied and released. To the extent that
any Liens to secure the 2008 Secured Debentures Claims have been filed or
recorded publicly, if requested by Reorganized Biovest, each of the 2008 Secured
Debentures Holders shall take any commercially reasonable steps that are
necessary to cancel, terminate and/or extinguish such Liens.

 

43



--------------------------------------------------------------------------------

 

5.5.1.4 As of the Effective Date, any and all of the 2008 Secured Debentures
Documents (excluding the 2008 Secured Debentures Warrants) shall be deemed
cancelled and void and of no further force and effect.

5.5.1.5 Except as provided in Article 7.9, the 2008 Secured Debentures Holders
shall retain unaltered all of the legal, equitable and contractual rights under
the 2008 Secured Debentures Warrants.

5.5.1.6 At the option of a 2008 Secured Debentures Holder, such 2008 Secured
Debentures Holder may elect (in lieu of the treatment described in Article
5.5.1.1) to convert all of its 2008 Secured Debentures Allowed Class 4 Claim
into shares of Reorganized Biovest Common Stock (the “Class 4 Plan Shares”) at a
conversion rate equal to the Market Price per share of Reorganized Biovest
Common Stock (i.e., such 2008 Secured Debentures Holder will receive that number
of shares of Reorganized Biovest Common Stock determined by dividing its 2008
Secured Debentures Allowed Class 4 Claim by the Market Price). The Class 4 Plan
Shares shall be issued as soon as reasonably practicable following the Effective
Date (but in no event more than five (5) Business Days following the Effective
Date, subject to the procedures followed by the Transfer Agent) pursuant to
Section 1145 of the Bankruptcy Code and shall not have any legend restricting
the sale thereof under federal securities laws, but the transfer thereof shall
be subject to the provisions of Article 9.12. The transfer or resale of the
Class 4 Plan Shares by any recipient thereof would not be exempted under
Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter (see Article 8.9 of the Plan for a further discussion of the
securities law issues relating to underwriters). Any Conversion Election shall
be made by a 2008 Secured Debentures Holder on the Ballot filed with the
Bankruptcy Court or in a separate writing delivered to Biovest, in each such
case prior to the Voting Deadline. In the event a 2008 Secured Debentures Holder
makes a Conversion Election under this Article 5.5.1.6, the provisions of
Articles 5.5.1.1 and 5.5.1.2 shall not be applicable to such 2008 Secured
Debentures Holder.

5.5.1.7 Notwithstanding anything to the contrary contained in this Article
5.5.1, (a) the treatment of the 2008 Secured Debentures Claims of Valens U.S.
shall be determined as set forth in the Laurus/Valens Settlement, and (b) the
treatment of the 2008 Secured Debentures Claims of Philip E. Rosensweig shall be
determined as set forth in a Final Order of the Bankruptcy Court that resolves
the Rosensweig Adversary Proceeding.

Class 4 is Impaired by the Plan. The 2008 Secured Debentures Holders, as the
Holders of the Class 4 Claims, are entitled to vote to accept or reject the
Plan. For purposes of Section 1126(c) of the Bankruptcy Code, the amount of the
2008 Secured Debentures Claims of Valens U.S. shall be counted under Class 4
with respect to any Ballot cast by Laurus/Valens as to the Plan.

 

44



--------------------------------------------------------------------------------

 

5.6 Class 5: Secured Tax Claims of Governmental Units.

Class 5 consists of all Secured Tax Claims of Governmental Units. On the
Distribution Date, Reorganized Biovest shall pay to a Governmental Unit, in
Cash, the Allowed Amount of its Secured Tax Claim. Notwithstanding the
foregoing, if Reorganized Biovest does not have sufficient Cash to pay an
Allowed Class 5 Claim in full on the Distribution Date, such Allowed Class 5
Claim shall be paid under such other terms as may be agreed upon by both the
Holder of such Allowed Class 5 Claim and the Debtors or Reorganized Biovest, as
the case may be, or as otherwise ordered by a Final Order of the Bankruptcy
Court. Class 5 is Unimpaired by the Plan. Each Holder of a Class 5 Claim
conclusively is presumed to have accepted the Plan and is not entitled to vote
to accept or reject the Plan.

 

5.7 Class 6: Other Secured Claims.

5.7.1 Class 6 consists of all Secured Claims not otherwise specifically
classified in the Plan. In the event there is more than one Secured Claim in
this Class, such Secured Claims shall be separated into subclasses in Class 6.
Under the Plan, the following shall occur with respect to the Allowed Class 6
Claims:

5.7.1.1 In the event a Holder of a Class 6 Claim does not make the Conversion
Election described in Article 5.7.1.2, such Holder will receive a Distribution,
in Cash, in an amount equal to the sum of (a) one hundred percent (100%) of such
Holder’s Allowed Class 6 Claim plus (b) interest accruing at the rate of eight
percent (8%) per annum on the Allowed Amount of such Class 6 Claim for the
period from the Effective Date through and including the Distribution Date. Such
Distribution will be made to such Holder by Reorganized Biovest at the end of
the 40th month following the Effective Date.

5.7.1.2 At the option of a Holder of a Class 6 Claim, such Holder may elect (in
lieu of the treatment described in Article 5.7.1.1) to convert all of its
Allowed Class 6 Claim into shares of Reorganized Biovest Common Stock (the
“Class 6 Plan Shares”) at a conversion rate equal to the Market Price per share
of Reorganized Biovest Common Stock (i.e., such Holder will receive that number
of shares of Reorganized Biovest Common Stock determined by dividing its Allowed
Class 6 Claim by the Market Price). The Class 6 Plan Shares shall be issued as
soon as reasonably practicable following the Determination Date (but in no event
more than five (5) Business Days following the Determination Date, subject to
the procedures followed by the Transfer Agent) pursuant to Section 1145 of the
Bankruptcy Code and shall not have any legend restricting the sale thereof under
federal securities laws, but the transfer thereof shall be subject to the
provisions of Article 9.12. The transfer or resale of the Class 6 Plan Shares by
any recipient thereof would not be exempted under Section 1145 of the Bankruptcy
Code if such recipient is deemed to be an underwriter (see Article 8.9 of the
Plan for a further discussion of the securities law issues relating to
underwriters). Any Conversion Election shall be made by a Holder of a Class 6
Claim on the Ballot filed with the Bankruptcy Court or in a separate writing
delivered to Biovest, in each such case prior to the Voting Deadline. In the
event a Holder of a Class 6 Claim makes a Conversion Election under this Article
5.7.1.2, the provisions of Article 5.7.1.1 shall not be applicable to such
Holder.

 

45



--------------------------------------------------------------------------------

 

5.7.1.3 Notwithstanding the foregoing provisions of Articles 5.7.1.1 and
5.7.1.2, Reorganized Biovest, in its sole discretion, may return to the Secured
Creditor any Property securing its Secured Claim in full and final satisfaction
of the Secured Claim.

5.7.1.4 Any deficiency owing to a Secured Creditor with respect to a Class 6
Claim shall be classified and treated as a Class 8 Unsecured Claim to the extent
Allowed by a Final Order of the Bankruptcy Court.

Class 6 is Impaired by the Plan. Each Holder of a Class 6 Claim is entitled to
vote to accept or reject the Plan.

 

5.8 Class 7: Unsecured Claims of Ronald E. Osman under the Osman Note.

5.8.1 Class 7 consists of all Unsecured Claims of Ronald E. Osman represented
by, relating to, or arising under or in connection with the Osman Note. Under
the Plan, the Class 7 Claims of Ronald E. Osman will be allowed in the amount of
$1,011,233.00, which is the amount of the outstanding principal and accrued and
unpaid interest as of the Petition Date under the Osman Note (the “Osman Allowed
Class 7 Claim”). Under the Plan, the following shall occur with respect to the
Osman Allowed Class 7 Claim:

5.8.1.1 On the Effective Date, in the event Ronald E. Osman does not make the
Conversion Election described in Article 5.8.1.2, Reorganized Biovest shall
execute and deliver in favor of Ronald E. Osman a promissory note (the “Class 7
Plan Note”) in an original principal amount equal to the amount of the Osman
Allowed Class 7 Claim. The Class 7 Plan Note shall amend and restate the Osman
Note and shall contain the following terms: (a) a maturity date of forty
(40) months following the Effective Date, (b) interest will accrue and be
payable on the outstanding principal at a fixed rate of eight percent (8%) per
annum, calculated based on a 365 day year, (c) the outstanding principal
together with all accrued and unpaid interest will be due and payable in full on
the maturity date, and (d) Reorganized Biovest may prepay all or any portion of
the Class 7 Plan Note, without penalty, at any time. The Class 7 Plan Note shall
not contain any conversion or redemption rights.

5.8.1.2 At the option of Ronald E. Osman, Ronald E. Osman may elect (in lieu of
the treatment described in Article 5.8.1.1) to convert all of the Osman Allowed
Class 7 Claim into shares of Reorganized Biovest Common Stock (the “Class 7 Plan
Shares”) at a conversion rate equal to the Market Price per share of Reorganized
Biovest Common Stock (i.e., Ronald E. Osman will receive that number of shares
of Reorganized Biovest Common Stock determined by dividing the Osman Allowed
Class 7 Claim by the Market Price). The Class 7 Plan Shares shall be issued as
soon as reasonably practicable following the Effective Date (but in no event
more than five (5) Business Days following the Effective Date, subject to the
procedures followed by the Transfer Agent) pursuant to Section 1145 of the
Bankruptcy Code and shall not have any legend restricting the sale thereof under
federal securities laws, but the transfer thereof shall be subject to the
provisions of Article 9.12. The transfer or resale of the Class 7 Plan Shares by
any recipient thereof would not be exempted under Section 1145 of the Bankruptcy
Code if such recipient is deemed to be an underwriter

 

46



--------------------------------------------------------------------------------

(see Article 8.9 of the Plan for a further discussion of the securities law
issues relating to underwriters). Any Conversion Election shall be made by
Ronald E. Osman on the Ballot filed with the Bankruptcy Court or in a separate
writing delivered to Biovest, in each such case prior to the Voting Deadline. In
the event Ronald E. Osman makes a Conversion Election, the provisions of Article
5.8.1.1 shall not be applicable to Ronald E. Osman.

5.8.1.3 Except as provided in Article 7.9, Ronald E. Osman and his assignees
shall retain unaltered all of the legal, equitable and contractual rights under
the Osman Warrants.

Class 7 is Impaired by the Plan. Ronald E. Osman, as the Holder of the Class 7
Claims, is entitled to vote to accept or reject the Plan.

 

5.9 Class 8: Unsecured Claims (Unsecured Claims Not Otherwise Classified).

5.9.1 Class 8 consists of all Unsecured Claims not otherwise classified in the
Plan.

5.9.2 Under the Plan, each Holder of an Unsecured Claim in Class 8 shall have
the option to select one of the treatments set forth below designated as Option
A, Option B and Option C:

5.9.2.1 Option A. Under Option A, the Holder of an Allowed Unsecured Claim in
Class 8 will receive a Distribution, in Cash, in an amount equal to the sum of
(a) one hundred percent (100%) of such Holder’s Allowed Class 8 Unsecured Claim
(including Postpetition Interest at the rate of three percent (3%) per annum)
plus (b) interest accruing at the rate of five percent (5%) per annum on the
Allowed Amount of such Class 8 Claim for the period from the Effective Date
through and including the Distribution Date. Such Distribution will be made to
such Holder by Reorganized Biovest at the end of the 40th month following the
Effective Date.

5.9.2.2 Option B. Under Option B, the Holder of an Allowed Unsecured Claim in
Class 8 will convert all of its Allowed Class 8 Unsecured Claim (including
Postpetition Interest at the rate of three percent (3%) per annum) into shares
of Reorganized Biovest Common Stock (the “Class 8 Plan Shares”) at a conversion
rate equal to the Market Price per share of Reorganized Biovest Common Stock
(i.e., such Holder will receive that number of shares of Reorganized Biovest
Common Stock determined by dividing its Allowed Class 8 Unsecured Claim
(including Postpetition Interest at the rate of three percent (3%) per annum) by
the Market Price). The Class 8 Plan Shares shall be issued as soon as reasonably
practicable following the Determination Date (but in no event more than five
(5) Business Days following the Determination Date, subject to the procedures
followed by the Transfer Agent) pursuant to Section 1145 of the Bankruptcy Code
and shall not have any legend restricting the sale thereof under federal
securities laws, but the transfer thereof shall be subject to the provisions of
Article 9.12. The transfer or resale of the Class 8 Plan Shares by any recipient
thereof would not be exempted under Section 1145 of the Bankruptcy Code if such
recipient is deemed to be an underwriter (see Article 8.9 of the Plan for a
further discussion of the securities law issues relating to underwriters).

 

47



--------------------------------------------------------------------------------

 

5.9.2.3 Option C. Under Option C, the Holder of an Allowed Unsecured Claim in
Class 8 electing Option C (an “Option C Holder”) will receive a Distribution, in
accordance with the provisions of this Article 5.9.2.3, in an amount equal to
the sum of (a) one hundred percent (100%) of such Option C Holder’s Allowed
Class 8 Unsecured Claim (including Postpetition Interest at the rate of three
percent (3%) per annum) plus (b) interest accruing at the rate of seven percent
(7%) per annum on the outstanding balance of the Allowed Amount of such Class 8
Claim from time to time (the “Option C Interest”) for the period from the
Effective Date through and including that date which is twenty-four (24) months
following the Determination Date (the “Option C Maturity Date”). For purposes of
this Article 5.9.2.3, the Allowed Amount of a Class 8 Unsecured Claim from time
to time for an Option C Holder (excluding the Option C Interest) shall be
hereinafter referred to as the “Option C Allowed Claim Amount.” On the
Determination Date and on each of the following seven (7) quarterly
anniversaries of the Determination Date (each, an “Automatic Conversion Date”),
and provided that the Automatic Conversion VWAP Price is at least $1.00 per
share, one-eighth (1/8th) of the Option C Allowed Claim Amount for an Option C
Holder plus the Option C Interest as of the Automatic Conversion Date (the
“Automatic Conversion Amount”) will be automatically converted into shares of
Reorganized Biovest Common Stock (the “Class 8 Plan Shares”) at a conversion
rate equal to the Automatic Conversion VWAP Price per share of Reorganized
Biovest Common Stock (i.e., such Option C Holder will receive that number of
shares of Reorganized Biovest Common Stock determined by dividing the Automatic
Conversion Amount by the Automatic Conversion VWAP Price). If, on any Automatic
Conversion Date, the Automatic Conversion VWAP Price is less than $1.00 per
share, the Automatic Conversion Amount for that Automatic Conversion Date will
not automatically convert into shares of Reorganized Biovest Common Stock, but
will instead become payable at the Option C Maturity Date (as described below),
unless the Option C Holder, upon written notice to Reorganized Biovest, elects
to convert the Automatic Conversion Amount into shares of Reorganized Biovest
Common Stock (also, the “Class 8 Plan Shares”) at a conversion rate equal to
$1.00 per share of Reorganized Biovest Common Stock (i.e., such Option C Holder
will receive that number of shares of Reorganized Biovest Common Stock
determined by dividing the Automatic Conversion Amount by $1.00). On each
Automatic Conversion Date for which the Automatic Conversion VWAP Price is $1.00
or greater or on which the Option C Holder elects an optional conversion as
described in the immediately preceding sentence, the Option C Allowed Claim
Amount shall be reduced by the Automatic Conversion Amount (excluding the Option
C Interest). Any portion of the Option C Allowed Claim Amount and any Option C
Interest that are outstanding at the Option C Maturity Date will be due and
payable in full, at the election of Reorganized Biovest, in either Cash or in
shares of Reorganized Biovest Common Stock at a conversion rate equal to the
average of the VWAPs for the ten (10) consecutive Trading Days ending on the
Trading Day that is immediately preceding the Option C Maturity Date. If, at any
time prior to the Option C Maturity Date, the VWAP is at least $1.50 per share
for ten (10) consecutive Trading Days, an Option C Holder, at its option, may
upon written notice to Reorganized Biovest convert any or all of the Option C
Allowed Claim Amount plus the then accrued and unpaid Option C Interest into
shares of Reorganized Biovest Common Stock at a conversion rate equal to the
Automatic Conversion VWAP Price used for the initial conversion on the
Determination Date. In addition, if, at any time prior to the Option C Maturity
Date, the VWAP is at least $1.88 per share for thirty (30) consecutive Trading
Days, Reorganized Biovest, at its option,

 

48



--------------------------------------------------------------------------------

may upon written notice to the Option C Holders require the conversion of up to
$3,000,000.00 of the then aggregate outstanding balance of the Option C Allowed
Claim Amount plus the then accrued and unpaid Option C Interest at a conversion
rate equal to the Automatic Conversion VWAP Price used for the initial
conversion on the Determination Date (such conversion right by Reorganized
Biovest shall reset for subsequent periods until the Option C Maturity Date),
with any such conversion to be pro rata based on each Option C Holder’s
percentage interest in the then aggregate outstanding balance of the Option C
Allowed Claim Amount. The Class 8 Plan Shares shall be issued as soon as
reasonably practicable following the Automatic Conversion Date (but in no event
more than five (5) Business Days following the Automatic Conversion Date,
subject to the procedures followed by the Transfer Agent) pursuant to
Section 1145 of the Bankruptcy Code and shall not have any legend restricting
the sale thereof under federal securities laws, but the transfer thereof shall
be subject to the provisions of Article 9.12. The transfer or resale of the
Class 8 Plan Shares by any recipient thereof would not be exempted under
Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter (see Article 8.9 of the Plan for a further discussion of the
securities law issues relating to underwriters).

5.9.3 The election of Option A, Option B or Option C must be made on the Ballot
submitted by the Holder of a Class 8 Unsecured Claim and filed with the
Bankruptcy Court by the Voting Deadline; provided, however, that the Debtors, in
their sole discretion, may accept any written election of Option B or Option C
by the Holder of a Class 8 Unsecured Claim that is delivered to the Debtors
prior to the Effective Date. In the event that a Holder of a Class 8 Unsecured
Claim does not make an election of Option A, Option B or Option C on its Ballot
or does not file a Ballot with the Bankruptcy Court, such Holder shall be deemed
to have elected Option A.

Class 8 is Impaired by the Plan. Each Holder of an Unsecured Claim in Class 8 is
entitled to vote to accept or reject the Plan.

 

5.10 Class 9: Unsecured Convenience Claims.

5.10.1 Class 9 consists of all Unsecured Convenience Claims. Notwithstanding
anything to the contrary contained in the Plan, each Holder of a Class 8
Unsecured Claim (a) in an amount greater than $5,000.00 may have its Unsecured
Claim treated as an Unsecured Convenience Claim under the Plan by making the
Convenience Class Opt-In Election, or (b) in an amount less than or equal to
$5,000.00 may have its Unsecured Claim treated as a Class 8 Unsecured Claim
under the Plan by making the Convenience Class Opt-Out Election. The Convenience
Class Opt-In Election or the Convenience Class Opt-Out Election is irrevocable
and must be made by such Holder on its Ballot and filed with the Bankruptcy
Court on or before the Voting Deadline.

5.10.2 On the Distribution Date, the Holder of an Allowed Unsecured Convenience
Claim shall receive Cash from Reorganized Biovest in an amount equal to
(a) twenty percent (20%) of the amount of such Allowed Claim if the amount of
such Allowed Claim is less than or equal to $5,000.00, or (b) $1,000.00 if the
amount of such Allowed Claim is greater than $5,000.00 and the Holder of such
Allowed Claim has agreed to reduce the Allowed Amount of its Claim to $5,000.00
by making the Convenience Class Opt-In Election. Notwithstanding the foregoing,
if Reorganized

 

49



--------------------------------------------------------------------------------

Biovest does not have sufficient Cash available to make the payment required to
the Holder of an Allowed Class 9 Claim on the Distribution Date, such Allowed
Class 9 Claim shall be paid on the 6 Month Anniversary Date or as otherwise
ordered by a Final Order of the Bankruptcy Court.

Class 9 is Impaired by the Plan. Each Holder of an Unsecured Convenience Claim
in Class 9 is entitled to vote to accept or reject the Plan.

 

5.11 Class 10: Intercompany Claims.

Class 10 consists of all Intercompany Claims. On the Effective Date, upon the
substantive consolidation of the Debtors, all of the Intercompany Claims shall
be deemed cancelled, annulled and extinguished without any further action by any
party and shall be of no further force and effect. The Holders of the Class 10
Intercompany Claims will not receive or retain any Property under the Plan on
account of such Intercompany Claims. Accordingly, Reorganized Biovest will not
make any Distribution or establish any reserve under the Plan for the
Intercompany Claims. Class 10 is Impaired by the Plan. Pursuant to
Section 1126(g) of the Bankruptcy Code, Class 10 is deemed not to have accepted
the Plan and, thus, Holders of the Class 10 Intercompany Claims are not entitled
to vote to accept or reject the Plan.

 

5.12 Class 11: Subordinated Securities Claims.

5.12.1 Class 11 consists of all Subordinated Securities Claims. Pursuant to
Section 510(b) of the Bankruptcy Code, each Allowed Class 11 Claim, if any,
shall be subordinated to all Claims (including Class 8 Unsecured Claims) or
Equity Interests that are senior to or equal to the Claim or Equity Interest
represented by the Security of Biovest in question; provided, however, that if
such Security is Existing Biovest Common Stock, such Allowed Class 11 Claim
shall have the same priority as Class 12 Equity Interests.

5.12.2 Under the Plan, each Holder of an Allowed Class 11 Claim will receive a
Distribution, in Cash, in an amount equal to the sum of one hundred percent
(100%) of such Holder’s Allowed Class 11 Claim. Such Distribution will be made
to such Holder by Reorganized Biovest at the end of the 48th month following the
Effective Date; provided, however, that no Distribution shall be made to the
Holders of Allowed Class 11 Claims until all Distributions have been made to all
Holders of Allowed Class 8 Unsecured Claims who have elected Option A under
Article 5.9.2.1.

Class 11 is Impaired by the Plan. Each Holder of a Subordinated Securities Claim
in Class 11 is entitled to vote to accept or reject the Plan.

 

5.13 Class 12: Equity Interests.

Class 12 consists of all Equity Interests. Under the Plan, each Holder of an
Allowed Class 12 Equity Interest on the Effective Date shall be deemed to
receive one (1) share of Reorganized Biovest Common Stock for each share of
Existing Biovest Common Stock held by such Holder as of the Effective Date (the
“Class 12 Plan Shares”), subject to dilution of such Holder’s percentage
ownership interest in Reorganized Biovest as a result of the issuance of the
other Plan Shares hereunder (including the Laurus/Valens Plan Shares). To the
extent requested by the Holder of an

 

50



--------------------------------------------------------------------------------

Allowed Class 12 Equity Interest, such Holder shall receive, upon surrender to
the Transfer Agent of a stock certificate evidencing shares of Existing Biovest
Common Stock, a new certificate representing the Class 12 Plan Shares. The Class
12 Plan Shares shall be deemed issued pursuant to Section 1145 of the Bankruptcy
Code and shall not have any legend restricting the sale thereof under federal
securities laws. The Debtors do not believe that the Holders of Class 12 Equity
Interests are Impaired by the Plan, since their shares of Existing Biovest
Common Stock were subject to significant dilution as of the Petition Date.
However, out of an abundance of caution, the Debtors are treating Class 12 as
Impaired by the Plan and, thus, each Holder of a Class 12 Equity Interest is
entitled to vote to accept or reject the Plan.

 

5.14 Class 13: Subsidiary Equity Interests.

Class 13 consists of all Subsidiary Equity Interests. On the Effective Date,
upon the substantive consolidation of the Debtors, all of the Subsidiary Equity
Interests shall be deemed cancelled, annulled, extinguished and surrendered
without any further action by any party and shall be of no further force and
effect. Biovest, as the Holder of the Class 13 Subsidiary Equity Interests, will
not receive or retain any Property or equity interest under the Plan on account
of the Class 13 Subsidiary Equity Interests. Accordingly, Reorganized Biovest
will not make any Distribution or establish any reserve under the Plan for the
Class 13 Subsidiary Equity Interests. Class 13 is Impaired by the Plan. Pursuant
to Section 1126(g) of the Bankruptcy Code, Class 13 is deemed not to have
accepted the Plan and, thus, Biovest, as the Holder of the Class 13 Subsidiary
Equity Interests, is not entitled to vote to accept or reject the Plan.

ARTICLE 6

ACCEPTANCE OR REJECTION OF THE PLAN

 

6.1 Each Impaired Class Entitled to Vote Separately.

Except as otherwise provided in Article 6.4, the Holders of Claims or Equity
Interests in each Impaired Class of Claims or Impaired Class of Equity Interests
shall be entitled to vote separately to accept or reject the Plan.

 

6.2 Acceptance by Impaired Classes.

6.2.1 Classes 1, 2, 3, 4, 6, 7, 8, 9, and 11 are Impaired under the Plan, and
Holders of Claims in such Classes are entitled to vote to accept or reject the
Plan. Pursuant to Section 1126(c) of the Bankruptcy Code, an Impaired Class of
Claims shall have accepted the Plan if (a) the Holders (other than any Holder
designated pursuant to Section 1126(e) of the Bankruptcy Code) of at least
two-thirds in dollar amount of the Allowed Claims actually voting in such Class
have voted to accept the Plan and (b) the Holders (other than any Holder
designated pursuant to Section 1126(e) of the Bankruptcy Code) of more than
one-half in number of the Allowed Claims actually voting in such Class have
voted to accept the Plan. If a Holder of a Claim holds more than one Claim in
any one Class, all Claims of such Holder in such Class shall be aggregated and
deemed to be one Claim for purposes of determining the number of Claims in such
Class voting on the Plan.

 

51



--------------------------------------------------------------------------------

 

6.2.2 The Debtors do not believe that the Holders of Class 12 Equity Interests
are Impaired by the Plan, since their shares of Existing Biovest Common Stock
were subject to significant dilution as of the Petition Date. However, out of an
abundance of caution, the Debtors are treating Class 12 as Impaired by the Plan.
Pursuant to Section 1126(d) of the Bankruptcy Code, an Impaired Class of Equity
Interests shall have accepted the Plan if the Holders (other than any Holder
designated pursuant to Section 1126(e) of the Bankruptcy Code) of at least
two-thirds in amount of the Allowed Equity Interests actually voting in such
Class have voted to accept the Plan.

 

6.3 Presumed Acceptance of Plan by Unimpaired Classes.

Class 5 is Unimpaired under the Plan. Pursuant to Section 1126(f) of the
Bankruptcy Code, such Class and the Holders of Claims in such Class are
conclusively presumed to have accepted the Plan and, thus, are not entitled to
vote on the Plan. Accordingly, votes of Holders of Claims in Class 5 are not
being solicited by the Debtors. Except as otherwise expressly provided in the
Plan, nothing contained herein or otherwise shall affect the rights and legal
and equitable claims or defenses of the Debtors or Reorganized Biovest in
respect of any Unimpaired Claims, including all rights in respect of legal and
equitable defenses to setoffs or recoupments against Unimpaired Claims.

 

6.4 Deemed Non-Acceptance of Plan.

Holders of Class 10 Intercompany Claims and Class 13 Subsidiary Equity Interests
will not receive or retain any Property or equity interest under the Plan on
account of such Intercompany Claims and Subsidiary Equity Interests and,
therefore, Classes 10 and 13 are deemed not to have accepted the Plan pursuant
to Section 1126(g) of the Bankruptcy Code. Accordingly, votes of Holders of
Class 10 Intercompany Claims and Class 13 Subsidiary Equity Interests are not
being solicited by the Debtors.

 

6.5 Impairment Controversies.

If a controversy arises as to whether any Claim or Equity Interest, or any Class
of Claims or Class of Equity Interests, is Impaired under the Plan, such Claim,
Equity Interest or Class shall be treated as specified in the Plan unless the
Bankruptcy Court shall determine such controversy upon motion of the party
challenging the characterization of a particular Claim or Equity Interest, or a
particular Class of Claims or Class of Equity Interests, under the Plan.

ARTICLE 7

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

7.1 Assumption or Rejection of Executory Contracts and Unexpired Leases.

Pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy Code, all executory
contracts and unexpired leases that currently exist between any of the Debtors
and another Person or Entity and not listed on Exhibit C attached hereto shall
be deemed assumed by the applicable Debtor as of the Effective Date
(collectively, the “Assumed Contracts”); provided, however, that the Debtors
reserve the right, on or prior to the Confirmation Date, to amend Exhibit C to
add any executory

 

52



--------------------------------------------------------------------------------

contract or unexpired lease thereto or to delete any executory contract or
unexpired lease therefrom, in which event such executory contract(s) or
unexpired lease(s) shall be deemed to be rejected (if added) or assumed (if
deleted). The Debtors shall provide notice of any amendments to Exhibit C to the
parties to the executory contracts and unexpired leases affected thereby. The
listing of a document on Exhibit C shall not constitute an admission by the
Debtors that such document is an executory contract or an unexpired lease or
that the Debtors have any liability thereunder. Any executory contract or
unexpired lease that exists between the Debtors and another Person or Entity and
that is listed on Exhibit C attached to the Plan shall be deemed rejected by the
Debtors as of the Confirmation Date (collectively, the “Rejected Contracts”),
unless there is pending before the Bankruptcy Court on the Confirmation Date a
motion to assume such executory contract or unexpired lease. For purposes of the
Plan, (i) all non-compete agreements, confidentiality or non-disclosure
agreements and indemnification agreements executed for the benefit of the
Debtors shall be deemed to be executory contracts and Assumed Contracts, and
(ii) except as provided in Article 7.7, all non-compete agreements,
confidentiality or non-disclosure agreements, indemnification agreements and
guaranties executed by any of the Debtors for the benefit of a third party shall
be deemed to be executory contracts and Rejected Contracts (even if not listed
on Exhibit C).

 

7.2 Approval of Assumption or Rejection of Executory Contracts and Unexpired
Leases.

Entry of the Confirmation Order shall, subject to and upon the occurrence of the
Effective Date, constitute (i) the approval, pursuant to Sections 365(a) and
1123(b)(2) of the Bankruptcy Code, of the assumption of the executory contracts
and unexpired leases assumed pursuant to Article 7.1 hereof, (ii) the approval,
pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the
rejection of the executory contracts and unexpired leases rejected pursuant to
Article 7.1 hereof, and (iii) the extension of time, pursuant to
Section 365(d)(4) of the Bankruptcy Code, within which the Debtors may assume,
assume and assign, or reject any unexpired lease of nonresidential real property
through the date of entry of an order approving the assumption, assumption and
assignment, or rejection of such unexpired lease. The assumption by any of the
Debtors of an Assumed Contract shall be binding upon any and all parties to such
Assumed Contract as a matter of law, and each such Assumed Contract shall be
fully enforceable by Reorganized Biovest in accordance with its terms, except as
modified by the provisions of the Plan or an order of the Bankruptcy Court.

 

7.3 Inclusiveness.

Unless otherwise specified on Exhibit C, each executory contract and unexpired
lease listed or to be listed on Exhibit C shall include all modifications,
amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner
affect such executory contract or unexpired lease, without regard to whether
such agreement, instrument or other document is listed on Exhibit C.

 

7.4 Cure of Defaults.

Any lessor or other party to an Assumed Contract (except those lessors or other
parties whose unexpired leases or executory contracts have been previously
assumed by a Final Order of the Bankruptcy Court) asserting a Cure Claim in
connection with the assumption of any unexpired lease or executory contract
under Article 7.1, as contemplated by Section 365(b) of the Bankruptcy Code,

 

53



--------------------------------------------------------------------------------

must file such Cure Claim with the Bankruptcy Court on or before the Cure Claim
Submission Deadline asserting all alleged amounts accrued or alleged defaults
through the Effective Date. Any lessor or other party to an Assumed Contract
failing to file a Cure Claim by the Cure Claim Submission Deadline shall be
forever barred from asserting, collecting or seeking to collect any amounts or
defaults relating thereto against the Debtors or Reorganized Biovest.
Reorganized Biovest shall have ninety (90) days from the Effective Date to file
an objection to any Cure Claim. Any disputed Cure Claims shall be resolved
either consensually or by the Bankruptcy Court. Except as may otherwise be
agreed to by the parties, by no later than the 6 Month Anniversary Date,
Reorganized Biovest shall cure any and all undisputed Cure Claims. All disputed
Cure Claims shall be cured either within one hundred twenty (120) days after the
entry of a Final Order determining the amount, if any, of the Debtors’ liability
with respect thereto or as may otherwise be agreed to by the parties. As of the
date of the Plan, the Debtors do not believe there will be any Cure Claims.

 

7.5 Claims under Rejected Executory Contracts and Unexpired Leases.

7.5.1 Unless otherwise ordered by the Bankruptcy Court, any Claim for damages
arising by reason of the rejection of any executory contract or unexpired lease
must be filed with the Bankruptcy Court on or before the Bar Date for rejection
damage Claims in respect of such rejected executory contract or unexpired lease
or such Claim shall be forever barred and unenforceable against the Debtors or
Reorganized Biovest. With respect to the Rejected Contracts, the Bar Date for
filing rejection damage and other Claims with the Bankruptcy Court shall be
thirty (30) days after the Confirmation Date. The Plan and any other order of
the Bankruptcy Court providing for the rejection of an executory contract or
unexpired lease shall constitute adequate and sufficient notice to Persons or
Entities which may assert a Claim for damages from the rejection of an executory
contract or unexpired lease of the Bar Date for filing a Claim in connection
therewith.

7.5.2 All Claims for damages from the rejection of an executory contract or
unexpired lease, once fixed and liquidated by the Bankruptcy Court and
determined to be Allowed Claims, shall be Allowed Unsecured Claims in Class 8.

 

7.6 Insurance Policies.

All of the Debtors’ insurance policies and any agreements, documents, or
instruments relating thereto are treated as executory contracts under the Plan.
Nothing contained in the Plan shall constitute or be deemed a waiver of any
Cause of Action that the Debtors or Reorganized Biovest may hold against any
Person or Entity, including the insurers under any of the Debtors’ insurance
policies or under the D&O Policy.

 

7.7 Indemnification Rights.

Except for those indemnification agreements listed in Exhibit C attached to the
Plan, all Claims for Indemnification Rights against the Debtors by an Indemnitee
for defense and indemnification shall be reinstated against Reorganized Biovest
and rendered Unimpaired to the extent that such Indemnitee is entitled to
defense or indemnification under applicable law, agreement or past policy of the
Debtors, but only to the extent that any such reinstated Claim for defense and
indemnification in response to a claim against such Indemnitee is covered under
any of the Debtors’

 

54



--------------------------------------------------------------------------------

insurance policies, including the D&O Policy. The reinstated Claim against
Reorganized Biovest, and Reorganized Biovest’s corresponding defense and
indemnification obligation, shall not be for any deductible or self-insured
retention amount and shall not exceed the amount of available insurance
coverage.

 

7.8 Existing Biovest Stock Options.

7.8.1 All of the grants of the Existing Biovest Stock Options and any
agreements, documents, or instruments relating thereto are treated as executory
contracts under the Plan. All of the holders of the Existing Biovest Stock
Options shall retain unaltered all of their legal, equitable and contractual
rights thereunder, subject to the provisions set forth in Articles 7.8.2-7.8.4.

7.8.2 Any Existing Biovest Stock Option granted Prepetition shall be exercisable
by the holder thereof in accordance with the terms of the original grant, but
may not be exercised until after the 4 Month Anniversary Date. The sale of any
shares of Reorganized Biovest Common Stock received upon the exercise of any
such option shall be subject to any restrictions or limitations under Rule
144(e) and Biovest’s insider trading restrictions and policies.

7.8.3 Any Existing Biovest Stock Option granted Postpetition may not be
exercised by the holder thereof until after the 12 Month Anniversary Date.
Following the 12 Month Anniversary Date, any such option shall be exercisable in
accordance with the terms of the original grant provided that one of the
following conditions has been satisfied following the Effective Date: (i) an
aggregate of 8,000,000 shares of Reorganized Biovest Common Stock have traded at
a price equal to or greater than $1.00 per share, or (ii) for a period of ninety
(90) consecutive Trading Days, the VWAP equals or exceeds $1.50 per share. If
either of the conditions in subparagraph (i) or (ii) has not been satisfied by
the 12 Month Anniversary Date, then any such option shall not be exercisable
thereafter until the first to occur of the following: (a) the satisfaction of
either of the conditions in subparagraph (i) or (ii) above, or (b) the holder of
any such option pays an exercise price to Reorganized Biovest in an amount equal
to the sum of (x) the exercise price stated in such option plus (y) an amount
equal to the difference between $1.00 per share and the exercise price stated in
such option.

7.8.4. Notwithstanding the provisions of Articles 7.8.2 and 7.8.3, the holder of
an Existing Biovest Stock Option may exercise such option provided that the
shares of Reorganized Biovest Common Stock issued upon such exercise are
deposited into an escrow account controlled by Reorganized Biovest and cannot be
sold or transferred until such time that such option would have otherwise become
exercisable under Article 7.8.2 or 7.8.3; provided, however, that this
prohibition on transfer shall not prohibit the transfer of any such shares to a
family member or to an Entity for the benefit of or controlled by a family
member as permitted by the terms of the applicable incentive stock option plan
(provided that the family member or Entity agrees to be bound by the provisions
of Article 7.8.2 or 7.8.3, as the case may be).

 

7.9 Existing Biovest Stock Warrants.

7.9.1 All of the Existing Biovest Stock Warrants are treated as executory
contracts under the Plan. All of the holders of Existing Biovest Stock Warrants
shall retain unaltered all of their legal, equitable and contractual rights
thereunder, subject to the provisions set forth in Articles 7.9.2 and 7.9.3.

 

55



--------------------------------------------------------------------------------

 

7.9.2 Any shares of Reorganized Biovest Common Stock issued, upon exercise, to
the holder of an Existing Biovest Stock Warrant may not be sold or transferred
until after the 12 Month Anniversary Date; provided, however, that this
prohibition on transfer shall not prohibit the transfer of any such shares to a
family member or to an Entity for the benefit of or controlled by a family
member (provided that the family member or Entity agrees to be bound by the
provisions of this Article 7.9.2). Any certificate for such shares shall contain
a legend thereon setting forth the foregoing provisions and restrictions.

7.9.3 Each Existing Biovest Stock Warrant shall be deemed amended to eliminate
any provisions that provide for a recalculation of the exercise price based on
any subsequent sale or offering of Biovest Common Stock.

ARTICLE 8

MEANS OF IMPLEMENTATION OF THE PLAN

 

8.1 General Overview of the Plan.

The Plan provides for the continued operation of the Debtors as Reorganized
Debtors. If the Substantive Consolidation Motion is granted and the Plan is
confirmed by the Bankruptcy Court, then, on the Effective Date of the Plan,
(a) the Properties of all of the Debtors’ Estates will be consolidated into one
estate to be thereafter known as the Biovest Estate, (b) all of the Class 13
Subsidiary Equity Interests will be deemed cancelled, annulled, extinguished and
surrendered without any further action by any party and will be of no further
force and effect, and (c) Reorganized Biovest will thereafter manage the Biovest
Estate and implement the terms of the Plan, including making Distributions of
Cash to Holders of Allowed Claims and issuing the Plan Shares.

The Plan provides for Cash payments to Holders of Allowed Claims and, in certain
instances, the issuance of designated amounts of the Reorganized Biovest Common
Stock to certain Holders of Allowed Claims, all as more particularly described
in Articles 3 and 5 of the Plan. In addition, each Holder of an Allowed Class 12
Equity Interest on the Effective Date will be deemed to receive one (1) share of
Reorganized Biovest Common Stock for each share of Existing Biovest Common Stock
held by such Holder as of the Effective Date, subject to dilution of such
Holder’s percentage ownership interest in Reorganized Biovest as a result of the
issuance of the other Plan Shares.

The Plan shall be implemented on the Effective Date, and the primary source of
the funds necessary to implement the Plan initially will be the Cash of
Reorganized Biovest, including funds to be received from the Exit Financing. At
the present time, the Debtors believe that Reorganized Biovest will have
sufficient funds, as of the Effective Date, to pay in full the expected payments
required under the Plan to the Holders of Allowed Administrative Expense Claims
(including Allowed Administrative Expense Claims of Professionals), Allowed
Secured Tax Claims in Class 5, and Allowed Unsecured Convenience Claims in Class
9. Cash payments to be made under the Plan after the Effective Date to the
Holders of Allowed Priority Tax Claims and Allowed Claims in Classes 1, 2, 4, 6,
7, 8, and 11 will be derived from the operations of Reorganized Biovest or from
any new capital or financing raised by Reorganized Biovest, in each case as
shown in the Projections.

 

56



--------------------------------------------------------------------------------

 

8.2 Effective Date Actions.

8.2.1 Subject to the approval of the Bankruptcy Court and the satisfaction or
waiver of the conditions precedent to the occurrence of the Effective Date
contained in Article 11.2 of the Plan, on or as of the Effective Date, the Plan
shall be implemented, the substantive consolidation of the Liabilities and
Properties of each of the Debtors shall occur on the terms set forth in Article
10.2 of the Plan, and the following actions shall thereafter immediately occur:

 

  8.2.1.1 the Closing shall occur under the Laurus/Valens Settlement Documents;

 

  8.2.1.2 Reorganized Biovest shall make the Initial Distribution as provided in
Article 9.1 of the Plan;

 

  8.2.1.3 Reorganized Biovest shall execute and deliver the Plan Notes and the
Security Documents in accordance with the provisions of the Plan;

 

  8.2.1.4 All of the Class 10 Intercompany Claims and the Class 13 Subsidiary
Equity Interests shall automatically be deemed cancelled, annulled, extinguished
and surrendered without any further action by any party and shall be of no
further force and effect;

 

  8.2.1.5 The Reorganized Biovest Charter shall be filed with the Office of the
Secretary of State of the State of Delaware;

 

  8.2.1.6 Subject to Article 8.2.1.5, Reorganized Biovest shall issue and
distribute the Plan Shares in accordance with the provisions of the Plan;

 

  8.2.1.7 The Biovest Estate shall be automatically substituted for the Debtors
as a party to all contested matters, adversary proceedings, administrative
proceedings and lawsuits, both within and outside of the Bankruptcy Court,
involving the Debtors’ Properties, Claims against the Debtors, the Causes of
Action, and the resolution of Disputed Claims; and

 

  8.2.1.8 Reorganized Biovest shall carry out its other Effective Date
responsibilities under the Plan, including the execution and delivery of all
documentation contemplated by the Plan and the Plan Documents.

 

8.3 Vesting of Property of the Estates in Reorganized Biovest.

On the Effective Date, after giving effect to substantive consolidation as
provided in Article 10.2 of the Plan, and except as otherwise expressly provided
in the Plan, all Property of the Estates (including the Causes of Action and any
net operating losses) shall vest in Reorganized Biovest free and clear of any
and all Liens, Debts, obligations, Claims, Cure Claims, Liabilities, Equity
Interests, and all other interests of every kind and nature except the Permitted
Liens, and the Confirmation

 

57



--------------------------------------------------------------------------------

Order shall so provide. The Reorganized Debtors intend to preserve net operating
losses to the maximum extent permitted under applicable law. As of the Effective
Date, Reorganized Biovest may operate its businesses and use, acquire, and
dispose of its Properties, free of any restrictions of the Bankruptcy Code or
the Bankruptcy Rules, other than those restrictions expressly imposed by the
Plan and the Confirmation Order. All privileges with respect to the Property of
the Debtors’ Estates, including the attorney/client privilege, to which the
Debtors are entitled shall automatically vest in, and may be asserted by or
waived on behalf of, Reorganized Biovest.

 

8.4 Continued Corporate Existence; Dissolution.

8.4.1 Biovest will continue to exist after the Effective Date as a separate
corporate entity, with all of the powers of a corporation under the Delaware
General Corporation Law and pursuant to its certificate of incorporation and
bylaws or other organizational documents in effect prior to the Effective Date,
except to the extent such certificate of incorporation and bylaws or other
organizational documents are amended or amended and restated as provided in the
Plan or the Confirmation Order, without prejudice to any right to terminate such
existence (whether by merger, dissolution or otherwise) under applicable law
after the Effective Date.

8.4.2 By no later than the 6 Month Anniversary Date, Reorganized Biovest shall
file articles or certificates of dissolution of Biovax, AutovaxID, Biolender,
and Biolender II, and shall take all other actions necessary or appropriate to
effect the dissolution of Biovax and AutovaxID as corporations under the laws of
the State of Florida and the dissolution of Biolender and Biolender II as
limited liability companies under the laws of the State of Delaware. All
applicable regulatory or governmental agencies shall take all steps necessary to
allow and effect the prompt dissolution of the Biovest Subsidiaries as provided
herein, without the payment of any fee, tax or charge and without the need for
the filing of reports or certificates. The Confirmation Order shall contain
appropriate language authorizing or incorporating this dissolution procedure.

 

8.5 Corporate Action.

All matters provided for under the Plan involving the corporate structure of the
Debtors or the Reorganized Debtors, or any corporate action to be taken by or
required of the Debtors or the Reorganized Debtors, including all action taken
to approve the Reorganized Biovest Charter and the Reorganized Biovest Bylaws,
shall, as of the Effective Date, be deemed to have occurred and be effective as
provided herein, and shall be authorized and approved in all respects without
any requirement for further action by the stockholders or directors of the
Debtors or the Reorganized Debtors.

 

8.6 Boards of Directors and Executive Officers of the Reorganized Debtors.

8.6.1 Subject to any requirement of Bankruptcy Court approval pursuant to
Section 1129(a)(5) of the Bankruptcy Code, as of the Effective Date, the
executive officers and directors of the Debtors immediately prior to the
Effective Date shall be deemed to be the executive officers and directors of the
Reorganized Debtors without any further action by any party. Pursuant to
Section 1129(a)(5) of the Bankruptcy Code, the Debtors have disclosed, in the
Disclosure Statement, the identity and affiliation of any individual proposed to
serve as an initial director or executive officer of Reorganized Biovest and, to
the extent such individual is an insider other than by virtue of being a
director, the nature of any compensation for such individual.

 

58



--------------------------------------------------------------------------------

 

8.6.2. On and after the Effective Date, the operations of each of the
Reorganized Debtors shall continue to be the responsibility of its Board of
Directors. Each director of each of the Reorganized Debtors shall serve from and
after the Effective Date until his or her successor is duly elected or appointed
and qualified or until his or her earlier death, resignation or removal in
accordance with the applicable articles or certificate of incorporation and
bylaws or other organizational documents of such Reorganized Debtor. Each
executive officer of each of the Reorganized Debtors shall serve from and after
the Effective Date until his or her successor is duly appointed and qualified or
until his or her earlier death, resignation or removal in accordance with the
applicable articles or certificate of incorporation and bylaws or other
organizational documents of such Reorganized Debtor.

8.6.3 From and after the Confirmation Date, the Board of Directors and executive
officers of each of the Debtors and the Reorganized Debtors, as the case may be,
shall have all powers accorded by law to put into effect and carry out the Plan
and the Confirmation Order.

8.6.4 To the extent that, as of the Effective Date, any of the Debtors has in
place employment, indemnification and other agreements with its directors,
officers and employees who will continue in such capacities after the Effective
Date, such agreements shall remain in place after the Effective Date, and the
Reorganized Debtors will continue to honor such agreements, except as otherwise
provided in the Plan. Such agreements may include equity, bonus and other
incentive plans in which directors, officers and other employees of the
Reorganized Debtors may be eligible to participate, including the Existing
Biovest Stock Options.

 

8.7 Amendment and Restatement of Certificate of Incorporation and Bylaws of
Biovest.

8.7.1 The Board of Directors of Biovest shall take such action as may be
necessary to cause the certificate of incorporation of Biovest to be amended and
restated (a) if applicable, to authorize a sufficient number of shares of
Reorganized Biovest Common Stock necessary to meet (i) the requirements set
forth in the Plan as to the issuance of the Plan Shares, and (ii) the
obligations of Reorganized Biovest under the Existing Biovest Stock Options and
the Existing Biovest Stock Warrants, (b) to contain any provisions as may be
required in order that such certificate of incorporation is consistent with the
provisions of the Plan, the Bankruptcy Code, the Confirmation Order, and the
Laurus/Valens Settlement Documents, and (c) to provide, pursuant to
Section 1123(a)(6) of the Bankruptcy Code, for a provision prohibiting the
issuance of non-voting equity securities, but only to the extent required by
Section 1123(a)(6).

8.7.2 The bylaws of Biovest shall be amended and restated as necessary to
satisfy the provisions of the Plan and the Laurus/Valens Settlement Documents
(as amended and restated, the “Reorganized Biovest Bylaws”).

8.7.3 To the extent necessary, the Confirmation Order shall include appropriate
language approving the Reorganized Biovest Charter and the Reorganized Biovest
Bylaws. The Reorganized Biovest Charter and the Reorganized Biovest Bylaws shall
be the charter and bylaws governing

 

59



--------------------------------------------------------------------------------

Reorganized Biovest on and after the Effective Date, subject to any right to
amend the foregoing as permitted by applicable law as such right may be limited
by the terms of the Reorganized Biovest Charter and the Reorganized Biovest
Bylaws.

 

8.8 Issuance of Reorganized Biovest Common Stock.

Reorganized Biovest shall issue and distribute, in accordance with the
provisions of the Plan, shares of Reorganized Biovest Common Stock to those
Entities entitled to receive the Plan Shares hereunder. Exhibit F attached
hereto sets forth a pro forma recapitalization of Reorganized Biovest after
giving effect to the maximum possible issuance of shares of Reorganized Biovest
Common Stock under the terms of the Plan as of the Effective Date (excluding the
DIP Lender Plan Shares), the Laurus/Valens Settlement Documents, the Existing
Biovest Stock Options, and the Existing Biovest Stock Warrants.

 

8.9 Exemptions from Securities Laws.

General. Pursuant to Section 1125(e) of the Bankruptcy Code, any Person that
solicits the acceptance or rejection of a plan, in good faith and in compliance
with the applicable provisions of the Bankruptcy Code, or that participates, in
good faith and in compliance with the applicable provisions of the Bankruptcy
Code, in the offer, issuance, sale, or purchase of a Security, offered or sold
under the plan, of the debtor, is not liable, on account of such solicitation or
participation, for violation of any applicable law, rule, or regulation
governing the solicitation of acceptance or rejection of a plan or the offer,
issuance, sale, or purchase of Securities.

Issuance of Reorganized Biovest Common Stock under the Plan. Section 1145(a) of
the Bankruptcy Code exempts from registration under the Securities Act and under
equivalent state securities or “blue sky” laws (a) the offer or sale under a
plan of reorganization of a Security of a debtor, of an affiliate participating
in a joint plan with a debtor, or of a successor of a debtor under a plan, if
such offer or sale is either (i) in exchange for a claim against, an interest
in, or a claim for an administrative expense in the bankruptcy case concerning,
the debtor or such affiliate, or (ii) “principally in such exchange and partly
for cash or property”, or (b) the offer of a Security through any warrant,
option, right to subscribe, or conversion privilege that was sold in the manner
specified in subparagraph (a) above, or the sale of a Security upon the exercise
of such a warrant, option, right to subscribe, or conversion privilege. The
Debtors believe that the offer and issuance of the Plan Notes and the Plan
Shares in exchange for Claims and Equity Interests under the Plan satisfy the
requirements of Section 1145(a) of the Bankruptcy Code and that such
transactions, therefore, are exempt from registration under federal and state
securities laws. The Confirmation Order will include a finding and conclusion to
the effect that such offer and issuance fall within the exemptions from
registration under the Securities Act and state and local securities laws
pursuant to Section 1145 of the Bankruptcy Code.

Subsequent Transfers of Plan Shares.

Plan Shares Issued Pursuant to Section 1145 Exemption. The Plan Shares may be
freely transferred by most recipients thereof, and all resales of and subsequent
transactions for the Plan Shares are exempt from registration under federal and
state securities laws, unless the holder is an “underwriter” with respect to the
Plan Shares. Section 1145(b)(1) of the Bankruptcy Code defines four types of
“underwriters”:

(i) an Entity that purchases a claim against, an interest in, or a claim for an
administrative expense in the bankruptcy case concerning, the debtor, if such
purchase is with a view to distribution of any Security received or to be
received in exchange for such a claim or interest;

 

60



--------------------------------------------------------------------------------

 

(ii) an Entity that offers to sell Securities offered or sold under a bankruptcy
plan for the holders of such Securities;

(iii) an Entity that offers to buy Securities offered or sold under a bankruptcy
plan from the holders of such Securities, if the offer to buy is (x) with a view
to distribution of such Securities, and (y) under an agreement made in
connection with the plan, with the consummation of the plan, or with the offer
or sale of Securities under the plan; and

(iv) an Entity that is an “issuer” with respect to such Securities, as the term
“issuer” is defined in Section 2(11) of the Securities Act.

Under Section 2(11) of the Securities Act, an “issuer” includes any person
directly or indirectly controlling or controlled by the issuer, or any person
under direct or indirect common control with the issuer. “Control” (as such term
is defined in Rule 405 of Regulation C under the Securities Act) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract, or otherwise. Accordingly, an officer or director of a
reorganized debtor (or its affiliate or successor) under a plan of
reorganization may be deemed to “control” such debtor (and therefore be an
underwriter for purposes of Section 1145), particularly if such management
position is coupled with the ownership of a significant percentage of the
debtor’s (or affiliate’s or successor’s) voting securities. Moreover, the
legislative history of Section 1145 of the Bankruptcy Code suggests that a
creditor who owns at least 10% of the securities of a reorganized debtor may be
presumed to be a “control person.”

To the extent that Persons deemed to be “underwriters” receive Plan Shares
pursuant to the Plan, resales of such Plan Shares by such Persons would not be
exempted by Section 1145(a) of the Bankruptcy Code from registration under the
Securities Act or other applicable law. Persons deemed to be underwriters,
however, may be able to sell such Plan Shares without registration subject to
the provisions of Rule 144 under the Securities Act as discussed below.

Plan Shares Held by Underwriters. Holders of Plan Shares who are deemed to be
“underwriters” within the meaning of Section 1145(b)(1) of the Bankruptcy Code
or who may otherwise be deemed to be “affiliates” of, or to exercise “control”
over, Reorganized Biovest within the meaning of Rule 405 of Regulation C under
the Securities Act, may, in addition to any other exemptions that may be
available under federal and state securities laws, under certain circumstances,
be able to sell their Plan Shares pursuant to the more limited safe harbor
resale provisions of Rule 144 under the Securities Act. Generally, Rule 144
provides that, if certain conditions are met (e.g., volume limitations, manner
of sale, availability of current information about

 

61



--------------------------------------------------------------------------------

the issuer, etc.), specified persons who resell such securities and are
“affiliates” of the issuer of the securities sought to be resold will not be
deemed to be “underwriters” as defined in Section 2(11) of the Securities Act.

The foregoing summary discussion regarding Section 1145 of the Bankruptcy Code
is general in nature and has been included in the Plan solely for informational
purposes. Although the Plan Shares will become freely tradable by most
recipients thereof as described above, it should be noted that there can be no
assurance that an active trading market for the Reorganized Biovest Common Stock
will develop or, if developed, that it will continue. Accordingly, no assurance
can be given concerning the actual market for the Plan Shares or a Person’s
ability to sell the Plan Shares at any particular time. The Debtors do not make
any representations concerning, and do not provide any opinion or advice with
respect to, the securities law and bankruptcy law matters described above. In
view of the uncertainty concerning the availability of exemptions from the
registration requirements of the Securities Act and equivalent state securities
or “blue sky” laws to a recipient of Plan Shares who may be deemed to be an
“underwriter” (within the meaning of Section 1145(b)(1) of the Bankruptcy Code)
and/or an “affiliate” of, or a person who exercises “control” over, Reorganized
Biovest under applicable federal and state securities laws, the Debtors
encourage each Person who is to receive Plan Shares pursuant to the Plan to
consider carefully and consult with its own legal advisor(s) with respect to
such (and any related) matters.

 

8.10 SEC Public Reports.

The Biovest Common Stock is registered under the Exchange Act. Section 13(a) of
the Exchange Act requires that Biovest file with the SEC annual reports on Form
10-K and quarterly reports on Form 10-Q. Following the Petition Date, Biovest
voluntarily ceased filing certain required reports with the SEC, including its
annual reports on Form 10-K for the 2008 and 2009 fiscal years and its quarterly
reports on Form 10-Q for the 2009 fiscal year and the first quarter of the 2010
fiscal year. On July 8, 2010, Biovest filed all of the foregoing reports with
the SEC. On August 16, 2010, Biovest filed with the SEC its Form 10-Q Quarterly
Report for the fiscal quarter ended June 30, 2010. As a result of the foregoing,
Biovest is considered current in its SEC filings as of the date of the Plan.
Each of the above-referenced reports can be accessed on the Internet at
www.sec.gov or on Biovest’s website at www.biovest.com.

 

8.11 Section 1146 Exemption.

Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, distribution,
transfer or exchange of any Security (including the Reorganized Biovest Common
Stock), or the making, delivery or recording of any instrument of transfer,
pursuant to, in implementation of or as contemplated by the Plan or any Plan
Document or the Laurus/Valens Settlement Documents, or the vesting, re-vesting,
transfer or sale of any Property of, by or in the Debtors or their Estates or
Reorganized Biovest pursuant to, in implementation of or as contemplated by the
Plan or any Plan Document or the Laurus/Valens Settlement Documents, or any
transaction arising out of, contemplated by or in any way related to the
foregoing, shall not be subject to any document recording tax, stamp tax,
conveyance fee, intangible or similar tax, mortgage tax, stamp act, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, or other similar tax or governmental assessment, and the
appropriate state or local governmental

 

62



--------------------------------------------------------------------------------

officials or agents shall be, and hereby are, directed to forego the collection
of any such tax or governmental assessment and to accept for filing and
recording any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment.

 

8.12 Pursuit of Causes of Action.

8.12.1 On the Effective Date, the Causes of Action shall be vested in
Reorganized Biovest, except to the extent a Creditor or other third party has
been specifically released from any Cause of Action by the terms of the Plan or
by a Final Order of the Bankruptcy Court. Reorganized Biovest will have the
right, in its sole and absolute discretion, to pursue, not pursue, settle,
release or enforce any Causes of Action without seeking any approval from the
Bankruptcy Court except as provided in Article 8.13. The Debtors are currently
not in a position to express an opinion on the merits of any of the Causes of
Action or on the recoverability of any amounts as a result of any such Causes of
Action. For purposes of providing notice, the Debtors state that any party in
interest that engaged in business or other transactions with the Debtors
Prepetition or that received payments from the Debtors Prepetition may be
subject to litigation to the extent that applicable bankruptcy or non-bankruptcy
law supports such litigation. Reorganized Biovest will fund the costs and
expenses (including legal fees) to pursue the Causes of Action.

8.12.2 No Creditor or other party should vote for the Plan or otherwise rely on
the Confirmation of the Plan or the entry of the Confirmation Order in order to
obtain, or on the belief that it will obtain, any defense to any Cause of
Action. No Creditor or other party should act or refrain from acting on the
belief that it will obtain any defense to any Cause of Action. ADDITIONALLY, THE
PLAN DOES NOT, AND IS NOT INTENDED TO, RELEASE ANY CAUSES OF ACTION OR
OBJECTIONS TO CLAIMS, AND ALL SUCH RIGHTS ARE SPECIFICALLY RESERVED IN FAVOR OF
REORGANIZED BIOVEST. Creditors are advised that legal rights, claims and rights
of action the Debtors may have against them, if they exist, are retained under
the Plan for prosecution unless a Final Order of the Bankruptcy Court authorizes
the Debtors to release such claims. As such, Creditors are cautioned not to rely
on (i) the absence of the listing of any legal right, claim or right of action
against a particular Creditor in the Disclosure Statement, the Plan, or the
Schedules, or (ii) the absence of litigation or demand prior to the Effective
Date of the Plan as any indication that the Debtors or Reorganized Biovest do
not possess or do not intend to prosecute a particular claim or Cause of Action
if a particular Creditor votes to accept the Plan. It is the expressed intention
of the Plan to preserve rights, objections to Claims, and rights of action of
the Debtors, whether now known or unknown, for the benefit of Reorganized
Biovest. A Cause of Action shall not, under any circumstances, be waived as a
result of the failure of the Debtors to describe such Cause of Action with
specificity in the Plan or in the Disclosure Statement; nor shall Reorganized
Biovest, as a result of such failure, be estopped or precluded under any theory
from pursuing such Cause of Action. Nothing in the Plan operates as a release of
any of the Causes of Action.

8.12.3 The Debtors do not presently know the full extent of the Causes of Action
and, for purposes of voting on the Plan, all Creditors are advised that
Reorganized Biovest will have substantially the same rights that a Chapter 7
trustee would have with respect to the Causes of Action. Accordingly, neither a
vote to accept the Plan by any Creditor nor the entry of the Confirmation Order
will act as a release, waiver, bar or estoppel of any Cause of Action against
such

 

63



--------------------------------------------------------------------------------

Creditor or any other Person or Entity, unless such Creditor, Person or Entity
is specifically identified by name as a released party in the Plan, in the
Confirmation Order, or in any other Final Order of the Bankruptcy Court.
Confirmation of the Plan and entry of the Confirmation Order is not intended to
and shall not be deemed to have any res judicata or collateral estoppel or other
preclusive effect that would precede, preclude, or inhibit prosecution of such
Causes of Action following Confirmation of the Plan.

8.12.4 At this time, the Debtors believe the Causes of Action consist primarily
of (i) the Avoidance Actions, and (ii) the Rosensweig Adversary Proceeding.
Because the Plan is premised on the Debtors’ solvency and provides for payment
in full of all Allowed Claims of Creditors, with interest, at the present time,
the Debtors anticipate that no Avoidance Actions will be pursued.

8.12.5 The Debtors and Reorganized Biovest reserve all rights under
Section 506(c) of the Bankruptcy Code with respect to any and all Secured
Claims.

8.12.6 The Biovest Estate shall remain open, even if the Biovest Bankruptcy
Cases shall have been closed, as to any and all Causes of Action until such time
as the Causes of Action have been fully administered and the Causes of Action
Recoveries have been received by Reorganized Biovest.

 

8.13 Prosecution and Settlement of Claims and Causes of Action.

Reorganized Biovest (a) may commence or continue in any appropriate court or
tribunal any suit or other proceeding for the enforcement of any Cause of Action
which the Debtors had or had power to assert immediately prior to the Effective
Date, and (b) may settle or adjust such Cause of Action. From and after the
Effective Date, Reorganized Biovest shall be authorized, pursuant to Bankruptcy
Rule 9019 and Section 105(a) of the Bankruptcy Code, to compromise and settle
any Cause of Action or objection to a Claim in accordance with the following
procedures, which shall constitute sufficient notice in accordance with the
Bankruptcy Code and the Bankruptcy Rules for compromises and settlements: (i) if
the resulting settlement provides for settlement of a Cause of Action or
objection to a Claim originally asserted in an amount equal to or less than
$50,000.00, then Reorganized Biovest may settle the Cause of Action or objection
to Claim and execute necessary documents, including a stipulation of settlement
or release, subject to notifying the United States Trustee and counsel to
Laurus/Valens of the terms of the settlement agreement; provided, however, that
if the United States Trustee or counsel to Laurus/Valens indicates its approval
or does not provide Reorganized Biovest with an objection to the proposed
settlement within ten (10) days after it receives notice of such settlement in
writing, then Reorganized Biovest shall be authorized to accept and consummate
the settlement; and provided further, however, that if a timely written
objection is made by the United States Trustee or counsel to Laurus/Valens to
the proposed settlement, then the settlement may not be consummated without
approval of the Bankruptcy Court in accordance with Bankruptcy Rule 9019; and
(ii) if the resulting settlement involves a Cause of Action or objection to a
Claim originally asserted in an amount exceeding $50,000.00, then Reorganized
Biovest shall be authorized and empowered to settle such Cause of Action or
objection to Claim only upon Bankruptcy Court approval in accordance with
Bankruptcy Rule 9019 and after notice to the Notice Parties.

 

64



--------------------------------------------------------------------------------

 

8.14 Effectuating Documents; Further Transactions.

Prior to the Effective Date, each of the chief executive officer, president,
chief financial officer, or secretary of the Debtors (and, on and after the
Effective Date, each of the chief executive officer, president, chief financial
officer, or secretary of the Reorganized Debtors) shall be authorized to
execute, deliver, file, or record such contracts, instruments, releases,
mortgages, and other agreements or documents, including the Laurus/Valens
Settlement Documents, the Plan Notes and the Security Documents, and take such
actions as may be necessary or appropriate, to effectuate and further evidence
the terms and conditions of the Plan or to otherwise comply with applicable law.

 

8.15 Cancellation of Existing Loan Documents and Agreements.

On the Effective Date, except as otherwise expressly provided in the Plan,
(a) all notes, bonds, indentures, debentures or other instruments or documents
evidencing or creating any indebtedness or obligations of the Debtors with
respect to Claims in Classes 1 through 11 shall be deemed cancelled, and (b) the
obligations of the Debtors under any such notes, bonds, indentures, debentures
or other instruments or documents evidencing or creating any indebtedness or
obligations of the Debtors with respect to Claims in Classes 1 through 11 shall
be discharged.

 

8.16 Exit Financing.

On or as soon as reasonably practicable following the Effective Date,
Reorganized Biovest will obtain new financing (the “Exit Financing”) in an
amount ranging from $3 million to $15 million. Subject to any mandatory
prepayment requirements under the Laurus/Valens Term A Notes, Reorganized
Biovest intends to utilize the proceeds of the Exit Financing to provide
additional working capital to conduct its operations following the Effective
Date and to fund, to the extent necessary, certain Cash payments required to be
made under the Plan on or shortly after the Effective Date. The Exit Financing
will be structured as a private placement equity offering through the sale to
institutional and/or accredited investors of Reorganized Biovest Common Stock
combined with warrants to purchase shares of Reorganized Biovest Common Stock. A
more detailed discussion of the Exit Financing is contained in the section of
the Disclosure Statement entitled “SUMMARY OF THE PLAN—Exit Financing.”

 

8.17 Exclusivity Period.

The Debtors will retain the exclusive right to amend or modify the Plan, and to
solicit acceptances of any amendments to or modifications of the Plan, through
and until the Effective Date.

 

8.18 Dissolution of the Committee.

The Committee shall continue in existence until the later of (i) the 1 Month
Anniversary Date or (ii) the Initial Distribution Date. Thereafter, the
Committee shall be deemed dissolved and the members of the Committee shall be
deemed discharged from all rights, duties and liabilities arising from, or
related to, the Bankruptcy Cases.

 

65



--------------------------------------------------------------------------------

 

ARTICLE 9

PROVISIONS GOVERNING DISTRIBUTIONS

 

9.1 Initial Distribution.

As soon as reasonably practicable (as determined by Reorganized Biovest) after
the Effective Date, Reorganized Biovest shall (i) make the Distributions
required under the Plan to Holders of Allowed Administrative Expense Claims
(including Allowed Administrative Expense Claims of Professionals) and Allowed
Claims in Classes 5 and 9; provided, however, that the Distributions as to
Allowed Administrative Expense Claims of Professionals shall be made no more
than ten (10) days after the Effective Date; and (ii) issue the Plan Shares to
the Holders of Allowed Claims in Classes 2, 3, 4, 6, 7, and 8 as required by the
terms of the Plan ((i) and (ii), collectively, the “Initial Distribution”).
Thereafter, Reorganized Biovest shall make additional Distributions to Holders
of Allowed Claims as and when required by the terms of the Plan.

 

9.2 Execution and Delivery of Plan Notes and Security Documents.

On the Effective Date or the Determination Date, as the case may be, Reorganized
Biovest shall execute and deliver the Plan Notes and the Security Documents.

 

9.3 Determination of Claims.

9.3.1 From and after the Effective Date, Reorganized Biovest shall have the
exclusive authority to, and shall, file, settle, compromise, withdraw, or
litigate to judgment all objections to Claims. Except as to any late-filed
Claims and Claims resulting from the rejection of executory contracts or
unexpired leases, if any, all objections to Claims shall be filed with the
Bankruptcy Court by no later than ninety (90) days following the Effective Date
(unless such period is extended by the Bankruptcy Court upon motion of the
Debtors or Reorganized Biovest), and the Confirmation Order shall contain
appropriate language to that effect. Holders of Unsecured Claims that have not
filed such Claims on or before the Bar Date shall serve the Notice Parties with
any request to the Bankruptcy Court for allowance to file late Unsecured Claims.
If the Bankruptcy Court grants the request to file a late Unsecured Claim, such
Unsecured Claim shall be treated in all respects as a Class 8 Unsecured Claim.
Objections to late-filed Claims and Claims resulting from the rejection of
executory contracts or unexpired leases shall be filed on the later of
(a) ninety (90) days following the Effective Date or (b) the date sixty
(60) days after Reorganized Biovest receives actual notice of the filing of such
Claim.

9.3.2 Notwithstanding any authority to the contrary, an objection to a Claim
shall be deemed properly served on the Holder of the Claim if the Debtors or
Reorganized Biovest, as the case may be, effect service in any of the following
manners: (a) in accordance with Federal Rule of Civil Procedure 4, as modified
and made applicable by Bankruptcy Rule 7004, (b) to the extent counsel for the
Holder of a Claim is unknown, by first class mail, postage prepaid, on the
signatory on the Proof of Claim or other representative identified on the Proof
of Claim or any attachment thereto, or (c) by first class mail, postage prepaid,
on any counsel that has filed a notice of appearance in the Bankruptcy Cases on
behalf of the Holder of a Claim.

 

66



--------------------------------------------------------------------------------

 

9.3.3 Disputed Claims shall be fixed or liquidated in the Bankruptcy Court as
core proceedings within the meaning of 28 U.S.C. § 157(b)(2)(B) unless the
Bankruptcy Court orders otherwise. If the fixing or liquidation of a contingent
or unliquidated Claim would cause undue delay in the administration of the
Bankruptcy Cases, such Claim shall be estimated by the Bankruptcy Court for
purposes of allowance and Distribution. The Debtors or Reorganized Biovest may,
at any time, request that the Bankruptcy Court estimate any contingent or
unliquidated Claim pursuant to Section 502(c) of the Bankruptcy Code regardless
of whether the Debtors or Reorganized Biovest previously objected to such Claim
or whether the Bankruptcy Court has ruled on any such objection. The Bankruptcy
Court shall retain jurisdiction to estimate any Claim at any time during
litigation concerning any objection to any Claim, including during the pendency
of any appeal relating to any such objection. In the event that the Bankruptcy
Court estimates any contingent or unliquidated Claim, such estimated amount will
constitute either the Allowed Amount of such Claim or a maximum limitation on
such Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on such Claim, the Debtors or Reorganized
Biovest may elect to pursue any supplemental proceedings to object to any
ultimate allowance of such Claim. The determination of Claims in Estimation
Hearings shall be binding for purposes of establishing the maximum amount of the
Claim for purposes of allowance and Distribution. All of the aforementioned
Claims objection, estimation and resolution procedures are cumulative and not
exclusive of one another. Procedures for specific Estimation Hearings, including
provisions for discovery, shall be set by the Bankruptcy Court giving due
consideration to applicable Bankruptcy Rules and the need for prompt
determination of the Disputed Claim.

 

9.4 Distributions as to Allowed Claims in Classes 8 and 11.

9.4.1 Each Holder of an Allowed Unsecured Claim in Class 8 who elects Option A
and each Holder of an Allowed Claim in Class 11 shall receive a Cash
Distribution, on the applicable Distribution Date, in the amount provided for in
Article 5 of the Plan.

9.4.2 Notwithstanding any provision herein to the contrary, no Distribution
shall be made to the Holder of a Disputed Claim in Class 8 or in Class 11 unless
and until such Disputed Claim becomes an Allowed Claim. At such time that such
Disputed Claim becomes an Allowed Class 8 Claim or an Allowed Class 11 Claim,
the Holder of such Allowed Class 8 Claim or Allowed Class 11 Claim shall receive
the Distribution to which such Holder is then entitled under the Plan.

9.4.3 Notwithstanding any provision herein to the contrary, if, on any
applicable Distribution Date, the Holder of a Class 8 Claim or a Class 11 Claim
is subject to a proceeding against it by Reorganized Biovest under
Section 502(d) of the Bankruptcy Code, then Reorganized Biovest (in its sole
discretion) may withhold a Distribution to such Holder until the final
resolution of such proceeding.

9.4.4 Distributions to a Holder of an Allowed Claim in Class 8 or Class 11 shall
be made at the address of such Holder set forth in the Schedules or on the books
and records of the Debtors or Reorganized Biovest at the time of the
Distribution, unless Reorganized Biovest has been notified in writing of a
change of address, including by the filing of a Proof of Claim or statement
pursuant to Bankruptcy Rule 3003 by such Holder that contains an address for
such Holder different than the address for such Holder as set forth in the
Schedules. Reorganized Biovest shall not be liable for any Distribution sent to
the address of record of a Holder in the absence of the written change thereof
as provided herein.

 

67



--------------------------------------------------------------------------------

 

9.5 Unclaimed Distributions.

9.5.1 If the Holder of an Allowed Claim fails to negotiate a check for a
Distribution issued to such Holder within sixty (60) days of the date such check
was issued, then Reorganized Biovest shall provide written notice to such Holder
stating that, unless such Holder negotiates such check within thirty (30) days
of the date of such notice, the amount of Cash attributable to such check shall
be deemed to be unclaimed, such Holder shall be deemed to have no further Claim
in respect of such check, such Holder’s Allowed Claim shall no longer be deemed
to be Allowed, and such Holder shall not be entitled to participate in any
further Distributions under the Plan in respect of such Claim.

9.5.2 If a check for a Distribution made pursuant to the Plan to any Holder of
an Allowed Claim is returned to Reorganized Biovest due to an incorrect or
incomplete address for the Holder of such Allowed Claim, and no claim is made in
writing to Reorganized Biovest as to such check within sixty (60) days of the
date such Distribution was made, then the amount of Cash attributable to such
check shall be deemed to be unclaimed, such Holder shall be deemed to have no
further Claim in respect of such check, such Holder’s Allowed Claim shall no
longer be deemed to be Allowed, and such Holder shall not be entitled to
participate in any further Distributions under the Plan in respect of such
Claim.

9.5.3 Any unclaimed Distribution as described above sent by Reorganized Biovest
shall become the property of Reorganized Biovest.

9.5.4 If a stock certificate for Reorganized Biovest Common Stock distributed to
the Holder of an Allowed Claim pursuant to the Plan is returned to Reorganized
Biovest or the Transfer Agent due to an incorrect or incomplete address for the
recipient, and no claim is made in writing to Reorganized Biovest or the
Transfer Agent as to such stock certificate within ninety (90) days of the date
such stock certificate was distributed, then the number of shares of Reorganized
Biovest Common Stock evidenced by such stock certificate shall be deemed to be
unclaimed and such recipient shall be deemed to have no further rights in
respect of such stock certificate or the shares of Reorganized Biovest Common
Stock evidenced thereby.

 

9.6 Transfer of Claim.

In the event that the Holder of any Claim shall transfer such Claim on and after
the Effective Date, such Holder shall immediately advise Reorganized Biovest in
writing of such transfer and provide sufficient written evidence of such
transfer. Reorganized Biovest shall be entitled to assume that no transfer of
any Claim has been made by any Holder unless and until Reorganized Biovest shall
have received written notice to the contrary. Each transferee of any Claim shall
take such Claim subject to the provisions of the Plan and to any request made,
waiver or consent given or other action taken hereunder and, except as otherwise
expressly provided in such notice, Reorganized Biovest shall be entitled to
assume conclusively that the transferee named in such notice shall thereafter be
vested with all rights and powers of the transferor under the Plan.

 

68



--------------------------------------------------------------------------------

 

9.7 One Distribution Per Holder.

If the Holder of a Claim holds more than one Claim in any one Class, all Claims
of such Holder in such Class shall be aggregated and deemed to be one Claim for
purposes of Distribution hereunder, and only one Distribution shall be made with
respect to the single aggregated Claim.

 

9.8 Effect of Pre-Confirmation Distributions.

Nothing in the Plan shall be deemed to entitle the Holder of a Claim that
received, prior to the Effective Date, full or partial payment of such Holder’s
Claim, by way of settlement or otherwise, pursuant to an order of the Bankruptcy
Court, provision of the Bankruptcy Code, or other means, to receive a duplicate
payment in full or in part pursuant to the Plan; and all such full or partial
payments shall be deemed to be payments made under the Plan for purposes of
satisfying the obligations of the Debtors or Reorganized Biovest to such Holder
under the Plan.

 

9.9 No Interest on Claims.

Except as expressly stated in the Plan or otherwise Allowed by a Final Order of
the Bankruptcy Court, no Holder of an Allowed Claim shall be entitled to the
accrual of Postpetition Interest or the payment of Postpetition Interest,
penalties, or late charges on account of such Allowed Claim for any purpose.
Additionally, and without limiting the foregoing, interest shall not accrue or
be paid on any Disputed Claim in respect of the period from the Effective Date
to the date a Disputed Claim becomes an Allowed Claim.

 

9.10 Determination of Voting and Distribution Rights of Holders of Equity
Interests.

9.10.1 All proofs of Equity Interests filed by Holders of Equity Interests to
evidence Equity Interests shall be deemed disallowed, and the stock register
that is maintained by the Transfer Agent shall be deemed to constitute good and
sufficient evidence of the existence, amount, and Holders of Equity Interests.

9.10.2 At the close of business on the Record Date, the Transfer Agent’s stock
transfer ledgers regarding the Equity Interests shall close for the purpose of
voting on the Plan. The Debtors shall not have any obligation to recognize any
transfers of Equity Interests occurring during the period from the Record Date
until the Voting Deadline, but shall be entitled instead to recognize and deal
with, for purposes of voting on the Plan, only those Holders of Equity Interests
reflected on the books of the Transfer Agent as of the close of business on the
Record Date.

9.10.3 In the event that a dispute with respect to the voting or distribution
rights of the Holder of any Equity Interest exists as of the Record Date or as
of the Effective Date, the Debtors or any other party in interest may apply to
the Bankruptcy Court for a determination of such dispute.

 

9.11 Fractional Shares.

The Distribution of shares of Reorganized Biovest Common Stock as provided in
the Plan may mathematically entitle the recipient to a fractional share of
Reorganized Biovest Common

 

69



--------------------------------------------------------------------------------

Stock. Notwithstanding any provision in the Plan to the contrary, payments of
fractions of shares of Reorganized Biovest Common Stock shall not be made and
shall be deemed to be zero. No consideration (Cash or otherwise) shall be
provided in lieu of fractional shares that are deemed to be zero.

 

9.12 Certain Restrictions on Stock Transfers.

Any shares of Reorganized Biovest Common Stock issued to the Holder of an
Allowed Claim in Classes 4, 6, 7, and 8, who is also a holder of at least five
percent (5%) of the issued and outstanding shares of Reorganized Biovest Common
Stock, shall be subject to the following provisions: (a) any restrictions or
limitations under Rule 144(e), (b) a limit on the sale of such shares in any
ninety (90) day period to that number of such shares equal to one percent
(1%) of the issued and outstanding shares of Reorganized Biovest Common Stock,
(c) a prohibition on the sale of any such shares for a period of one hundred
twenty (120) days following any debt or equity raise by Reorganized Biovest of
less than $10,000,000.00, and (d) a prohibition on the sale of any such shares
for a period of one hundred eighty (180) days following any debt or equity raise
by Reorganized Biovest of $10,000,000.00 or more. The Debtors do not believe
that any Class 8 Unsecured Creditor will be subject to the provisions of this
Article 9.12. Any certificate for shares of Reorganized Biovest Common Stock
issued under the Plan to a holder of at least five percent (5%) of the issued
and outstanding shares of Reorganized Biovest Common Stock shall contain a
legend thereon setting forth the foregoing provisions and restrictions.

 

9.13 Compliance with Tax Requirements.

In connection with the Plan, Reorganized Biovest shall comply with all tax
withholding and reporting requirements imposed by federal, state, local and
foreign taxing authorities, and all Distributions hereunder shall be subject to
such withholding and reporting requirements. Notwithstanding the above, each
Holder of an Allowed Claim that is to receive a Distribution under the Plan
shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed by any Governmental Unit, including
income, withholding, and other tax obligations, on account of such Distribution.

ARTICLE 10

SUBSTANTIVE CONSOLIDATION OF THE DEBTORS’ ESTATES

 

10.1 Request for Substantive Consolidation.

The Plan will serve as, and will be deemed to be, a motion by the Debtors for
the entry of an order approving the substantive consolidation (the “Substantive
Consolidation Motion”) of the Liabilities and Properties of each of the Debtors,
subject to the occurrence of the Effective Date. Confirmation of the Plan shall
constitute approval of the Substantive Consolidation Motion by the Bankruptcy
Court, and the Confirmation Order shall contain findings supporting and
conclusions providing for substantive consolidation of the Debtors on the terms
set forth in Article 10.2 below.

 

70



--------------------------------------------------------------------------------

 

10.2 Effect of Substantive Consolidation.

As a result of the substantive consolidation of the Liabilities and Properties
of each of the Debtors, (a) the Biovest Bankruptcy Cases shall be consolidated
into the Bankruptcy Case of Biovest as a single consolidated case; (b) all
Property of the Estate of each Debtor shall be deemed to be Property of the
Biovest Estate; (c) all Claims against each Estate shall be deemed to be Claims
against the Biovest Estate, any Proof of Claim filed against one or more of the
Debtors shall be deemed to be a single Claim filed against the Biovest Estate,
all duplicate Proofs of Claim for the same Claim filed against more than one
Debtor shall be deemed expunged, and all duplicate Claims for the same Claim
scheduled against more than one Debtor shall be deemed expunged; (d) all
Intercompany Claims shall be deemed cancelled, annulled and extinguished, and no
Distributions under the Plan shall be made on account of the Intercompany
Claims; (e) all guarantees by one Debtor of the obligations of any other Debtor
shall be deemed cancelled, annulled and extinguished, and no Distributions under
the Plan shall be made on account of Claims based upon such guarantees; and
(f) for purposes of determining the availability of the right of setoff under
Section 553 of the Bankruptcy Code, each of the Debtors shall be treated as one
consolidated entity so that, subject to the other provisions of Section 553 of
the Bankruptcy Code, debts due to one Debtor may be set off against the debts of
the other Debtor. Substantive consolidation shall not merge or otherwise affect
the separate legal existence of each Debtor, other than with respect to
Distribution rights under the Plan; substantive consolidation shall have no
effect on valid, enforceable and unavoidable Liens, except for Liens that secure
a Claim that is eliminated by virtue of substantive consolidation and Liens
against Collateral that are extinguished by virtue of substantive consolidation;
and substantive consolidation shall not have the effect of creating a Claim in a
Class different from the Class in which a Claim would have been placed in the
absence of substantive consolidation.

ARTICLE 11

CONDITIONS PRECEDENT TO CONFIRMATION

OF THE PLAN AND THE EFFECTIVE DATE

 

11.1 Conditions Precedent to Confirmation of the Plan.

The following are conditions precedent to Confirmation of the Plan, each of
which may be waived by the Debtors:

11.1.1 The Bankruptcy Court shall have made such findings and determinations
regarding the Plan as shall enable the entry of the Confirmation Order in a
manner consistent with the provisions of the Plan.

11.1.2 The Bankruptcy Court shall have made such findings and determinations
regarding the Accentia Plan as shall enable the entry of the Accentia
Confirmation Order in a manner consistent with the provisions of the Accentia
Plan.

11.1.3 The Bankruptcy Court shall have agreed to enter an order granting the
Substantive Consolidation Motion and providing for the substantive consolidation
of the Debtors’ Estates as of the Effective Date in accordance with Article 10.2
of the Plan (such order may be the Confirmation Order).

 

71



--------------------------------------------------------------------------------

 

11.2 Conditions Precedent to the Effective Date.

The Plan shall not be consummated and the Effective Date shall not occur unless
each of the following conditions has been satisfied following the Confirmation
Date or waived by the Debtors:

11.2.1 The Confirmation Order shall be a Final Order.

11.2.2 The Accentia Confirmation Order shall be a Final Order and all of the
conditions precedent to the effective date of the Accentia Plan shall have been
satisfied or waived by the Accentia Debtors.

11.2.3 All conditions precedent to the Closing under the Laurus/Valens
Settlement Documents shall have been satisfied or waived in accordance with the
terms thereof.

11.2.4 All conditions precedent to the closing of the Exit Financing shall have
been satisfied or waived in accordance with the terms thereof.

11.2.5 Each Plan Document shall be in form and substance reasonably acceptable
to the Debtors.

 

11.3 Notice of the Effective Date.

Promptly following the satisfaction, or the waiver by the Debtors, of all of the
conditions set forth in Article 11.2, the Debtors shall file a notice (the
“Effective Date Notice”) with the Bankruptcy Court designating the Effective
Date. The Debtors shall serve the Effective Date Notice on all of the Notice
Parties.

ARTICLE 12

DISCHARGE, EXCULPATION FROM LIABILITY, RELEASE,

AND GENERAL INJUNCTION

 

12.1 Discharge of Claims.

Except as otherwise expressly provided in the Plan or in the Confirmation Order,
the Confirmation Order shall operate as a discharge, pursuant to Section 1141(d)
of the Bankruptcy Code, to the fullest extent permitted by applicable law, as of
the Effective Date, of the Debtors and their Estates and the Reorganized Debtors
from any and all Debts of and Claims of any nature whatsoever against the
Debtors that arose at any time prior to the Effective Date, including any and
all Claims for principal and interest, whether accrued before, on or after the
Petition Date. Except as otherwise expressly provided in the Plan or in the
Confirmation Order, but without limiting the generality of the foregoing, on the
Effective Date, the Debtors and their Estates and the Reorganized Debtors, and
their respective successors or assigns, shall be discharged, to the fullest
extent

 

72



--------------------------------------------------------------------------------

permitted by applicable law, from any Claim or Debt that arose prior to the
Effective Date and from any and all Debts of the kind specified in
Section 502(g), 502(h), or 502(i) of the Bankruptcy Code, whether or not (a) a
Proof of Claim based on such Debt was filed pursuant to Section 501 of the
Bankruptcy Code, (b) a Claim based on such Debt is an Allowed Claim pursuant to
Section 502 of the Bankruptcy Code, or (c) the Holder of a Claim based on such
Debt has voted to accept the Plan. As of the Effective Date, except as otherwise
expressly provided in the Plan or in the Confirmation Order, all Persons and
Entities, including all Holders of Claims or Equity Interests, shall be forever
precluded and permanently enjoined to the fullest extent permitted by applicable
law from asserting directly or indirectly against the Debtors or their Estates
or the Reorganized Debtors, or any of their respective successors and assigns,
or the assets or Properties of any of them, any other or further Claims, Debts,
rights, causes of action, remedies, or Liabilities based upon any act, omission,
document, instrument, transaction, event, or other activity of any kind or
nature that occurred prior to the Effective Date or that occurs in connection
with implementation of the Plan, including any action or proceeding which may be
brought pursuant to the Securities Act or the Exchange Act, and the Confirmation
Order shall contain appropriate injunctive language to that effect. As of the
Effective Date, Holders of Equity Interests shall have no rights arising from or
relating to such Equity Interests, except as otherwise expressly provided in the
Plan. In accordance with the foregoing, except as otherwise expressly provided
in the Plan or in the Confirmation Order, the Confirmation Order shall be a
judicial determination of the discharge or termination of all such Claims and
other Debts and Liabilities against the Debtors, pursuant to Sections 524 and
1141 of the Bankruptcy Code, to the fullest extent permitted by applicable law,
and such discharge shall void any judgment obtained against the Debtors, at any
time, to the extent that such judgment relates to a discharged or terminated
Claim, Liability, or Debt. Notwithstanding the foregoing, Reorganized Biovest
shall remain obligated to make payments to Holders of Allowed Claims and issue
shares of Reorganized Biovest Common Stock as required pursuant to the Plan.

 

12.2 Exculpation from Liability.

The Debtors and their respective Postpetition directors and officers, the
Professionals for the Debtors (acting in such capacity), the Committee and its
members, the Professionals for the Committee (acting in such capacity), and the
DIP Lender (collectively, the “Exculpated Parties”) shall neither have nor incur
any liability whatsoever to any Person or Entity for any act taken or omitted to
be taken in good faith in connection with or related to the formulation,
preparation, dissemination, or confirmation of the Plan, the Disclosure
Statement, any Plan Document, the Exit Financing, the Laurus/Valens Settlement,
or any contract, instrument, release, or other agreement or document created or
entered into, or any other act taken or omitted to be taken, in connection with
the Plan or the Bankruptcy Cases, in each case for the period on and after the
Petition Date and through the Effective Date; provided, however, that this
exculpation from liability provision shall not be applicable to any liability
found by a court of competent jurisdiction to have resulted from fraud or the
willful misconduct or gross negligence of any such party. With respect to
Professionals, the foregoing exculpation from liability provision shall also
include claims of professional negligence arising from the services provided by
such Professionals during the Bankruptcy Cases. Any such claims shall be
governed by the standard of care otherwise applicable to the standard of
negligence claims outside of bankruptcy. The rights granted under this Article
12.2 are cumulative with (and not restrictive of) any and all rights, remedies,
and benefits that the Exculpated Parties have or obtain pursuant to any
provision of the Bankruptcy Code or other applicable law. In furtherance of the
foregoing, the Exculpated Parties shall have the

 

73



--------------------------------------------------------------------------------

fullest protection afforded under Section 1125(e) of the Bankruptcy Code and all
applicable law from liability for violation of any applicable law, rule or
regulation governing the solicitation of acceptance or rejection of a plan or
the offer, issuance, sale or purchase or securities, including the Plan Notes
and the Plan Shares. This exculpation from liability provision is an integral
part of the Plan and is essential to its implementation. Notwithstanding
anything to the contrary contained herein, the provisions of this Article 12.2
shall not release, or be deemed a release of, any of the Causes of Action.

 

12.3 Release.

On the Effective Date, the Debtors, the Reorganized Debtors, the Committee, the
DIP Lender, and any and all Holders of Claims and Equity Interests shall release
unconditionally and hereby are deemed to release unconditionally the Debtors’
Postpetition directors and officers, the members of the Committee, and the
Professionals (collectively, the “Released Parties”) from any and all claims,
obligations, suits, judgments, damages, losses, rights, remedies, causes of
action, charges, costs, debts, indebtedness, or liabilities whatsoever, whether
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise, based in whole or in part upon any act or omission,
transaction, event or other occurrence taking place between the Petition Date
and the Effective Date, which is in any way relating to the Debtors, the
Bankruptcy Cases, any Property of the Debtors, the business or operations of the
Debtors, the Exit Financing, any Plan Documents, the Plan, the Laurus/Valens
Settlement, or any of the transactions contemplated thereby; provided, however,
that this release provision shall not be applicable to any liability found by a
court of competent jurisdiction to have resulted from fraud or the willful
misconduct or gross negligence of any such party. With respect to Professionals,
the foregoing exclusion from this release provision shall also include claims of
professional negligence arising from the services provided by such Professionals
during the Bankruptcy Cases. Any such claims shall be governed by the standard
of care otherwise applicable to the standard of negligence claims outside of
bankruptcy. The Confirmation Order shall enjoin the prosecution by any Person or
Entity, whether directly, derivatively or otherwise, of any such claim,
obligation, suit, judgment, damage, loss, right, remedy, cause of action,
charge, cost, debt, indebtedness, or liability which arose or accrued during
such period or was or could have been asserted against any of the Released
Parties, except as otherwise provided in the Plan or in the Confirmation Order.
Each of the Released Parties shall have the right to independently seek
enforcement of this release provision. This release provision is an integral
part of the Plan and is essential to its implementation. Notwithstanding
anything to the contrary contained herein, the provisions of this Article 12.3
shall not release, or be deemed a release of, any of the Causes of Action.

 

12.4 General Injunction.

Pursuant to Sections 105, 1123, 1129 and 1141 of the Bankruptcy Code, in order
to preserve and implement the various transactions contemplated by and provided
for in the Plan, as of the Effective Date, except as otherwise expressly
provided in the Plan or in the Confirmation Order, all Persons or Entities that
have held, currently hold or may hold a Claim, Debt, or Liability that is
discharged or terminated pursuant to the terms of the Plan are and shall be
permanently enjoined and forever barred to the fullest extent permitted by law
from taking any of the following actions on account of any such discharged or
terminated Claims, Debts, or Liabilities, other than actions brought to enforce
any rights or obligations under the Plan or the Plan Documents: (a) commencing
or continuing in any manner any action or other proceeding against the Debtors
or the Reorganized

 

74



--------------------------------------------------------------------------------

Debtors or their respective Properties; (b) enforcing, attaching, collecting or
recovering in any manner any judgment, award, decree or order against the
Debtors or the Reorganized Debtors or their respective Properties; (c) creating,
perfecting or enforcing any Lien or encumbrance against the Debtors or the
Reorganized Debtors or their respective Properties; (d) asserting a setoff,
right of subrogation or recoupment of any kind against any debt, liability or
obligation due to the Debtors or the Reorganized Debtors; (e) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of the Plan or the Confirmation Order; or
(f) interfering with or in any manner whatsoever disturbing the rights and
remedies of the Debtors or the Reorganized Debtors under the Plan and the Plan
Documents and the other documents executed in connection therewith. The Debtors
and the Reorganized Debtors shall have the right to independently seek
enforcement of this general injunction provision. This general injunction
provision is an integral part of the Plan and is essential to its
implementation. Notwithstanding anything to the contrary contained herein, the
provisions of this Article 12.4 shall not release, or be deemed a release of,
any of the Causes of Action.

 

12.5 Term of Certain Injunctions and Automatic Stay.

12.5.1 All injunctions or automatic stays for the benefit of the Debtors
pursuant to Sections 105, 362 or other applicable provisions of the Bankruptcy
Code, or otherwise provided for in the Bankruptcy Cases, and in existence on the
Confirmation Date, shall remain in full force and effect following the
Confirmation Date and until the Final Decree Date, unless otherwise ordered by
the Bankruptcy Court.

12.5.2 With respect to all lawsuits pending in courts in any jurisdiction (other
than the Bankruptcy Court) that seek to establish the Debtors’ liability on
Prepetition Claims asserted therein and that are stayed pursuant to Section 362
of the Bankruptcy Code, such lawsuits shall be deemed dismissed as of the
Effective Date, unless the Debtors affirmatively elect to have the Debtors’
liability established by such other courts, and any pending motions seeking
relief from the automatic stay for purposes of continuing any such lawsuits in
such other courts shall be deemed denied as of the Effective Date, and the
automatic stay shall continue in effect, unless the Debtors affirmatively elect
to have the automatic stay lifted and to have the Debtors’ liability established
by such other courts; and the Prepetition Claims at issue in such lawsuits shall
be determined and either Allowed or disallowed in whole or part by the
Bankruptcy Court pursuant to the applicable provisions of the Plan, unless
otherwise elected by the Debtors as provided herein.

 

12.6 No Liability for Tax Claims.

Unless a taxing Governmental Unit has asserted a Claim against the Debtors
before the Governmental Unit Bar Date or Administrative Expense Claim Bar Date
established therefor, no Claim of such Governmental Unit shall be Allowed
against the Debtors, the Reorganized Debtors or their respective directors,
officers, employees or agents for taxes, penalties, interest, additions to tax
or other charges arising out of (i) the failure, if any, of the Debtors, any of
their Affiliates, or any other Person or Entity to have paid tax or to have
filed any tax return (including any income tax return or franchise tax return)
in or for any prior year or period, or (ii) an audit of any return for a period
before the Petition Date.

 

75



--------------------------------------------------------------------------------

 

12.7 Regulatory or Enforcement Actions.

Nothing in this Plan shall restrict any federal government regulatory agency
from pursuing any regulatory or police enforcement action or performing its
statutory duties against any Person or Entity in any forum, but only to the
extent not prohibited by the automatic stay of Section 362 of the Bankruptcy
Code or discharged or enjoined pursuant to Section 524 or 1141(d) of the
Bankruptcy Code. Nothing contained in this Article 12.7 is intended to, nor
shall it, supersede or alter any applicable provisions of the Bankruptcy Code.

ARTICLE 13

RETENTION OF JURISDICTION

 

13.1 General Retention.

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, until the Biovest Bankruptcy Cases are closed, the Bankruptcy
Court shall retain the fullest and most extensive jurisdiction of the Biovest
Bankruptcy Cases that is permitted by applicable law, including that necessary
to ensure that the purposes and intent of the Plan are carried out provided,
however, that notwithstanding anything to the contrary contained in this Article
13, following the Closing Date, the state and/or federal courts in the State of
New York will have jurisdiction over the Laurus/Valens Settlement Documents.

 

13.2 Specific Purposes.

In addition to the general retention of jurisdiction set forth in Article 13.1,
after Confirmation of the Plan and until the Biovest Bankruptcy Cases are
closed, the Bankruptcy Court shall retain jurisdiction of the Biovest Bankruptcy
Cases for the following specific purposes.

13.2.1 to allow, disallow, determine, liquidate, classify, estimate or establish
the priority or secured or unsecured status of any Claim or Equity Interest,
including the resolution of any application for an Administrative Expense Claim,
and to determine any and all objections to the allowance or priority of Claims
or Equity Interests;

13.2.2 to determine any and all cases, controversies, suits or disputes arising
under or relating to the Biovest Bankruptcy Cases, the Plan or the Confirmation
Order (including regarding the effect of any release, exculpation from
liability, discharge, limitation of liability, or injunction provisions provided
for herein or affected hereby and regarding whether the conditions precedent to
the consummation and/or Effective Date of the Plan have been satisfied);

13.2.3 to determine any and all applications for allowance of compensation of
Professionals and reimbursement of expenses under Section 330, 331 or 503(b) of
the Bankruptcy Code arising out of or relating to the Biovest Bankruptcy Cases;
provided, however, that this retention of jurisdiction shall not require prior
Bankruptcy Court approval of the payment of fees and reimbursement of expenses
of Professionals incurred after the Effective Date unless an objection to such
fees and expenses has been made by Reorganized Biovest;

 

76



--------------------------------------------------------------------------------

 

13.2.4 to determine any and all motions pending as of the date of the
Confirmation Hearing (including pursuant to the Plan) for the rejection,
assumption, or assignment of executory contracts or unexpired leases to which
the Debtors are a party or with respect to which the Debtors may be liable, and
to determine the allowance of any Claims resulting from the rejection thereof or
any Cure Claims;

13.2.5 to determine any and all motions, applications, adversary proceedings
(including the Rosensweig Adversary Proceeding), contested or litigated matters,
Causes of Action, and any other matters involving the Debtors or Reorganized
Biovest commenced in connection with, or arising during, the Biovest Bankruptcy
Cases and pending on the Effective Date, including approval of proposed
settlements thereof;

13.2.6 to enforce, interpret and administer the terms and provisions of the Plan
and the Plan Documents;

13.2.7 to modify any provisions of the Plan to the fullest extent permitted by
the Bankruptcy Code and the Bankruptcy Rules;

13.2.8 to consider and act on the compromise and settlement of any Claim against
or Equity Interest in the Debtors or their respective Estates;

13.2.9 to assure the performance by Reorganized Biovest of its obligations under
the Plan;

13.2.10 to correct any defect, cure any omission, reconcile any inconsistency or
make any other necessary changes or modifications in or to the Disclosure
Statement, the Plan, the Plan Documents, the Confirmation Order, or any exhibits
or schedules to the foregoing, as may be necessary or appropriate to carry out
the purposes and intent of the Plan, including the adjustment of the date(s) of
performance under the Plan in the event the Effective Date does not occur as
provided herein so that the intended effect of the Plan may be substantially
realized thereby;

13.2.11 to resolve any disputes concerning any release or exculpation of, or
limitation of liability as to, a non-debtor (including any Professional)
hereunder or the injunction against acts, employment of process or actions
against such non-debtor (including any Professional) arising hereunder;

13.2.12 to enforce all orders, judgments, injunctions and rulings entered in
connection with the Biovest Bankruptcy Cases;

13.2.13 to enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases,
indentures and other agreements or documents created in connection with the
Plan, the Disclosure Statement or the Confirmation Order, including the Plan
Documents;

 

77



--------------------------------------------------------------------------------

 

13.2.14 to review and approve any sale or transfer of assets or Property by the
Debtors or the Reorganized Debtors, including prior to or after the date of the
Plan, and to determine all questions and disputes regarding such sales or
transfers;

13.2.15 to determine all questions and disputes regarding title to the assets or
Property of the Debtors, the Estates, the Biovest Estate, or the Reorganized
Debtors;

13.2.16 to determine any and all matters, disputes and proceedings relating to
the Causes of Action, whether arising before or after the Effective Date;

13.2.17 to determine any motions or contested matters involving taxes, tax
refunds, tax attributes, tax benefits and similar or related matters with
respect to the Debtors arising on or prior to the Effective Date or arising on
account of transactions contemplated by the Plan;

13.2.18 to resolve any determinations which may be requested by the Debtors or
Reorganized Biovest of any unpaid or potential tax liability or any matters
relating thereto under Sections 505 and 1146 of the Bankruptcy Code, including
tax liability or such related matters for any taxable year or portion thereof
ending on or before the Effective Date;

13.2.19 to issue injunctions, enter and implement other orders or take such
other actions as may be necessary or appropriate to restrain interference by any
Person or Entity with consummation, implementation or enforcement of the Plan or
the Confirmation Order;

13.2.20 to enter and implement such orders as are necessary or appropriate if
the Confirmation Order is for any reason modified, stayed, reversed, revoked or
vacated;

13.2.21 to determine any other matters that may arise in connection with or
relating to the Plan, the Disclosure Statement, the Confirmation Order or the
Plan Documents;

13.2.22 to enter such orders as are necessary to implement and enforce the
injunctions described herein;

13.2.23 to enforce the obligations of any purchaser of any Property of the
Debtors;

13.2.24 to enter an order on the Substantive Consolidation Motion or any other
motion filed by the Debtors to seek substantive consolidation of some or all of
the Debtors;

13.2.25 to adjudicate any and all disputes or issues arising from or relating to
the distribution of the Reorganized Biovest Common Stock, including any dispute
or issue regarding the application of Section 1145 of the Bankruptcy Code;

13.2.26 to determine such other matters and for such other purposes as may be
provided for in the Confirmation Order or as may from time to time be authorized
under the provisions of the Bankruptcy Code or any other applicable law; and

13.2.27 to enter an order concluding and terminating the Biovest Bankruptcy
Cases.

 

78



--------------------------------------------------------------------------------

 

13.3 Closing of the Biovest Bankruptcy Cases.

In addition to the retention of jurisdiction set forth in Articles 13.1 and
13.2, the Bankruptcy Court shall retain jurisdiction of the Biovest Bankruptcy
Cases to enter an order reopening the Biovest Bankruptcy Cases after they have
been closed.

ARTICLE 14

MODIFICATION OF PLAN AND CONFIRMATION OVER OBJECTIONS

 

14.1 Modification of Plan.

14.1.1 The Debtors may modify the Plan at any time prior to the entry of the
Confirmation Order provided that the Plan, as modified, and the Disclosure
Statement meet applicable Bankruptcy Code and Bankruptcy Rules requirements.
Specifically, the Debtors may modify the Plan under this Article 14.1.1 to
satisfy any requirements under Section 1145 of the Bankruptcy Code, including to
shorten the term of any of the Plan Notes, with the consent of the Committee,
and any such modifications shall be deemed non-material and to not materially
adversely affect the interests, rights, or treatment of any Class of Claims or
Equity Interests under the Plan.

14.1.2 After the entry of the Confirmation Order, the Debtors (prior to the
Effective Date) or Reorganized Biovest (on and after the Effective Date) may
modify the Plan to remedy any defect or omission herein, or to reconcile any
inconsistencies between the Plan and the Confirmation Order, as may be necessary
to carry out the purposes and effects of the Plan, provided that (a) the Debtors
or Reorganized Biovest (as the case may be) obtain Bankruptcy Court approval for
such modification, after notice to the Notice Parties and a hearing, and
(b) such modification does not materially adversely affect the interests,
rights, or treatment of any Class of Claims or Equity Interests under the Plan.

14.1.3 After the entry of the Confirmation Order and before substantial
consummation of the Plan, the Debtors (prior to the Effective Date) or
Reorganized Biovest (on and after the Effective Date) may modify the Plan in a
way that materially adversely affects the interests, rights, or treatment of a
Class of Claims or Equity Interests, provided that (a) the Plan, as modified,
meets applicable Bankruptcy Code requirements, (b) the Debtors or Reorganized
Biovest (as the case may be) obtain Bankruptcy Court approval for such
modification, after notice to the Notice Parties and the Class of Claims or
Equity Interests materially adversely affected and a hearing, (c) such
modification is accepted by (i) at least two-thirds in dollar amount, and more
than one-half in number, of the Allowed Claims actually voting in each Class of
Claims adversely affected by such modification or (ii) at least two-thirds in
amount of Allowed Equity Interests actually voting in each Class of Equity
Interests adversely affected by such modification, and (d) the Debtors or
Reorganized Biovest (as the case may be) comply with Section 1125 of the
Bankruptcy Code with respect to the Plan, as modified.

14.1.4 Notwithstanding anything to the contrary contained in this Article 14.1
or elsewhere in the Plan, the Plan may not be altered, amended or modified
without the written consent of the Debtors (prior to the Effective Date) or
Reorganized Biovest (on and after the Effective Date) and Laurus/Valens.

 

79



--------------------------------------------------------------------------------

 

14.2 Confirmation Over Objections.

In the event any Impaired Class of Claims or Equity Interests votes against the
Plan, and the Plan is not revoked or withdrawn in accordance with Article 15.2,
the Debtors hereby request, and shall be allowed, to modify the terms of the
Plan to effect a “cramdown” on such dissenting Class by (a) restructuring the
treatment of any Class on terms consistent with Section 1129(b)(2)(B) of the
Bankruptcy Code, or (b) deleting distributions to all Classes at or below the
level of the objecting Class, or reallocating such distributions, until such
impaired senior Classes are paid in accordance with the absolute priority rule
of Section 1129(b) of the Bankruptcy Code. The Debtors may make such
modifications or amendments to the Plan and such modifications or amendments
shall be filed with the Bankruptcy Court and served on all parties in interest
entitled to receive notice prior to the Confirmation Hearing. No such
modifications shall require any resolicitation of acceptances as to the Plan by
any Class of Claims or Equity Interests unless the Bankruptcy Court shall
require otherwise. Notwithstanding any provision of the Plan to the contrary,
the Debtors reserve any and all rights they may have to challenge the validity,
perfection, priority, scope and extent of any Liens in respect to any Secured
Claims and the amount of any Secured Claims, the Holders of which have not
accepted the Plan.

ARTICLE 15

MISCELLANEOUS PROVISIONS

 

15.1 No Admissions.

The Plan provides for the resolution, settlement and compromise of Claims
against and Equity Interests in the Debtors. Nothing herein shall be construed
to be an admission of any fact or otherwise binding upon the Debtors in any
manner prior to the Effective Date.

 

15.2 Revocation or Withdrawal of the Plan.

The Debtors reserve the right to revoke or withdraw the Plan prior to the
Confirmation Date. If the Debtors revoke or withdraw the Plan, or if
Confirmation of the Plan does not occur, then the Plan shall be deemed null and
void in all respects and nothing contained in the Plan shall be deemed to
(a) constitute a waiver or release of any Claims against, or Equity Interests
in, the Debtors or any other Person, or (b) prejudice in any manner the rights
of the Debtors or any other Person in any further proceedings involving the
Debtors.

 

15.3 Standard for Approval of the Bankruptcy Court.

In the event any of the matters described herein are brought for approval before
the Bankruptcy Court, then any such approval shall mean the entry of an order by
the Bankruptcy Court approving the matter using the standards for approval of
similar matters by a Chapter 11 debtor in possession.

 

80



--------------------------------------------------------------------------------

 

15.4 Further Assurances.

Each of the Debtors and Reorganized Biovest agree, and are hereby authorized, to
execute and deliver any and all papers, documents, contracts, agreements and
instruments which may be necessary to carry out and implement the terms and
conditions of the Plan.

 

15.5 Headings.

The headings and table of contents used in the Plan are for convenience and
reference only and shall not constitute a part of the Plan for any other purpose
or in any manner affect the construction of the provisions of the Plan.

 

15.6 Notices.

All notices, requests or other communications in connection with, or required to
be served by, the Plan shall be in writing and shall be sent by United States
first class mail, postage prepaid, or by overnight delivery by a recognized
courier service, and addressed as follows: (i) if to the Debtors or Reorganized
Biovest, Biovest International, Inc., Attn: Samuel S. Duffey, 324 South Hyde
Park Avenue, Suite 350, Tampa, Florida 33606, with a copy to Charles A. Postler,
Esq., Stichter, Riedel, Blain & Prosser, P.A., 110 East Madison Street, Suite
200, Tampa, Florida 33602, (ii) if to Laurus/Valens, c/o Stuart Komrower, Esq.,
Cole, Schotz, Meisel, Forman & Leonard, P.A., 25 Main Street, Hackensack, New
Jersey 07601 and Robert B. Glenn, Glenn Rasmussen Fogarty & Hooker, P.A., 100 S.
Ashley Drive, Suite 1300, Tampa, Florida 33602, and (iii) if to the Committee,
c/o Adam H. Friedman, Esq., Olshan Grundman Frome Rosenzwieg & Wolosky, LLP,
Park Avenue Tower, 65 East 55th Street, New York, New York 10022 and Paul J.
Battista, Esq., Genovese Joblove & Battista, P.A., 100 S.E. Second Street, 44th
Floor, Miami, Florida 33131. Copies of all notices under the Plan to any party
shall be given to each of the parties listed above contemporaneously with the
giving of such notice. Any of the parties listed above may change the person or
address to whom or to which notices are to be given hereunder by filing a
written instrument to that effect with the Bankruptcy Court. Notwithstanding
anything to the contrary contained in the Plan, no notice shall be required
hereunder to the Committee if it is no longer in existence.

 

15.7 Governing Law.

Except to the extent that federal law (including the Bankruptcy Code or the
Bankruptcy Rules) is applicable, or where the Plan or the provision of any
contract, instrument, release, indenture or other agreement or document entered
into in connection with the Plan provides otherwise, the rights and obligations
arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without giving effect to the
principles of conflicts of law thereof. Notwithstanding anything to the contrary
contained in the Plan, all of the Laurus/Valens Settlement Documents (except for
the DIP Lender Subordination Agreement) will be governed by the laws of the
State of New York.

 

81



--------------------------------------------------------------------------------

 

15.8 Limitation on Allowance.

No attorneys’ fees, punitive damages, penalties, exemplary damages, or interest
shall be paid with respect to any Claim or Equity Interest except as otherwise
expressly provided in the Plan or as Allowed by a Final Order of the Bankruptcy
Court.

 

15.9 Estimated Claims.

To the extent any Claim is estimated for any purpose other than for voting on
the Plan, then in no event shall such Claim be Allowed in an amount greater than
the estimated amount.

 

15.10 Consent to Jurisdiction.

Upon any default under the Plan, the Debtors and Reorganized Biovest consent to
the jurisdiction of the Bankruptcy Court and agree that the Bankruptcy Court
shall be the preferred forum for all proceedings relating to any such default.

By accepting any Distribution under or in connection with the Plan, by filing
any Proof of Claim, by filing any Administrative Expense Claim or Cure Claim, by
voting on the Plan, by reason of being served with notice of the filing of the
Bankruptcy Cases or the Confirmation Hearing, or by entering an appearance in
the Bankruptcy Cases, Creditors, Holders of Equity Interests and other parties
in interest, including foreign Creditors and foreign parties in interest, have
consented, and shall be deemed to have expressly consented, to the jurisdiction
of the Bankruptcy Court for all purposes with respect to any and all matters
relating to, arising under or in connection with the Debtors, the Plan or the
Bankruptcy Cases, including the matters and purposes set forth in Article 13 of
the Plan. The Bankruptcy Court shall maintain jurisdiction to the fullest extent
allowed under applicable law over all matters set forth in Article 13 of the
Plan.

 

15.11 Setoffs.

Subject to the limitations provided in Section 553 of the Bankruptcy Code,
Reorganized Biovest may, but shall not be required to, set off against any Claim
and any Distribution to be made pursuant to the Plan in respect of such Claim,
claims of any nature whatsoever the Debtors or Reorganized Biovest may have
against the Holder of such Claim, but neither the failure to do so nor the
allowance of any Claim hereunder shall constitute a waiver or release by
Reorganized Biovest of any such claim that the Debtors or Reorganized Biovest
may have against the Holder of such Claim.

 

15.12 Successors and Assigns.

The rights, benefits, duties and obligations of any Person or Entity named or
referred to in the Plan shall be binding upon, and shall inure to the benefit
of, any heir, executor, administrator, successor or assign of such Person or
Entity.

 

82



--------------------------------------------------------------------------------

 

15.13 Modification of Payment Terms.

Reorganized Biovest reserves the right to modify the treatment of any Allowed
Claim, as provided in Section 1123(a)(4) of the Bankruptcy Code, at any time
after the Effective Date, upon the consent of the Holder of such Allowed Claim.

 

15.14 Entire Agreement.

The Plan and the Plan Documents set forth the entire agreement and undertakings
relating to the subject matter thereof and supersede all prior discussions and
documents. No Person or Entity shall be bound by any terms, conditions,
definitions, warranties, understandings, or representations with respect to the
subject matter thereof, other than as expressly provided for therein or as may
hereafter be agreed to by such Person or Entity in writing.

 

15.15 Severability of Plan Provisions.

If, prior to Confirmation of the Plan, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy
Court, at the request of the Debtors, shall have the power to alter or interpret
such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held
to be invalid, void or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding,
alteration or interpretation, the remainder of the terms and provisions of the
Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide
that each term or provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable.

 

15.16 Controlling Document.

To the extent the Confirmation Order or the Plan is inconsistent with the
Disclosure Statement or any agreement entered into between the Debtors or
Reorganized Biovest and any third party, unless otherwise expressly provided in
the Plan or the Confirmation Order or the Laurus/Valens Settlement Documents,
the Confirmation Order and the Plan shall control over the Disclosure Statement
and any such agreement. The Confirmation Order (and any other Final Orders of
the Bankruptcy Court) shall be construed together and consistent with the terms
of the Plan; provided, however, to the extent the Confirmation Order is
inconsistent with the Plan, the Confirmation Order shall control over the Plan.

 

15.17 Plan Supplement.

The Plan Supplement shall be filed with the Bankruptcy Court and posted at
www.srbp.com at least ten (10) days prior to the Voting Deadline; provided,
however, that the Debtors may amend the Plan Supplement through and including
the Confirmation Date. Upon its filing with the Bankruptcy Court, the Plan
Supplement may be inspected at the Clerk’s Office during normal business hours,
may be obtained from the Bankruptcy Court’s copying service upon the payment of
the appropriate charges, or may be obtained from Bankruptcy Counsel’s website at
www.srbp.com.

 

83



--------------------------------------------------------------------------------

 

15.18 Computation of Time.

In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply.

 

15.19 Substantial Consummation.

The Plan shall be deemed to be substantially consummated within the meaning of
Section 1101 of the Bankruptcy Code upon commencement by Reorganized Biovest of
the Initial Distribution described in Article 9.1 of the Plan.

 

84



--------------------------------------------------------------------------------

 

Dated as of August 16, 2010     Respectfully submitted,     BIOVEST
INTERNATIONAL, INC.     By:  

/s/ David Moser

      David Moser, Secretary     BIOVAX, INC.     By:  

/s/ David Moser

      David Moser, Secretary     AUTOVAXID, INC.     By:  

/s/ David Moser

      David Moser, Secretary     BIOLENDER, LLC     By:  

/s/ David Moser

      David Moser, Secretary of       Biovest International, Inc., Member    
BIOLENDER II, LLC     By:  

/s/ David Moser

      David Moser, Secretary of       Biovest International, Inc., Member      

/s/ Charles A. Postler

      Charles A. Postler (Florida Bar No. 455318)       STICHTER, RIEDEL, BLAIN
& PROSSER, P.A.       110 East Madison Street, Suite 200       Tampa, Florida
33602       Telephone:   (813) 229-0144       Facsimile:   (813) 229-1811      
Email: cpostler@srbp.com       Counsel for Debtors and Debtors in Possession

 

85



--------------------------------------------------------------------------------

 

EXHIBIT A

DIP Loan Documents

 

1. $3,000,000 Secured Promissory Note dated December 22, 2008, executed by
Biovest International, Inc. in favor of Corps Real, LLC

 

2. Security Agreement dated December 22, 2008, executed by Biovest
International, Inc. in favor of Corps Real, LLC

 

3. UCC-1 filed with the State of Florida on January 27, 2009, Filing No.
200909923114 (Biovest International, Inc., debtor/Corps Real, LLC, secured
party)

 

4. UCC-1 filed with the State of Minnesota on January 27, 2009, Filing No.
200914723788 (Biovest International, Inc., debtor/Corps Real, LLC, secured
party)

 

5. UCC-1 filed with the State of Delaware on December 24, 2008, Filing No. 2008
4277149 (Biovest International, Inc., debtor/Corps Real, LLC, secured party)



--------------------------------------------------------------------------------

 

EXHIBIT B

Schedule of Intercompany Claims

(Biovest International, Inc. and Biovest Subsidiaries)

 

CREDITOR

  

DEBTOR

  

AMOUNT

  Biovax, Inc.    AutovaxID, Inc.    $ 4,726.28    Biolender II, LLC   
AutovaxID, Inc.      472,256.63    Biovest International, Inc.    AutovaxID,
Inc.      127,760.60    Biolender, LLC    Biovax, Inc.      50,738.26   
Biolender, LLC    Biovest International, Inc.      77,641.74    Biovest
International, Inc.    Biolender II, LLC      633.99    Biovest International,
Inc.    Biovax, Inc.      6,878,333.34   



--------------------------------------------------------------------------------

 

EXHIBIT C

Rejected Contracts

 

Debtor

  

Third Party to Contract

   Date of
Contract     

Title of Contract

Biovest

   AutovaxID, Inc.      02/20/2007       Non-Refundable Deposit Agreement

Biovest

   AutovaxID, Inc.      02/23/2007       Addendum to Non-Refundable Deposit
Agreement

Biovest

   Dr. Walter Urba – Robert Franz Cancer Ctr      04/22/2003       General
Contract Services Agreement

Biovest

   ClinStar LLC      09/07/2006       Clinical Trial Management Contract

Biovax

   Copiers Etc.       Service Agreement

Biovest

   META Associates, LLC      11/16/2006       Data Monitoring Committee
Agreement

Biovest

   Maxim Group      05/13/2008       Letter Agreement for private placement
agent services

Biovest

   PPD Development, LLP      09/30/2004       Master Services Agreement

Biovest

   PPD Development, LLP      06/09/2005       Consulting Agreement

Biovest

   Rodman & Renshaw, LLC      06/25/2007       Letter Agreement for private
placement agent services

Biovest

   SPRI International, LLC      08/10/2006       Agreement for Clinical Services

Biovest

   Dennis Ryll, M.D.      04/25/2006       Indemnity Agreement – NMTC I

Biovest

   Donald Ferguson      04/25/2006       Indemnity Agreement – NMTC I

Biovest

   Francis E. O’Donnell, Jr., M.D.      04/25/2006       Indemnity Agreement –
NMTC I

Biovest

   Ronald E. Osman      04/25/2006       Indemnity Agreement – NMTC I

Biovest

   Steven Stogel      04/25/2006       Indemnity Agreement – NMTC I

Biovest

   Dennis Ryll, M.D.      12/2006       Indemnity Agreement – NMTC II

Biovest

   Donald Ferguson      12/2006       Indemnity Agreement – NMTC II

Biovest

   Francis E. O’Donnell, Jr., M.D.      12/2006       Indemnity Agreement – NMTC
II

Biovest

   Hopkins Capital Group II, LLC      12/2006       Indemnity Agreement – NMTC
II

Biovest

   O’Donnell Irrevocable Trust      12/2006       Indemnity Agreement – NMTC II

Biovest

   Ronald E. Osman      12/2006       Indemnity Agreement – NMTC II

Biovest

   Steven Stogel      12/2006       Indemnity Agreement – NMTC II

Biovest

   Steven R. Arikian, M.D.      12/2006       Indemnity Agreement – NMTC II

Biovest

   Alan M. Pearce      12/2006       Indemnity Agreement – NMTC II

Biovest

   Dennis Ryll, M.D.      09/05/2006       Indemnity Agreement – Pulaski Bank

Biovest

   Donald Ferguson      09/05/2006       Indemnity Agreement – Pulaski Bank

Biovest

   Hopkins Capital Group II, LLC      09/05/2006       Indemnity Agreement –
Pulaski Bank

Biovest

   Ronald E. Osman      09/05/2006       Indemnity Agreement – Pulaski Bank

Biovest

   Steven Stogel      09/05/2006       Indemnity Agreement – Pulaski Bank

Biovest

   Alan M. Pearce      09/05/2006       Indemnity Agreement – Pulaski Bank

Biovest

   Dennis Ryll, M.D.      01/11/2007       Indemnity Agreement – Pulaski Bank

Biovest

   Donald Ferguson      01/11/2007       Indemnity Agreement – Pulaski Bank

Biovest

   Hopkins Capital Group II, LLC      01/11/2007       Indemnity Agreement –
Pulaski Bank

Biovest

   Ronald E. Osman      01/11/2007       Indemnity Agreement – Pulaski Bank

Biovest

   Alan M. Pearce      01/11/2007       Indemnity Agreement – Pulaski Bank

Biovest

   Ronald E. Osman      03/22/2007       Indemnity Agreement – Pulaski Bank

Biovest

   Catherine & Peter J. Pappas, Sr.      01/11/2007       Indemnity Agreement –
Pulaski Bank

Biovest

   John Sitilides      01/11/2007       Indemnity Agreement – Pulaski Bank

Biovest

   Alan M. Pearce      06/26/2007       Indemnity Agreement – Southwest Bank



--------------------------------------------------------------------------------

 

EXHIBIT D

Reorganized Biovest Bylaws

See Attached



--------------------------------------------------------------------------------

 

EXHIBIT E

Reorganized Biovest Charter

See Attached



--------------------------------------------------------------------------------

EXHIBIT F

Pro Forma Recapitalization of Reorganized Biovest

See Attached



--------------------------------------------------------------------------------

 

Biovest International, Inc.

Pro Forma Recapitalization Chart

 

           Forecasted as of
Plan Effective
Date  

Total shares of Biovest Common Stock outstanding as of the Petition Date

       98,149,783   

Class 3 Plan Shares for Accentia Allowed Class 3 Claim

     (1 )      17,909,950   

Class 4 Plan Shares

     (2 )      612,307   

Class 7 Plan Shares

     (2 )      1,123,592   

Class 8 Plan Shares

     (3 )      10,837,634   

Shares subject to Laurus/Valens Settlement Agreement

       14,834,782   

Shares subject to Rosensweig Settlement Agreement

       550,000              

Total outstanding shares of Reorganized Biovest Common Stock on the Plan
Effective Date

       144,018,048   

Shares subject to Existing Biovest Stock Warrants

       16,833,422   

Shares subject to Existing Biovest Stock Options

       26,802,486   

Exit Financing Conversion Shares (based on $0.91 conversion price)

       7,692,308   

Exit Financing A Warrants (based on $0.91 conversion price)

       7,692,308   

Exit Financing B Warrants

       6,307,692   

Roth Agent Warrants

       500,000              

Fully diluted shares of Reorganized Biovest Common Stock

       209,846,264              

 

(1) Based on an Allowed Secured Claim of $11,991,510 principal plus 6% per annum
Postpetition Interest (at an estimated Effective Date of November 10, 2010)
converting at $.75 per share.

(2) Holders of Claims in Classes 4 and 7 have elected to convert their Allowed
Claims into shares of Reorganized Biovest Common Stock at the Market Price. The
chart assumes conversion at a Market Price of $0.90 per share.

(3) Represents the holders of Unsecured Claims in Class 8 that have elected to
convert their Allowed Claims into shares of Reorganized Biovest Common Stock at
the Market Price. The chart assumes market price of $0.90 per share.